--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
 

--------------------------------------------------------------------------------

CREDIT AGREEMENT
 
dated as of
 
March 30, 2012,
 
among
 
SCHIFF NUTRITION INTERNATIONAL, INC.,
as Holdings,
 
SCHIFF NUTRITION GROUP, INC.,
as Borrower,
 
THE LENDERS PARTY HERETO
 
and
 
ROYAL BANK OF CANADA,
as Administrative Agent
 

--------------------------------------------------------------------------------

 
RBC CAPITAL MARKETS*
 
as Sole Lead Arranger and Joint Bookrunner
 
and
 
BMO CAPITAL MARKETS**
 
as Syndication Agent and Joint Bookrunner
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
* RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 
 
** BMO Capital Markets is a brand name for the capital markets activities of
Bank of Montreal and its affiliates.

 

 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
Page                                
 
Article I
 
Definitions
 
 
Section 1.01
Defined Terms 
1

Section 1.02
Classification of Loans and Borrowings 
45

Section 1.03
Terms Generally 
45

Section 1.04
Accounting Terms; GAAP 
45

Section 1.05
Effectuation of Transactions 
46

Section 1.06
Currency Translation 
46

Section 1.07
Letter of Credit Amounts 
46

Section 1.08
Pro Forma Calculations 
46

 
Article II
 
The Credits
 
Section 2.01
Commitments 
47

Section 2.02
Loans and Borrowings 
47

Section 2.03
Requests for Borrowings 
48

Section 2.04
Swing Line Loans 
48

Section 2.05
Letters of Credit 
50

Section 2.06
Funding of Borrowings 
55

Section 2.07
Interest Elections 
56

Section 2.08
Termination and Reduction of Commitments 
57

Section 2.09
Repayment of Loans; Evidence of Debt 
57

Section 2.10
Maturity and Amortization of Term Loans 
58

Section 2.11
Prepayment of Loans 
60

Section 2.12
Fees 
68

Section 2.13
Interest
68

Section 2.14
Alternate Rate of Interest 
69

Section 2.15
Increased Costs 
70

Section 2.16
Break Funding Payments 
71

Section 2.17
Taxes 
71

Section 2.18
Payments Generally; Pro Rata Treatment; Sharing of Setoffs 
74

Section 2.19
Mitigation Obligations; Replacement of Lenders 
75

Section 2.20
Incremental Credit Extensions 
76

Section 2.21
Refinancing Amendments 
79

Section 2.22
Defaulting Lenders 
81

Section 2.23
Illegality 
82

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
Article III
 
Representations and Warranties
 
Section 3.01
Organization; Powers 
83

Section 3.02
Authorization; Enforceability 
83

Section 3.03
Governmental Approvals; No Conflicts 
83

Section 3.04
Financial Condition; No Material Adverse Effect 
83

Section 3.05
Properties 
84

Section 3.06
Litigation and Environmental Matters 
84

Section 3.07
Compliance with Laws and Agreements 
85

Section 3.08
Investment Company Status 
85

Section 3.09
Taxes 
85

Section 3.10
ERISA; Labor Matters 
85

Section 3.11
Disclosure 
85

Section 3.12
Subsidiaries 
86

Section 3.13
Intellectual Property; Licenses, Etc 
86

Section 3.14
Solvency 
86

Section 3.15
Federal Reserve Regulations 
86

Section 3.16
PATRIOT ACT 
86

Section 3.17
Use of Proceeds 
87

Section 3.18
Security Interests 
87

 
Article IV
 
Conditions
 
Section 4.01
Effective Date 
87

Section 4.02
Each Credit Event 
89

 
Article V
 
Affirmative Covenants
 
Section 5.01
Financial Statements and Other Information 
90

Section 5.02
Notices of Material Events 
92

Section 5.03
Information Regarding Collateral 
93

Section 5.04
Existence; Conduct of Business 
93

Section 5.05
Payment of Taxes, etc 
93

Section 5.06
Maintenance of Properties 
93

Section 5.07
Insurance 
93

Section 5.08
Books and Records; Inspection and Audit Rights 
94

Section 5.09
Compliance with Laws 
94

Section 5.10
Use of Proceeds and Letters of Credit 
94

Section 5.11
Additional Restricted Subsidiaries 
95

Section 5.12
Further Assurances 
95

Section 5.13
Certain Post-Closing Obligations 
96

 
Article VI
 
Negative Covenants
 
Section 6.01
Indebtedness; Certain Equity Securities 
96

Section 6.02
Liens 
99

Section 6.03
Fundamental Changes; Sale-Leasebacks 
101

Section 6.04
Investments, Loans, Advances, Guarantees and Acquisitions 
103

Section 6.05
Asset Sales 
106

 
 
 
iii

--------------------------------------------------------------------------------

 
 
Section 6.06
Restricted Payments; Certain Payments of Indebtedness 
108

Section 6.07
Transactions with Affiliates 
111

Section 6.08
Restrictive Agreements 
112

Section 6.09
Amendment of Junior Financing and Organizational Documents 
113



Section 6.10
Interest Coverage Ratio 
113

Section 6.11
Total Leverage Ratio 
113

Section 6.12
Changes in Fiscal Periods 
114

 
Article VII
 
Events of Default
 
Section 7.01
Events of Default 
114

Section 7.02
Right to Cure 
116

 
Article VIII
 
Administrative Agent
 
Section 8.01
Appointment and Authority 
117

Section 8.02
Rights as a Lender 
118

Section 8.03
Exculpatory Provisions 
118

Section 8.04
Reliance by Administrative Agent 
119

Section 8.05
Delegation of Duties 
119

Section 8.06
Resignation of Administrative Agent 
119

Section 8.07
Non-Reliance on Administrative Agent and Other Lenders 
120

Section 8.08
No Other Duties, Etc 
120

Section 8.09
Administrative Agent May File Proofs of Claim 
120

Section 8.10
No Waiver; Cumulative Remedies; Enforcement 
121

 
Article IX
 
Miscellaneous
 
Section 9.01
Notices
122

Section 9.02
Waivers; Amendments 
124

Section 9.03
Expenses; Indemnity; Damage Waiver 
126

Section 9.04
Successors and Assigns 
128

Section 9.05
Survival 
133

Section 9.06
Counterparts; Integration; Effectiveness 
133

Section 9.07
Severability 
133

Section 9.08
Right of Setoff 
134

Section 9.09
Governing Law; Jurisdiction; Consent to Service of Process 
134

Section 9.10
WAIVER OF JURY TRIAL 
135

Section 9.11
Headings 
135

Section 9.12
Confidentiality 
135

Section 9.13
USA Patriot Act 
136

Section 9.14
Judgment Currency 
137

Section 9.15
Release of Liens and Guarantees 
137

Section 9.16
No Advisory or Fiduciary Responsibility 
138

Section 9.17
Interest Rate Limitation 
138

 
 
 
iv

--------------------------------------------------------------------------------

 
 
SCHEDULES:
 
SCHEDULE 2.01
—        Commitments

SCHEDULE 3.03
—        Governmental Approvals

SCHEDULE 3.05
—        Owned Real Property

SCHEDULE 3.12
—        Subsidiaries

SCHEDULE 5.13
—        Certain Post-Closing Obligations

SCHEDULE 6.01
—        Existing Indebtedness

SCHEDULE 6.02
—        Existing Liens

SCHEDULE 6.04(e)
—        Existing Investments

SCHEDULE 6.07
—        Existing Affiliate Transactions

SCHEDULE 6.08
—        Existing Restrictions

SCHEDULE 9.01
—        Notices

 
EXHIBITS:
 

 
EXHIBIT A
—        Form of Assignment and Assumption

EXHIBIT B
—        Form of Guarantee Agreement

EXHIBIT C
—        Form of Perfection Certificate

EXHIBIT D
—        Form of Collateral Agreement

EXHIBIT E-1
—        Form of Closing Certificate

EXHIBIT E-2
—        Form of Solvency Certificate

EXHIBIT F
—        Form of Intercompany Note

EXHIBIT G-1
—        Form of Specified Discount Prepayment Notice

EXHIBIT G-2
—        Form of Specified Discount Prepayment Response

EXHIBIT G-3
—        Form of Discount Range Prepayment Notice

EXHIBIT G-4
—        Form of Discount Range Prepayment Offer

EXHIBIT G-5
—        Form of Solicited Discounted Prepayment Notice

EXHIBIT G-6
—        Form of Solicited Discounted Prepayment Offer

EXHIBIT G-7
—        Form of Acceptance and Prepayment Notice

EXHIBIT H
—        Form of United States Tax Compliance Certificate

EXHIBIT I
—        Form of Borrowing Request

 
 

 
v

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of March 30, 2012 (this “Agreement”), among SCHIFF
NUTRITION INTERNATIONAL, INC., a Delaware corporation (“Holdings”), SCHIFF
NUTRITION GROUP, INC., a Utah corporation (the “Borrower”), the LENDERS party
hereto, ROYAL BANK OF CANADA, as an Issuing Bank and the Swingline Lender, and
ROYAL BANK OF CANADA, as Administrative Agent.
 
The parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01 Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:
 
“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Acceptable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).
 
“Acceptable Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).
 
“Acceptance and Prepayment Notice” means an irrevocable written notice from a
Term Lender accepting a Solicited Discounted Prepayment Offer to make a
Discounted Term Loan Prepayment at the Acceptable Discount specified therein
pursuant to Section 2.11(a)(ii)(D) substantially in the form of Exhibit G-7.
 
“Acceptance Date” has the meaning specified in Section 2.11(a)(ii)(D).
 
“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined as if references to Holdings and its Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” were references
to such Acquired Entity or Business and its subsidiaries which will become
Restricted Subsidiaries), all as determined on a consolidated basis for such
Acquired Entity or Business.
 
“Acquired Entity or Business” has the meaning given such term in the definition
of “Consolidated EBITDA.”
 
“Acquisition” means the acquisition of 100% of the issued and outstanding Equity
Interests of the Target by the Borrower pursuant to the terms of the Acquisition
Agreement.
 
“Acquisition Agreement” means the Stock Purchase Agreement dated as of March 30,
2012, by and among Target, GF Consumer Health, LLC, a Delaware limited liability
company, GF Capital Private Equity Fund, L.P., a Delaware limited partnership,
and Borrower.
 
“Acquisition Documents” means the Acquisition Agreement, all other agreements to
be entered into pursuant thereto or in connection therewith, and all schedules,
exhibits and annexes to each of the foregoing and all side letters, instruments
and agreements affecting the terms of the foregoing or entered into in
connection therewith.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Acquisition Agreement Representations” means the representations made by or on
behalf of the Target and its subsidiaries in the Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that the
Borrower (and its affiliates) has the right to terminate their obligations under
the Acquisition Agreement as a result of a breach of such representations and
warranties.
 
“Additional Lender” means any Additional Revolving Lender or any Additional Term
Lender, as applicable.
 
“Additional Revolving Lender” means, at any time, any bank or other financial
institution  that agrees to provide any portion of any (a) Revolving Commitment
Increase pursuant to an Incremental Revolving Facility Amendment in accordance
with Section 2.20 or (b) Other Revolving Loans or Other Revolving Commitments
pursuant to a Refinancing Amendment in accordance with Section 2.21; provided
that each Additional Revolving Lender shall be subject to the consent of the
Administrative Agent (if and to the extent such consent would be required under
Section 9.04(b)) and the Borrower and, if such Additional Revolving Lender will
provide a Revolving Commitment Increase or any Other Revolving Commitment, each
Issuing Bank and the Swingline Lender (such consent in each case not to be
unreasonably withheld or delayed).
 
“Additional Term Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any (a) Term Commitment
Increase pursuant to an Incremental Term Facility Amendment in accordance with
Section 2.20 or (b) Other Term Loans or Other Term Commitments pursuant to a
Refinancing Amendment in accordance with Section 2.21; provided that each
Additional Term Lender (other than any Person that is a Lender, an Affiliate of
a Lender or an Approved Fund of a Lender at such time) shall be subject to the
consent of the Administrative Agent (if and to the extent such consent would be
required under Section 9.04(b)) and the Borrower.
 
“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Borrowing
denominated in dollars for any Interest Period, an interest rate per annum equal
to (i) the Eurodollar Rate for such Interest Period multiplied by (ii) the
Statutory Reserve Rate.
 
“Administrative Agent” means Royal Bank of Canada, in its capacity as
administrative agent and collateral agent hereunder and under the other Loan
Documents, and its successors in such capacity as provided in Article VIII.
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.
 
“Affiliated Lender” means, at any time, any Lender that is the Sponsor, the
Co-Investor or any Affiliate of the Borrower (other than Holdings, the Borrower
or any of their respective Subsidiaries) at such time.
 
“Agent Parties” has the meaning given to such term in Section 9.01(c).
 
“Agreement” has the meaning given to such term in the preliminary statements
hereto.
 
“Agreement Currency” has the meaning assigned to such term in Section 9.14(b).
 
 
 
2

--------------------------------------------------------------------------------

 
 
“All-In Yield” means, as to any Indebtedness, the yield thereon, whether in the
form of interest rate, margin, OID, up-front fees, a Eurodollar Rate or ABR
floor greater than 1.25% or 2.25%, with respect to any Term Loans, respectively
(with such increased amount being equated to interest margins for purposes of
determining any increase to the Applicable Rate with respect to any Loan), or
otherwise; provided that OID and up-front fees shall, for floating rate
Indebtedness, be equated to interest rate assuming a 4-year life to maturity;
and provided further that “All-In Yield” shall not include arrangement fees or
underwriting or similar fees paid to arrangers for such Indebtedness.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted Eurodollar Rate
determined on such date (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in dollars with a maturity of one month
plus 1%; provided, however, that during the period from the date hereof to the
date that is 30 days following the Effective Date (or such earlier date as shall
be specified by the Administrative Agent on which a Eurodollar Rate Loan has
become available), “Alternate Base Rate” shall mean the rate per annum equal to
the Eurodollar Rate for a one-month Interest Period as in effect on the
Effective Date, plus 1%.  Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar
Rate, respectively.  Notwithstanding the foregoing, the Alternate Base Rate for
any Term Loan will be deemed to be 2.25% per annum if the Alternate Base Rate
for such Term Loan calculated pursuant to the foregoing provisions would
otherwise be less than 2.25% per annum.
 
“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.
 
“Applicable Creditor” has the meaning assigned to such term in Section 9.14(b).
 
“Applicable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).
 
“Applicable Fronting Exposure” means, with respect to any Person that is an
Issuing Bank or the Swingline Lender at any time, the sum of (a) the aggregate
amount of all Letters of Credit issued by such Person in its capacity as an
Issuing Bank (if applicable) that remains available for drawing at such time,
(b) the aggregate amount of all LC Disbursements made by such Person in its
capacity as an Issuing Bank (if applicable) that have not yet been reimbursed by
or on behalf of the Borrower at such time and (c) the aggregate principal amount
of all Swingline Loans made by such Person in its capacity as a Swingline Lender
(if applicable) outstanding at such time.
 
“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time (or, if the Revolving Commitments
have terminated or expired, such Lender’s share of the total Revolving Exposure
at that time); provided that, at any time any Revolving Lender shall be a
Defaulting Lender, “Applicable Percentage” shall mean the percentage of the
total Revolving Commitments (disregarding any such Defaulting Lender’s Revolving
Commitment) represented by such Lender’s Revolving Commitment.  If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the total Revolving Exposure at
that time, giving effect to any assignments pursuant to this Agreement and to
any Lender’s status as a Defaulting Lender at the time of determination.
 
“Applicable Rate” means, for any day, (a) with respect to any Term Loan, (i)
3.75% per annum, in the case of an ABR Loan, or (ii) 4.75% per annum, in the
case of a Eurodollar Loan, and (b) with respect to any Revolving Loan (i) 3.75%
per annum, in the case of an ABR Loan, or (ii) 4.75% per annum, in the case of a
Eurodollar Loan.
 
 
 
3

--------------------------------------------------------------------------------

 
 
“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”
 
“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c)
an entity or an Affiliate of an entity that administers or manages a Lender.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), substantially in the form of Exhibit A or any other
form reasonably approved by the Administrative Agent.
 
“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.11(a)(ii); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent).
 
“Audited Financial Statements” means (a) the audited consolidated balance sheets
of Holdings as of May 31, 2009, 2010 and 2011 and the related consolidated
statements of earnings and cash flows of Holdings for each year in the three
year period ended May 31, 2011, including the notes thereto and (b) the audited
consolidated balance sheets of the Target as of January 31, 2012, April 30,
2011, April 30, 2010 and October 6, 2009, and the related consolidated
statements of earnings and cash flows of the Target for the fiscal year ending
April 30, 2011 and for the periods from (i) May 1, 2011 through January 31,
2012, (ii) October 7, 2009 through April 30, 2010 and (iii) May 1, 2009 through
October 6, 2009, including the notes thereto.
 
“Available Amount” shall mean, at any time (the “Reference Time”), an amount
equal to:
 
(a) the sum, without duplication, of:
 
(i) an amount (if positive) equal to the cumulative amount of Excess Cash Flow
for each fiscal year of Holdings (commencing with Holdings fiscal year ending
May 31, 2013) ending prior to the Reference Time for which financial statements
have been delivered pursuant to Section 5.01(a) that has not been applied (and
would not be required to be applied) to prepay Loans pursuant to Section
2.11(d), plus
 
(ii) the amount of any cash or Permitted Investments received by Holdings (other
than from a Restricted Subsidiary thereof) from and including the Business Day
immediately following the Effective Date through and including the Reference
Time from the issuance and sale of its Qualified Equity Interests (including
Disqualified Equity Issuances which shall have subsequently been exchanged for
or converted into Qualified Equity Interests) and contributed to the Borrower as
cash common equity, except to the extent (x) constituting a Cure Amount or
(y) applied pursuant to Sections 6.04(b)(ii), 6.04(r) or 6.04(t) or 6.06(a)(x),
plus
 
(iii) the amount of any distribution in cash or Permitted Investments received
by Holdings or any Restricted Subsidiary or received by Holdings or any
Restricted Subsidiary upon any Disposition, in each case, in respect of any
Investment made by such Person in reliance on Section 6.04(m) (not to exceed the
original amount of such Investment), minus
 
 
 
4

--------------------------------------------------------------------------------

 
 
(b) the sum, without duplication, of:
 
(i) the aggregate amount of Restricted Payments made pursuant to Sections
6.06(a)(viii) prior to the Reference Time; plus
 
(ii) the aggregate amount of Investments made in reliance on Section 6.04(m)
prior to the Reference Time; plus
 
(iii) the aggregate amount of prepayments of Junior Financing made in reliance
on Section 6.06(b)(iv) prior to the Reference Time.
 
“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.
 
“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers or sole manager of such Person or the
board of directors or board of managers or sole manager of the member of such
Person if such Person has only one member, (c) in the case of any partnership,
the board of directors or board of managers of the general partner of such
Person and (d) in any other case, the functional equivalent of the foregoing.
 
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.
 
“Borrower” has the meaning assigned to such term in the preamble.
 
“Borrower Materials” has the meaning assigned to such term in Section 5.01.
 
“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a specified discount to
par pursuant to Section 2.11(a)(ii)(B).
 
“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Term Lender of, a voluntary prepayment of Term Loans at a specified range of
discounts to par pursuant to Section 2.11(a)(ii)(C).
 
“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a Term
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.11(a)(ii)(D).
 
“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) Swingline Loans.
 
“Borrowing Minimum” means (a) in the case of a Eurodollar Revolving Borrowing
$1,000,000, (b) in the case of an ABR Revolving Borrowing, $500,000 and (c) in
the case of Swingline Loans, $500,000.
 
 
 
5

--------------------------------------------------------------------------------

 
 
“Borrowing Multiple” means (a) in the case of a Eurodollar Revolving Borrowing
$500,000, (b) in the case of an ABR Revolving Borrowing, $100,000 and (c) in the
case of Swingline Loans, $100,000.
 
“Borrowing Request” means a request by the Borrower, substantially in the form
of Exhibit I, for a Borrowing in accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
 
“Capital Expenditures” means, for any period, the aggregate of all cash capital
expenditures (including that portion of Capital Lease Obligations which is
capitalized on a consolidated balance sheet in accordance with GAAP, but
excluding any amount representing capitalized interest), by Holdings, the
Borrower and the Restricted Subsidiaries during that period that, in conformity
with GAAP, are or should be included in “purchases of property, plant or
equipment”, “capital expenditures”, “additions to intangible assets” or
comparable items reflected in the consolidated statement of cash flows of
Holdings, the Borrower and the Restricted Subsidiaries, but excluding (i) in
each case except as expressly prohibited by this Agreement, (a) any Permitted
Acquisition or other Investment (but shall include all Capital Expenditures made
with the proceeds of any Investment by the recipient thereof), and (b) any
expenditure described above to the extent financed (x) with Net Proceeds or
trade-ins of existing property or equipment or proceeds of Prepayment Events not
required to be utilized to prepay Term Loans hereunder or (y) by a Person other
than Holdings, the Borrower or any Restricted Subsidiary and for which none of
Holdings, the Borrower or any Restricted Subsidiary has provided or is required
to provide or incur, directly or indirectly, any consideration or obligation to
such Person or any other Person (whether before, during or after such period)
other than rent and similar or related obligations, (ii) any expenditure
described above relating to the construction or acquisition of any property
which has been transferred to a Person other than Holdings, the Borrower or any
Restricted Subsidiary pursuant to a sale-leaseback transaction permitted under
Section 6.03 and (iii) interest capitalized during such period.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.  For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.
 
“Cash Management Obligations” means obligations of Holdings, the Borrower or any
Restricted Subsidiary in respect of any overdraft and related liabilities
arising from treasury, depository, credit card, purchasing card and cash
management services or any automated clearing house transfers of funds.
 
“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.
 
 
 
6

--------------------------------------------------------------------------------

 
 
“Change in Control” means:
 
(a) the failure of Holdings, directly or indirectly through Intermediate
Parents, to own all of the Equity Interests of the Borrower;
 
(b) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Exchange Act and the
rules of the SEC thereunder as in effect on the date hereof), other than the
Permitted Holders, of Equity Interests representing 35% or more of the aggregate
ordinary voting power (or the equivalent thereof) represented by the issued and
outstanding Equity Interests in Holdings and the percentage of the aggregate
ordinary voting power (or the equivalent thereof) so held by such Person or
group is greater than the percentage of the aggregate ordinary voting power (or
the equivalent thereof) represented by the Equity Interests in Holdings held by
the Permitted Holders;
 
(c) at any time, the occupation of a majority of the seats (other than vacant
seats) on the Board of Directors of Holdings by Persons who were neither (i)
nominated, designated or approved by the Board of Directors of Holdings or the
Permitted Holders nor (ii) appointed by directors so nominated, designated or
approved; or
 
(d) the occurrence of a “Change in Control” or similar event, however
denominated), as defined in the documentation governing any Junior Financing or
Credit Agreement Refinancing Indebtedness that is Material Indebtedness if the
effect of such event is to permit the holders of such Material Indebtedness to
require such Indebtedness to be repaid or repurchased.
 
“Change in Law” means:  (a) the adoption of any rule, regulation, treaty or
other Requirement of Law after the date of this Agreement, (b) any change in any
rule, regulation, treaty or other Requirement of Law or in the administration,
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) the making or issuance of  any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
 
“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Swingline Loans, Other Revolving Loans, Term Loans, Other Term Loans, or
Incremental Term Loans, (b) any Commitment, refers to whether such Commitment is
a Revolving Commitment, Swingline Commitment, Other Revolving Commitment, Term
Commitment, Other Term Commitment, Incremental Term Commitment or Revolving
Commitment Increase, and (c) any Lender, refers to whether such Lender has a
Loan or Commitment with respect to a particular Class of Loans or
Commitments.  Other Term Commitments, Other Term Loans, Other Revolving
Commitments (and the Other Revolving Loans made pursuant thereto) and term loans
made pursuant to any Term Commitment Increase that have different terms and
conditions shall be construed to be in different Classes.
 
 
 
7

--------------------------------------------------------------------------------

 
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Co-Investor” means Weider Health & Fitness Inc. and its respective Control
Investment Affiliates.
 
“Collateral” means any and all assets of any Loan Party, whether real or
personal, tangible or intangible, on which Liens are or are purported to be
granted pursuant to the Security Documents as security for the Secured
Obligations.  Notwithstanding the foregoing or any contrary provision herein or
in any other Loan Document, absent a change in law permitting a pledge without
Tax consequences to the Borrower, as reasonably determined by the Borrower in
good faith consultation with the Administrative Agent, Collateral shall not
include (i) more than 65% of the total combined voting power of all classes of
Equity Interests entitled to vote in or of any Foreign Subsidiary or (ii) any
assets of any Foreign Subsidiary.
 
“Collateral Agreement” means the Collateral Agreement among the Borrower, each
other Loan Party and the Administrative Agent, substantially in the form of
Exhibit D.
 
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
 
(a) the Administrative Agent shall have received from (i) Holdings, each
Intermediate Parent and each of the Restricted Subsidiaries (other than any
Excluded Subsidiary), either (x) a counterpart of the Guarantee Agreement duly
executed and delivered on behalf of such Person or (y) in the case of any Person
that becomes a Loan Party after the Effective Date (including by ceasing to be
an Excluded Subsidiary), a supplement to the Guarantee Agreement, in the form
specified therein, duly executed and delivered on behalf of such Person,
(ii) Holdings, the Borrower, each Intermediate Parent and each Subsidiary Loan
Party either (x) a counterpart of the Collateral Agreement duly executed and
delivered on behalf of such Person or (y) in the case of any Person that becomes
a Loan Party after the Effective Date (including by ceasing to be an Excluded
Subsidiary), a supplement to the Collateral Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person, in each case
under this clause (a) together with, in the case of any such Loan Documents
executed and delivered after the Effective Date, at the reasonable request of
the Administrative Agent for any Material Subsidiary, opinions of the type
referred to in Section 4.01(b) and (iii) the Borrower, a completed Perfection
Certificate, duly executed and delivered by the Borrower;
 
(b) all outstanding Equity Interests of the Borrower, each Intermediate Parent
and each Restricted Subsidiary (other than any Equity Interests constituting
Excluded Assets) owned by or on behalf of any Loan Party, shall have been
pledged pursuant to the Collateral Agreement, and the Administrative Agent shall
have received certificates or other instruments representing all such Equity
Interests (if any), together with undated stock powers or other instruments of
transfer with respect thereto endorsed in blank;
 
(c) if any Indebtedness for borrowed money of Holdings, the Borrower, each
Intermediate Parent or any Restricted Subsidiary in a principal amount of
$5,000,000 or more is owing by such obligor to any Loan Party, such Indebtedness
shall be evidenced by a promissory note that shall have been pledged pursuant to
the Collateral Agreement, and the Administrative Agent shall have received all
such promissory notes, together with undated instruments of transfer with
respect thereto endorsed in blank;
 
(d) all certificates, agreements, documents and instruments, including Uniform
Commercial Code financing statements, required by the Security Documents,
Requirements of Law or reasonably requested by the Administrative Agent to be
filed, delivered, registered or recorded to create the Liens intended to be
created by the Security Documents and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents and the other
provisions of the term “Collateral and Guarantee Requirement,” shall have been
filed, registered or recorded or delivered to the Administrative Agent for
filing, registration or recording; and
 
 
 
8

--------------------------------------------------------------------------------

 
 
(e) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a first priority Lien on the Mortgaged Property
described therein, free of any other Liens except as expressly permitted by
Section 6.02, together with such endorsements, coinsurance and reinsurance as
the Administrative Agent may reasonably request, (iii) if any Mortgaged Property
is located in an area determined by the Federal Emergency Management Agency to
have special flood hazards, evidence of such flood insurance as may be required
under applicable law, including Regulation H of the Board of Governors, and
(iv) such legal opinions as the Administrative Agent may reasonably request with
respect to any such Mortgage or Mortgaged Property.
 
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Restricted Subsidiary, if, and
for so long as the Administrative Agent and the Borrower reasonably agree in
writing that, the cost of creating or perfecting such pledges or security
interests in such assets, or obtaining such title insurance, legal opinions or
other deliverables in respect of such assets, or providing such Guarantees,
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, (b) Liens required to be granted from time to time pursuant to the
term “Collateral and Guarantee Requirement” shall be subject to exceptions and
limitations set forth in the Security Documents and Liens permitted hereunder,
(c) in no event shall any Loan Party be required to complete any filings or
other action with respect to the perfection of security interests in any
jurisdiction outside of the United States, (d) no action to perfect a security
interest in motor vehicles and other assets subject to certificates of title
shall be required other than the filing of a financing statement under the
Uniform Commercial Code and (e) in no event shall the Collateral include any
Excluded Assets.  The Administrative Agent may grant extensions of time for the
creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets or the provision of any Guarantee by any Restricted Subsidiary (including
extensions beyond the Effective Date or in connection with assets acquired, or
Restricted Subsidiaries formed or acquired, after the Effective Date) where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Security Documents.
 
“Commitment” means (a) with respect to any Lender, its Revolving Commitment,
Other Revolving Commitment, Revolving Commitment Increase, Term Commitment,
Other Term Commitment or Incremental Term Commitment of any Class or any
combination thereof (as the context requires) and (b) with respect to any
Swingline Lender, its Swingline Commitment.
 
“Compliance Certificate” means a Compliance Certificate required to be delivered
pursuant to Section 5.01(c).
 
“Consolidated Cash Interest Expense” means, for any period, the cash interest
expense (including that attributable to Capitalized Leases), net of cash
interest income, of Holdings and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP, with respect to all outstanding
Indebtedness of Holdings and its Restricted Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under hedging
agreements, but excluding, for the avoidance of doubt, (i) amortization of
deferred financing costs, debt issuance costs, commissions, fees and expenses,
pay-in-kind interest expense and any other amounts of non-cash interest
(including as a result of the effects of acquisition method accounting),
(ii) the accretion or accrual of discounted liabilities during such period,
(iii) any interest in respect of items excluded from Indebtedness in the proviso
to the definition thereof, and (iv) non-cash interest expense attributable to
the movement of the mark-to-market valuation of obligations under hedging
agreements or other derivative instruments pursuant to Financial Accounting
Standards Accounting Standards Codification No. 815—Derivatives and Hedging.
 
 
 
9

--------------------------------------------------------------------------------

 
 
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus:
 
(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:
 
(i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments, and bank and letter of credit fees and costs of surety bonds in
connection with financing activities;
 
(ii) provision for taxes based on income, profits or capital, including federal,
foreign, state, franchise, and similar taxes paid or accrued during such period
(including in respect of repatriated funds);
 
(iii) depreciation and amortization (including amortization of deferred
financing fees or costs);
 
(iv) Non-Cash Charges;
 
(v) extraordinary losses and unusual, infrequently occurring, or non-recurring
losses;
 
(vi) cash restructuring charges, accruals or reserves (including restructuring
costs related to acquisitions after the Closing Date and adjustments to existing
reserves); provided that the aggregate amount added back to Consolidated Net
Income pursuant to this clause (vi) for any Test Period shall not exceed, when
taken together with the aggregate amount included in Consolidated EBITDA
pursuant to clause (b) of this definition (other than the amount of cost
savings, operating expense reductions or synergies added pursuant to such clause
(b) that are calculated in accordance with Regulation S-X of the Securities
Act), 15% of Consolidated EBITDA for such Test Period (calculated prior to
giving effect to any adjustment pursuant to this clause (a)(vi) or clause (b) of
this definition);
 
(vii) the amount of any noncontrolling interest expense consisting of subsidiary
income attributable to noncontrolling equity interests of third parties in any
Non-Wholly Owned Subsidiary deducted (and not added back in such period to
Consolidated Net Income);
 
 
 
10

--------------------------------------------------------------------------------

 
 
(viii)  (A) the amount of management, monitoring, consulting and advisory fees,
indemnities and related expenses paid or accrued in such period to (or on behalf
of) the Sponsor permitted to be paid pursuant to Section 6.07(iv) and (B) the
amount of non-cash expenses relating to payments made to option holders of
Holdings or any of its direct or indirect parent companies in connection with,
or as a result of, any distribution being made to shareholders of such Person or
its direct or indirect parent companies, which payments are being made to
compensate such option holders as though they were shareholders at the time of,
and entitled to share in, such distribution, in each case to the extent
permitted in the Loan Documents;
 
(ix) losses on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business);
 
(x) the amount of any net losses from discontinued operations in accordance with
GAAP;
 
(xi) any non-cash loss attributable to the mark to market movement in the
valuation of hedging obligations or other derivative instruments (in the case of
both hedging obligations and other derivative instruments to the extent the cash
impact resulting from such loss has not been realized) pursuant to Financial
Accounting Standards Accounting Standards Codification No. 815—Derivatives and
Hedging;
 
(xii) any loss relating to amounts paid in cash prior to the stated settlement
date of any hedging obligation or other derivative instrument that has been
reflected in Consolidated Net Income for such period;
 
(xiii) any gain relating to a hedging obligation or other derivative instrument
associated with transactions realized in Consolidated Net Income in the current
period that has been reflected in Consolidated Net Income in prior deals and
excluded from Consolidated EBITDA pursuant to clauses (c)(v) and (c)(viii)
below; and
 
(xiv) any loss from the valuation of earn-out obligations and contingent
consideration; plus
 
(b) without duplication, the amount of “run rate” cost savings, operating
expense reductions and synergies projected by the Borrower in good faith to be
realized in connection with (x) any restructuring of Holdings, the Borrower or
any of the Restricted Subsidiaries not in the ordinary course of business, or
(y) any Permitted Acquisition or other Investment described in the definition of
“Specified Transaction” or Disposition of all or substantially all Equity
Interests in any Restricted Subsidiary of Holdings or any division, product line
or facility used for operations of Holdings, the Borrower or any of the
Restricted Subsidiaries, in each case that are projected by Holdings in good
faith to result from actions either taken or planned to be taken no later than
12 months after the consummation of such transaction (which cost savings,
operating expense reductions and synergies projected to result from any such
action shall be added to Consolidated EBITDA for any Test Period ending not more
than 12 months after such action is taken as though such cost savings, operating
expense reductions and synergies had been realized on the first day of the
relevant Test Period), net of the amount of actual benefits realized from such
actions; provided that (A) such cost savings, operating expenses or synergies
are factually supportable, (B) no cost savings, operating expense reductions or
synergies shall be added pursuant to this clause (b) to the extent duplicative
of any expenses or charges or other amounts included in Consolidated EBITDA in
clause (a) above (it being understood and agreed that “run rate” shall mean the
full recurring benefit that is associated with any action taken) and (C) the
aggregate amount of cost savings, operating expense reductions or synergies
added pursuant to this clause (X) shall be calculated in accordance with
Regulation S-X of the Securities Act or (Y) when taken together with the
aggregate amount included in Consolidated EBITDA pursuant to clause (a)(vi) of
this definition, shall not exceed 15% of Consolidated EBITDA for such Test
Period (calculated prior to giving effect to any adjustment pursuant to clause
(a)(vi) or this clause (b) of this definition); less
 
 
 
11

--------------------------------------------------------------------------------

 
 
(c) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:
 
(i) extraordinary gains and unusual, infrequently occurring or non-recurring
gains;
 
(ii) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period);
 
(iii) gains on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business);
 
(iv) the amount of any net income from discontinued operations in accordance
with GAAP;
 
(v) any non-cash gain attributable to the mark to market movement in the
valuation of hedging obligations or other derivative instruments (in the case of
both hedging obligations and other derivative instruments to the extent the cash
impact resulting from such gain has not been realized) pursuant to Financial
Accounting Standards Accounting Standards Codification No. 815—Derivatives and
Hedging;
 
(vi) the amount of any noncontrolling interest income consisting of subsidiary
loss attributable to noncontrolling equity interests of third parties in any
Non-Wholly Owned Subsidiary added (and not deducted in such period from
Consolidated Net Income);
 
(vii) any income from the valuation of earnout obligations and contingent
consideration;
 
(viii) any gain relating to amounts received in cash prior to the stated
settlement date of any hedging obligation or other derivative instrument that
has been reflected in Consolidated Net Income in the such period; and
 
(ix) any loss relating to a hedging obligation or other derivative instrument
associated with transactions realized in Consolidated Net Income in the current
period that has been reflected in Consolidated Net Income in prior periods and
excluded from Consolidated EBITDA pursuant to clauses (a)(xi) and (a)(xii)
above;
 
in each case, as determined on a consolidated basis for Holdings and its
Restricted Subsidiaries in accordance with GAAP; provided that, to the extent
included in Consolidated Net Income,
 
(I) there shall be excluded in determining Consolidated EBITDA currency
translation gains and losses related to currency remeasurements of Indebtedness
(including the net loss or gain resulting from hedging agreements for currency
exchange risk and revaluations of intercompany balances),
 
 
 
12

--------------------------------------------------------------------------------

 
 
(II) there shall be excluded in determining Consolidated EBITDA for any period
any adjustments resulting from the application of Financial Accounting Standards
Accounting Standards Codification No. 815—Derivatives and Hedging,
 
(III) there shall be included in determining Consolidated EBITDA for any period,
without duplication, the Acquired EBITDA of any Person, property, business or
asset acquired by Holdings, the Borrower or any Restricted Subsidiary during
such period to the extent not subsequently sold, transferred or otherwise
disposed of (but not including the Acquired EBITDA of any related Person,
property, business or assets to the extent not so acquired) (each such Person,
property, business or asset acquired, including pursuant to the Transactions or
pursuant to a transaction consummated prior to the Closing Date, and not
subsequently so disposed of, an “Acquired Entity or Business”), in each case
based on the Acquired EBITDA of such Acquired Entity or Business for such period
(including the portion thereof occurring prior to such acquisition or
conversion) determined on a historical Pro Forma Basis; and
 
(IV) there shall be excluded in determining Consolidated EBITDA for any period
the Disposed EBITDA of any Person, property, business or asset sold, transferred
or otherwise disposed of, closed or classified as discontinued operations by
Holdings, the Borrower or any Restricted Subsidiary during such period (each
such Person, property, business or asset so sold, transferred or otherwise
disposed of, closed or classified, a “Sold Entity or Business”), in each case
based on the Disposed EBITDA of such Sold Entity or Business for such period
(including the portion thereof occurring prior to such sale, transfer,
disposition, closure, classification or conversion) determined on a historical
Pro Forma Basis.
 
“Consolidated Net Debt” means, as of any date of determination, (a) Consolidated
Total Debt minus (b) the aggregate amount of cash and Permitted Investments of
Holdings and its Restricted Subsidiaries (in each case, free and clear of all
liens, other than Liens permitted pursuant to Section 6.02), excluding cash and
Permitted Investments which are listed as “restricted” on the consolidated
balance sheet of Holdings and its Restricted Subsidiaries as of such date.
 
“Consolidated Net Income” means, for any period, the net income (loss) of
Holdings and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,
 
(a) extraordinary items for such period,
 
(b) accruals and reserves that are established or adjusted as a result of the
Transactions or any acquisition in accordance with GAAP (including any
adjustment of estimated payouts on existing earn-outs)
 
(c) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income,
 
(d) Transaction Costs,
 
(e) any fees and expenses (including any transaction or retention bonus)
incurred during such period, or any amortization thereof for such period, in
connection with any acquisition, Investment, asset disposition, issuance or
repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of any debt instrument (in each case, including
any such transaction consummated prior to the Closing Date and any such
transaction undertaken but not completed) and any non-recurring charges or
merger costs incurred during such period as a result of any such transaction,
 
 
 
13

--------------------------------------------------------------------------------

 
 
(f) any income (loss) for such period attributable to the early extinguishment
of Indebtedness, hedging agreements or other derivative instruments,
 
(g) non-cash stock-based award compensation expenses,
 
(h) any income (loss) attributable to deferred compensation plans or trusts,
 
(i) any amounts attributable to Investments in any Unrestricted Subsidiary or
joint venture to the extent that either (x) such amounts have not been
distributed in cash to such Person and its Restricted Subsidiaries during the
applicable period, (y) such amounts were not earned by such Unrestricted
Subsidiary or joint venture during the applicable period or (z) there exists in
respect of any future period any encumbrance or restriction on the ability of
such Unrestricted Subsidiary or joint venture to pay dividends or make any other
distributions in cash on the Equity Interests of such Unrestricted Subsidiary or
joint venture held by such Person and its Restricted Subsidiaries,
 
(j) any income (loss) from Investments recorded using the equity method, but
including any cash distributions of earnings from Investments recorded using the
equity method, and
 
(k) the income of any Restricted Subsidiary of Holdings (other than a Loan
Party) to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary.
 
There shall be included in Consolidated Net Income, without duplication, the
amount of any cash tax benefits related to the tax amortization of intangible
assets in such period.  There shall be excluded from Consolidated Net Income for
any period the effects from applying acquisition method accounting, including,
but not limited to, applying acquisition method accounting to inventory,
property and equipment, leases, software and other intangible assets and
deferred revenue (including deferred costs related thereto and deferred rent)
required or permitted by GAAP and related authoritative pronouncements
(including the effects of such adjustments pushed down to Holdings and its
Restricted Subsidiaries), as a result of the Transactions, any acquisition
consummated prior to the Closing Date and any Permitted Acquisitions or the
amortization or write-off of any amounts thereof.
 
In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include the amount of proceeds received or due
from business interruption insurance or reimbursement of expenses and charges
that are covered by indemnification and other reimbursement provisions in
connection with any acquisition or other Investment or any disposition of any
asset permitted hereunder and as to which such coverage has not been disputed.
 
“Consolidated Total Assets” means, the consolidated total assets of Holdings and
its Restricted Subsidiaries as set forth on the consolidated balance sheet of
Holdings as of the most recent period for which financial statements were
required to have been delivered pursuant to Sections 5.01(a) and (b).
 
 
 
14

--------------------------------------------------------------------------------

 
 
“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of Holdings and its Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of acquisition method accounting in connection with the
Transactions or any Permitted Acquisition (or other Investment permitted
hereunder)) consisting only of Indebtedness for borrowed money, unreimbursed
obligations under drawn letters of credit, obligations in respect of Capitalized
Leases and debt obligations evidenced by bonds, debentures, notes or similar
instruments (other than bonds, debentures, notes or instruments representing
obligations of the type described in Section 6.01(a)(xvii)).
 
“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of Holdings and its
Restricted Subsidiaries at such date, excluding the current portion of current
and deferred income taxes over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) and long-term accounts receivable on a
consolidated balance sheet of Holdings and its Restricted Subsidiaries on such
date, including current and long-term deferred revenue but excluding, without
duplication, (i) the current portion of any Funded Debt, (ii) all Indebtedness
consisting of Loans and obligations under Letters of Credit to the extent
otherwise included therein, (iii) the current portion of interest, (iv) the
current portion of current and deferred income taxes and (v) any current
liability to the extent there is a corresponding restricted cash deposit;
provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in working capital (A) arising from acquisitions or dispositions by
Holdings and its Restricted Subsidiaries shall be measured from the date on
which such acquisition or disposition occurred until the first anniversary of
such acquisition or disposition with respect to the Person subject to such
acquisition or disposition and (B) shall exclude (I) the impact of non-cash
adjustments contemplated in the Excess Cash Flow calculation, (II) the impact of
adjusting items in the definition of Consolidated Net Income and (III) any
changes in current assets or current liabilities as a result of (y) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (z) the effects of acquisition
method accounting.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise.  “Controlling” and “Controlled”
have meanings correlative thereto.
 
“Control Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity investments in one or more companies.
 
“Credit Agreement Refinancing Indebtedness” means Term Loan Refinancing
Indebtedness and Revolver Refinancing Indebtedness.
 
“Cure Amount” has the meaning assigned to such term in Section 7.02(a).
 
“Cure Right” has the meaning assigned to such term in Section 7.02(a).
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
 
 
15

--------------------------------------------------------------------------------

 
 
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
 
“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swingline
Loans, within one Business Day of the date required to be funded by it
hereunder, (b) has notified the Borrower or the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement or provided any written notification to any Person to that effect with
respect to its funding obligations hereunder or generally under other agreements
in which it commits to extend credit, (c) has failed, within three Business Days
after request by the Administrative Agent (whether acting on its own behalf or
at the reasonable request of the Borrower (it being understood that the
Administrative Agent shall comply with any such reasonable request)), to confirm
in a manner satisfactory to the Administrative Agent and the Borrower that it
will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment, unless, in
the case of this clause (d), the Borrower and the Administrative Agent are
reasonably satisfied that such Lender will remain capable of performing its
obligations hereunder; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority.
 
“Defaulting Lender Fronting Exposure” means, at any time there is a Defaulting
Lender, (a) with respect to the Issuing Bank, such Defaulting Lender’s
Applicable Percentage of the outstanding Letter of Credit obligations other than
Letter of Credit obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateralized in
accordance with the terms hereof and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders in accordance with the terms hereof.
 
“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).
 
“Discount Range” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).
 
“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).
 
“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.11(a)(ii)(C) substantially in the form of Exhibit G-3.
 
“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit G-4, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.
 
“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(C).
 
“Discount Range Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).
 
 
 
16

--------------------------------------------------------------------------------

 
 
“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).
 
“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discounted Prepayment
Offers or Borrower Solicitation of Discount Range Prepayment Offer, five (5)
Business Days following the receipt by each relevant Term Lender of notice from
the Auction Agent in accordance with Section 2.11(a)(ii)(B),
Section 2.11(a)(ii)(C) or Section 2.11(a)(ii)(D), as applicable unless a shorter
period is agreed to between the Borrower and the Auction Agent.
 
“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.11(a)(ii)(A).
 
“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to Holdings and its Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” (and in the
component financial definitions used therein) were references to such Sold
Entity or Business and its subsidiaries), all as determined on a consolidated
basis for such Sold Entity or Business.
 
“Disposition” has the meaning assigned to such term in Section 6.05.
 
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:
 
(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;
 
(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or
 
(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;
 
in each case, on or prior to the date 91 days after the Latest Maturity Date;
provided, however, that (i) an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale” or a “change of control” shall
not constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of all the Loans and all other Loan
Document Obligations that are accrued and payable, the cancellation or
expiration of all Letters of Credit and the termination of the Commitments and
(ii) if an Equity Interest in any Person is issued pursuant to any plan for the
benefit of employees of Holdings (or any direct or indirect parent thereof) or
any of its Restricted Subsidiaries or by any such plan to such employees, such
Equity Interest shall not constitute a Disqualified Equity Interest solely
because it may be required to be repurchased by Holdings (or any direct or
indirect parent company thereof) or any of its Restricted Subsidiaries in order
to satisfy applicable statutory or regulatory obligations of such Person.
 
 
 
17

--------------------------------------------------------------------------------

 
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.
 
“ECF Percentage” means, with respect to the prepayment required by
Section 2.11(d) with respect to any fiscal year of the Borrower, if the Senior
Secured Leverage Ratio (prior to giving effect to the applicable prepayment
pursuant to Section 2.11(d)) as of the end of such fiscal year is (a) greater
than 2.25 to 1.00, 50% of Excess Cash Flow for such fiscal year, (b) greater
than 1.50 to 1.00 but less than or equal to 2.25 to 1.00, 25% of Excess Cash
Flow for such fiscal year and (c) less than or equal to 1.50 to 1.00, 0% of
Excess Cash Flow for such fiscal year.
 
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02) and on
which the initial funding of the Loans occurs.
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than Holdings, the Borrower or any
of their subsidiaries), other than, in each case, a natural person.
 
“Environmental Laws” means all applicable treaties, rules, regulations, codes,
ordinances, judgments, orders, decrees and other applicable Requirements of Law,
and all applicable injunctions or binding agreements issued, promulgated or
entered into by or with any Governmental Authority, in each instance relating to
the protection of the environment, to preservation or reclamation of natural
resources, to Release or threatened Release of any Hazardous Material or to the
extent relating to exposure to Hazardous Materials, to health or safety matters.
 
“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), of Holdings, the Borrower or any Restricted Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law or permit, license or approval issued thereunder,
(b) Environmental Laws and the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is also treated as a single employer under
Section 414(m) and (o) of the Code.
 
 
 
18

--------------------------------------------------------------------------------

 
 
“ERISA Event” means (a) a “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which notice is waived); (b) the failure by any Plan to satisfy the
minimum funding standard (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, whether or not waived (unless
such failure is corrected by the final due date for the plan year for which such
failure occurred); (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d)  a determination that a Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code); (e) the incurrence by a Loan Party or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by a Loan Party or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (g)
the incurrence by a Loan Party or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by a Loan Party or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from a Loan Party or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA or, in “endangered
status” or “critical status”, within the meaning of Section 305(b) of ERISA.
 
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted Eurodollar Rate.
 
“Eurodollar Rate” means,
 
(a) for any Interest Period with respect to a Eurodollar Borrowing, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period or (ii) if such published rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Borrowing being made, continued or
converted by Royal Bank of Canada and with a term equivalent to such Interest
Period would be offered by Royal Bank of Canada’s London Branch to major banks
in the London interbank eurodollar market at their request at approximately
11:00 a.m. (London time) two London Banking Days prior to the commencement of
such Interest Period; and
 
(b) for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time
determined on such date for dollar deposits being delivered in the London
interbank market for a term of one month commencing that day or (ii) if such
published rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
dollars for delivery on the date of determination in same day funds in the
approximate amount of the ABR Loan being made or maintained and with a term
equal to one month would be offered by Royal Bank of Canada’s London Branch to
major banks in the London interbank eurodollar market at their request at the
date and time of determination.
 
 
 
19

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, the Eurodollar Rate with respect to any
applicable Interest Period for any Term Loan will be deemed to be 1.25% per
annum if the Eurodollar Rate for such Interest Period determined pursuant to
this definition would otherwise be less than 1.25% per annum.
 
“Event of Default” has the meaning assigned to such term in Section 7.01.
 
“Excess Cash Flow” means, for any period, an amount equal to the excess of:
 
(a) the sum, without duplication, of:
 
(i) Consolidated Net Income for such period,
 
(ii) an amount equal to the amount of all Non-Cash Charges to the extent
deducted in arriving at such Consolidated Net Income,
 
(iii) decreases in Consolidated Working Capital for such period,
 
(iv) an amount equal to the aggregate net non-cash loss on dispositions by
Holdings and its Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income,
 
(v) the amount deducted as tax expense in determining Consolidated Net Income to
the extent in excess of cash taxes paid in such period;
 
(vi) cash receipts in respect of Swap Contracts during such fiscal year to the
extent not otherwise included in Consolidated Net Income; and
 
(vii) cash gains included in clauses (a) through (k) of the definition of
Consolidated Net Income; less:
 
(b) the sum, without duplication, of:
 
(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income (including any amounts included in Consolidated
Net Income pursuant to the last sentence of the definition of “Consolidated Net
Income” to the extent such amounts are due but not received during such period)
and cash charges included in clauses (a) through (k) of the definition of
Consolidated Net Income (other than cash charges in respect of Transaction Costs
paid on or about the Effective Date to the extent financed with the proceeds of
Indebtedness incurred on the Effective Date or an equity investment on the
Effective Date),
 
(ii) without duplication of amounts deducted pursuant to clause (ix) below in
prior fiscal years, the amount of Capital Expenditures made in cash or accrued
during such period, except to the extent that such Capital Expenditures were
financed with the proceeds of Indebtedness of the Borrower or its Restricted
Subsidiaries or with the proceeds from the issuance or sale of Equity Interests
or a Disposition or Casualty Event,
 
(iii) the aggregate amount of all principal payments, purchases or other
retirements of Indebtedness (other than the voluntary payment, purchase or other
retirement prior to its stated maturity of (x) any Indebtedness that is
subordinated in right of payment to the Loan Document Obligations and (y)
unsecured Material Indebtedness of Holdings and its Restricted Subsidiaries) of
Holdings and its Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases and (B) the amount of any mandatory
prepayment of Term Loans and Incremental Term Loans pursuant to Section 2.11(c)
with the Net Proceeds from an event of the type specified in clause (a) of the
definition of “Prepayment Event” to the extent required due to a disposition
that resulted in an increase to Consolidated Net Income and not in excess of the
amount of such increase but excluding (X) all other prepayments of Term Loans
and Incremental Term Loans and (Y) all prepayments of Revolving Loans and
Swingline Loans made during such period (other than in respect of any revolving
credit facility to the extent there is an equivalent permanent reduction in
commitments thereunder), except to the extent financed with the proceeds of
other Indebtedness of the Borrower or its Restricted Subsidiaries or with the
proceeds from the issuance or sale of Equity Interests or a Disposition or
Casualty Event, in each case valued at the purchase price to the extent less
than the principal amount prepaid, purchased or retired,
 
 
 
20

--------------------------------------------------------------------------------

 
 
(iv) an amount equal to the aggregate net non-cash gain on dispositions by
Holdings and its Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,
 
(v) increases in Consolidated Working Capital for such period,
 
(vi) without duplication of amounts deducted pursuant to clause (ix) below in
prior fiscal years, the amount of Investments and acquisitions made during such
period pursuant to Section 6.04(h), (p) and (q) to the extent that such
Investments and acquisitions were financed with internally generated cash flow
of Holdings and its Restricted Subsidiaries,
 
(vii) the amount of dividends paid and other Restricted Payments made during
such period pursuant to Sections 6.06(a)(v) or (vii)(A) through (D) to the
extent such dividends or other Restricted Payments were financed with internally
generated cash flow of Holdings and its Restricted Subsidiaries,
 
(viii) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by Holdings and its Restricted Subsidiaries during such
period that are required to be made in connection with any prepayment of
Indebtedness that results in a deduction pursuant to clause (b)(iii) above,
 
(ix) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by Holdings or
any of its Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions, other Investments or Capital Expenditures to be
consummated or made during the period of four consecutive fiscal quarters of the
Borrower following the end of such period, provided that to the extent the
aggregate amount of internally generated cash actually utilized to finance such
Permitted Acquisitions, Investments or Capital Expenditures during such period
of four consecutive fiscal quarters is less than the Contract Consideration, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the end of such period of four consecutive fiscal quarters,
 
(x) cash payments by Holdings and its Restricted Subsidiaries during such period
in respect of long-term liabilities of Holdings and its Restricted Subsidiaries
other than Indebtedness,
 
(xi) cash expenditures in respect of Swap Contracts during such fiscal year to
the extent not deducted in arriving at such Consolidated Net Income, and
 
 
 
21

--------------------------------------------------------------------------------

 
 
(xii) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period.
 
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.
 
“Excluded Assets” has the meaning specified in the Collateral Agreement.
 
“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Subsidiary of Holdings, (b) any Foreign Subsidiary, (c) any Immaterial
Subsidiary, (d) any Unrestricted Subsidiary and (e) any other Subsidiary excused
from becoming a Loan Party pursuant to the last paragraph of the definition of
the term “Collateral and Guarantee Requirement”; provided that no Subsidiary
that provides a Guarantee in respect of any Credit Agreement Refinancing
Indebtedness shall be an Excluded Subsidiary.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) Taxes measured by or imposed on such recipient’s net or overall
gross income or profits (however denominated) and franchise (or similar) Taxes
imposed on such recipient in lieu of income Taxes by (i) the laws of the United
States of America, or the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, or (ii) any other
jurisdiction as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than a connection
arising solely from such recipient having executed, delivered, or become a party
to, performed its obligations or received payments under, received or perfected
a security interest under, sold or assigned an interest in, engaged in any other
transaction pursuant to, or enforced, any Loan Documents), (b) any branch
profits Tax imposed by the United States of America or any similar Tax imposed
by any other jurisdiction described in clause (a) above, (c) any withholding Tax
that is attributable to a recipient’s failure to comply with Section 2.17(e),
(d) any U.S. federal withholding Taxes to the extent imposed as a result of a
Lender’s (i) failure to comply with the applicable requirements of FATCA or (ii)
election under Section 1471(b)(3) of the Code and (e) except in the case of an
assignee pursuant to a request by the Borrower under Section 2.19 hereto, any
U.S. federal withholding Taxes imposed due to a Requirement of Law in effect at
the time a Lender becomes a party hereto (or designates a new lending office),
except to the extent that such Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding Tax under Section 2.17(a).
 
“fair market value” means with respect to any asset or liability, the fair
market value of such asset or liability as determined in good faith by a
Responsible Officer of the Borrower.
 
“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
hereof (or any amended version that is substantially comparable), and any
applicable Treasury regulation promulgated thereunder or published
administrative guidance implementing such Sections whether such Treasury
regulation or published administrative guidance is in existence on the date
hereof or promulgated or published thereafter.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
 
 
22

--------------------------------------------------------------------------------

 
 
“Fee Letter” means the Fee Letter, dated as of March 30, 2012, between Royal
Bank of Canada and the Borrower.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, controller or similar officer of Holdings, the Borrower or
any applicable Subsidiary.
 
“Financial Performance Covenants” means the covenants set forth in Sections 6.10
and 6.11.
 
“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.
 
“Foreign Subsidiary” means (i) any Subsidiary that is organized under the laws
of a jurisdiction other than the United States of America, any State thereof or
the District of Columbia, (ii) any Subsidiary that is a disregarded entity or
partnership for U.S. federal income tax purposes, substantially all of the
assets of which consist of Equity Interests and intercompany debt in one or more
Subsidiaries described in clause (i) of this definition and (iii) any Subsidiary
in which a Subsidiary described in clause (i) directly or indirectly owns a
majority of the Equity Interests.
 
“Funded Debt” means all Indebtedness of Holdings and its Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or matures within one year from such date that is renewable or extendable, at
the option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.
 
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time but subject to Section 1.04.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any such group or body charged with setting financial accounting or regulatory
capital rules or standards (including the Bank for International Settlements and
the Basel Committee on Banking Supervision) and any supra-national bodies such
as the European Union or the European Central Bank).
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness).  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined in
good faith by a Financial Officer.  The term “Guarantee” as a verb has a
corresponding meaning.
 
 
 
23

--------------------------------------------------------------------------------

 
 
“Guarantee Agreement” means the Master Guarantee Agreement among each Guarantor,
the Borrower and the Administrative Agent, substantially in the form of
Exhibit B.
 
“Guarantor” means each of Holdings, each Intermediate Parent, and each
Subsidiary Loan Party.  Notwithstanding the foregoing or any contrary provision
herein or in any other Loan Document, absent a change in law permitting a
guarantee without Tax consequences to the Borrower, as reasonably determined by
the Borrower in good faith with the Administrative Agent, a Foreign Subsidiary
shall not be a Guarantor.
 
“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as hazardous or toxic, or any other
term of similar import, pursuant to any Environmental Law.
 
“Holdings” has the meaning given to such term in the preliminary statements
hereto.
 
“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).
 
“Identified Qualifying Lenders” has the meaning specified in
Section 2.11(a)(ii)(D).
 
“Immaterial Subsidiary” means any Subsidiary other than a Material Subsidiary.
 As of the Effective Date, the Borrower has designated Coppal Research, Inc., a
Utah corporation, and WNG Holdings (International), Ltd., a Nevada corporation,
as Immaterial Subsidiaries.
 
“Incremental Cap” means $75,000,000.
 
“Incremental Term Commitment” has the meaning assigned to such term in Section
2.20(b).
 
“Incremental Term Facility Amendment” has the meaning assigned to such term in
Section 2.20(b).
 
“Incremental Term Facility Closing Date” has the meaning assigned to such term
in Section 2.20(b).
 
“Incremental Term Loans” has the meaning assigned to such term in Section
2.20(a).
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding (i) trade accounts payable in the
ordinary course of business, (ii) any earn-out obligation until such obligation
is not paid after becoming due and payable or such obligation is reflected on
the balance sheet in accordance with GAAP and (iii) accruals for payroll and
other liabilities accrued in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
the Indebtedness secured thereby has been assumed, (f) all Guarantees by such
Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations of such Person under Swap Agreements, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) all obligations of such Person with respect to the redemption, repurchase,
repayment, return of capital or other similar obligations in respect of
Disqualified Equity Interests; provided that the term “Indebtedness” shall not
include deferred or prepaid revenue.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.  The amount of Indebtedness of any Person
shall for purposes of clause (e) above (unless such Indebtedness has been
assumed by such Person) be deemed to be equal to the lesser of (A) the aggregate
unpaid amount of such Indebtedness and (B) the fair market value of the property
encumbered thereby as determined by such Person in good faith.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
 
“Information” has the meaning assigned to such term in Section 9.12(a).
 
“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.
 
“Interest Coverage Ratio” means, for any Test Period, the ratio of (a)
Consolidated EBITDA for such Test Period to (b) Consolidated Cash Interest
Expense for such Test Period.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each February, May, August and
November and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.
 
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurodollar Borrowing, as applicable, and ending on the date that is one,
two, three or six months thereafter as selected by the Borrower in its Borrowing
Request (or, if agreed to by each Lender participating therein, nine or twelve
months or such other period less than one month thereafter as the Borrower may
elect); provided that
 
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
 
 
 
25

--------------------------------------------------------------------------------

 
 
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month at the end of such Interest Period and
 
(c) no Interest Period shall extend beyond (i) in the case of Term Loans, the
Term Maturity Date, (ii) in the case of Incremental Term Loans, the Incremental
Term Maturity Date, and (iii) in the case of Revolving Loans, the Revolving
Maturity Date.  For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
 
“Intermediate Parent” means any Wholly Owned Subsidiary of Holdings and of which
the Borrower is a Wholly Owned Subsidiary.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person.  The amount, as of
any date of determination, of (a) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, but
without any adjustment for write-downs or write-offs (including as a result of
forgiveness of any portion thereof) with respect to such loan or advance after
the date thereof, (b) any Investment in the form of a Guarantee shall be equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined in good faith by a Financial Officer, (c) any Investment in the
form of a transfer of Equity Interests or other non-cash property by the
investor to the investee, including any such transfer in the form of a capital
contribution, shall be the fair market value of such Equity Interests or other
property as of the time of the transfer, minus any payments actually received by
such investor representing a return of capital of, or dividends or other
distributions in respect of, such Investment (to the extent such payments do not
exceed, in the aggregate, the original amount of such Investment), but without
any other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the date of
such Investment, and (d) any Investment (other than any Investment referred to
in clause (a), (b) or (c) above) by the specified Person in the form of a
purchase or other acquisition for value of any Equity Interests, evidences of
Indebtedness or other securities of any other Person shall be the original cost
of such Investment (including any Indebtedness assumed in connection therewith),
plus (i) the cost of all additions thereto and minus (ii) the amount of any
portion of such Investment that has been repaid to the investor in cash as a
repayment of principal or a return of capital and of any cash payments actually
received by such investor representing dividends or other distributions in
respect of such Investment (to the extent the amounts referred to in clause (ii)
do not, in the aggregate, exceed the original cost of such Investment plus the
costs of additions thereto), but without any other adjustment for increases or
decreases in value of, or write-ups, write-downs or write-offs with respect to,
such Investment after the date of such Investment.  For purposes of Section
6.04, if an Investment involves the acquisition of more than one Person, the
amount of such Investment shall be allocated among the acquired Persons in
accordance with GAAP; provided that pending the final determination of the
amounts to be so allocated in accordance with GAAP, such allocation shall be as
reasonably determined by a Financial Officer.
 
 
 
26

--------------------------------------------------------------------------------

 
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuing Bank” means (a) Royal Bank of Canada and (b) each Revolving Lender that
shall have become an Issuing Bank hereunder as provided in Section 2.05(k)
(other than any Person that shall have ceased to be an Issuing Bank as provided
in Section 2.05(l)), each in its capacity as an issuer of Letters of Credit
hereunder.  Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
 
“Judgment Currency” has the meaning assigned to such term in Section 9.14(b).
 
“Junior Financing” means (a) any unsecured, junior secured or subordinated
Material Indebtedness incurred under Sections 6.01(a)(vii) or 6.01(a)(viii), (b)
Permitted Junior Secured Refinancing Debt and (c) Permitted Unsecured
Refinancing Debt, and in each case any Permitted Refinancing thereof.
 
“Junior Lien” means any Lien that ranks junior to the Liens securing all or any
portion of the Secured Obligations.
 
“Junior Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement among the Administrative Agent and one or more Senior Representatives
for holders of Permitted Junior Secured Refinancing Debt in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower.
 
“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Term Loan, any
Other Term Commitment, any Other Revolving Loan or any Other Revolving
Commitment, in each case as extended in accordance with this Agreement from time
to time.
 
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time.  The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the International Standby
Practices (ISP98), such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time.
 
 
 
27

--------------------------------------------------------------------------------

 
 
“Lead Arranger” means RBC Capital Markets, in its capacity as Sole Lead Arranger
and Joint Bookrunner.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Term Facility Amendment, Revolving Commitment Increase or a
Refinancing Amendment, in each case, other than any such Person that ceases to
be a party hereto pursuant to an Assignment and Assumption.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.
 
“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement other than any such letter of credit that shall have ceased to be a
“Letter of Credit” outstanding hereunder pursuant to Section 9.05.
 
“Letter of Credit Sublimit” means an amount equal to $10,000,000.  The Letter of
Credit Sublimit is part of and not in addition to the aggregate Revolving
Commitments.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
 
“Loan Document Obligations” has the meaning assigned to such term in the
Collateral Agreement.
 
“Loan Documents” means (i) this Agreement, (ii) any Refinancing Amendment, (iii)
the Guarantee Agreement, (iv) the Collateral Agreement, (v) the other Security
Documents, (vi) solely for purposes of Article VII, the Fee Letter, (vii) except
for purposes of Section 9.02, any promissory notes delivered pursuant to
Section 2.09(e), and (viii) each document or instrument executed in connection
with this Agreement and designated by the Borrower and the Administrative Agent
as a “Loan Document”.
 
“Loan Parties” means Holdings, each Intermediate Parent, the Borrower and the
Subsidiary Loan Parties.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Majority in Interest,” when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the aggregate Revolving Exposures and the unused aggregate Revolving
Commitments of such Class at such time, (b) in the case of the Term Lenders of
any Class, Lenders holding outstanding Term Loans of such Class representing
more than 50% of all Term Loans of such Class outstanding at such time, and (c)
in the case of the Incremental Term Lenders of any Class, Lenders holding
outstanding Incremental Term Loans of such Class representing more than 50% of
all Incremental Term Loans of such Class outstanding at such time provided that
whenever there are one or more Defaulting Lenders, the total outstanding Term
Loans, Incremental Term Loans and Revolving Exposures of, and the unused
Revolving Commitments of, each Defaulting Lender shall in each case be excluded
for purposes of making a determination of the Majority in Interest.
 
 
 
28

--------------------------------------------------------------------------------

 
 
“Material Adverse Effect” means any event, circumstance or condition that has
had, or could reasonably be expected to have, a materially adverse effect on
(a) the business, financial condition, or results of operations of Holdings, any
Intermediate Parent, the Borrower and the Restricted Subsidiaries, taken as a
whole, (b) the ability of the Borrower and the other Loan Parties, taken as a
whole, to perform their payment obligations under the Loan Documents or (c) the
rights and remedies of the Administrative Agent and the Lenders under the Loan
Documents.
 
“Material Foreign Subsidiary” means each Foreign Subsidiary that is a Material
Subsidiary.
 
“Material Indebtedness” means Indebtedness (other than the Loan Document
Obligations), or obligations in respect of one or more Swap Agreements, of any
one or more of Holdings, any Intermediate Parent, the Borrower and the
Restricted Subsidiaries in an aggregate principal amount exceeding $7,500,000
or, solely for purposes of determining if a “Change in Control” has occurred
pursuant to clause (d) of such term, $25,000,000.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations in respect of
any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that Holdings, any Intermediate Parent, the
Borrower or such Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.
 
“Material Real Property” has the meaning assigned to such term in Section
5.12(b).
 
“Material Subsidiary” means each Restricted Subsidiary of Holdings that, as of
the last day of the fiscal quarter of Holdings most recently ended for which
financial statements have been delivered pursuant to Section 5.01(a) or (b), had
(i) total assets in an amount greater than or equal to 2.50% of the amount of
Consolidated Total Assets of Holdings and its Restricted Subsidiaries or (ii)
Consolidated EBITDA for the Test Period ending on such date in an amount greater
than or equal to 2.50% of the amount of total Consolidated EBITDA of Holdings
and its Restricted Subsidiaries; provided that no Restricted Subsidiary shall be
excluded as a Material Subsidiary until, and for so long as, the Borrower shall
have designated such Restricted Subsidiary’s status as such in writing to the
Administrative Agent; and provided further that no Restricted Subsidiary shall
be excluded as a Material Subsidiary if the total assets or Consolidated EBITDA
of such Restricted Subsidiary, taken together with the total assets and
Consolidated EBITDA of all other Subsidiaries then excluded as Material
Subsidiaries, exceeds 5.00% of Consolidated Total Assets or Consolidated EBITDA,
as the case may be, of Holdings and its Restricted Subsidiaries.
 
“Maximum Rate” has the meaning assigned to such term in Section 9.17.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
 
“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting to the Administrative Agent a Lien on any
Mortgaged Property to secure the Secured Obligations.  Each Mortgage shall be in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrower.
 
“Mortgaged Property” means each Material Real Property and the improvements
thereto owned by a Loan Party with respect to which a Mortgage is granted to the
Administrative Agent pursuant to Section 5.11 or Section 5.12.
 
 
 
29

--------------------------------------------------------------------------------

 
 
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, subject to the provisions of Title IV of ERISA to
which a Loan Party or any ERISA Affiliate is an “employer” as defined in Section
3(5) of ERISA.
 
“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Permitted Investments, including (i) any cash
or Permitted Investments received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds received in respect thereof in cash or
Permitted Investments, and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments received in respect thereof in cash or
Permitted Investments, minus (b) the sum of (i) all reasonable and customary
fees and out-of-pocket expenses paid by Holdings, any Intermediate Parent, the
Borrower and the Restricted Subsidiaries in connection with such event
(including reasonable and customary attorney’s fees, investment banking fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, underwriting
discounts and commissions, other customary expenses and brokerage, consultant,
accountant and other customary fees), (ii) in the case of a sale, transfer or
other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), (x) the
amount of all payments that are permitted hereunder and are made by Holdings,
any Intermediate Parent, the Borrower and the Restricted Subsidiaries as a
result of such event to repay Indebtedness (other than the Loans or any Credit
Agreement Refinancing Indebtedness) secured by such asset and subject to
mandatory prepayment as a result of such event, (y) the pro rata portion of net
cash proceeds thereof (calculated without regard to this clause (y))
attributable to minority interests and not available for distribution to or for
the account of Holdings, any Intermediate Parent, the Borrower and the
Restricted Subsidiaries as a result thereof and (z) the amount of any
liabilities directly associated with such asset and retained by Holdings, any
Intermediate Parent, the Borrower or any Restricted Subsidiary, (iii) the amount
of all Taxes paid (or reasonably estimated to be payable), and the amount of any
reserves established by Holdings, any Intermediate Parent, the Borrower and the
Restricted Subsidiaries to fund contingent liabilities reasonably estimated to
be payable, that are directly attributable to such event or any transaction
occurring in connection with any resulting Prepayment Event hereunder, provided
that any reduction at any time in the amount of any such reserves (other than as
a result of payments made in respect thereof) shall be deemed to constitute the
receipt by the Borrower at such time of Net Proceeds in the amount of such
reduction.
 
“Non-Cash Charges” means (a) any non-cash impairment charge or asset write-off
or write-down related to intangible assets (including goodwill), long-lived
assets, and Investments in debt and equity securities pursuant to GAAP, (b) all
non-cash losses from Investments recorded using the equity method, (c) all
Non-Cash Compensation Expenses, (d) non-cash foreign exchange transaction gains
and losses, and (e) other non-cash charges (provided, in each case, that if any
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of any prepaid cash item that was paid in a prior period).
 
“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of Equity Interest-based awards, partnership
interest-based awards and similar incentive based compensation awards or
arrangements.
 
“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).
 
“Non-Loan Party Investment Amount” means, at any time, $25,000,000.
 
 
 
30

--------------------------------------------------------------------------------

 
 
“Non-Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person
other than a Wholly Owned Subsidiary.
 
“OID” means original issue discount.
 
“Offered Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).
 
“Offered Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).
 
“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or limited
liability company agreement or other organizational or governing documents of
such Person.
 
“Other Connection Taxes” means, with respect to any recipient of any payment to
be made by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).
 
“Other Revolving Commitments” means the Class of revolving credit commitments
hereunder that results from a Refinancing Amendment and replaces the Revolving
Commitments.
 
“Other Revolving Loans” means the Revolving Loans made pursuant to any Other
Revolving Commitment.
 
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
 
“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment.
 
“Other Term Loans” means one or more Classes of term loans that result from a
Refinancing Amendment.
 
“Pari Passu Intercreditor Agreement” means a “pari passu” intercreditor
agreement among the Administrative Agent and one or more Senior Representatives
for holders of Permitted Pari Passu Secured Refinancing Debt, in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower.
 
“Participant” has the meaning assigned to such term in Section 9.04(c).
 
“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(ii).
 
“Participating Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
 
 
31

--------------------------------------------------------------------------------

 
 
“Perfection Certificate” means a certificate substantially in the form of
Exhibit C.
 
“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by the Borrower or any Restricted Subsidiary of all of the Equity
Interests in, or all or substantially all the assets of (or all or substantially
all the assets constituting a business unit, division, product line or line of
business of) any Person; provided that (a) in the case of any purchase or other
acquisition of Equity Interests in a Person, such Person, upon the consummation
of such acquisition, will be a Restricted Subsidiary (including as a result of a
merger, amalgamation or consolidation between any Restricted Subsidiary and such
Person), (b) all transactions related thereto are consummated in accordance in
all material respects with all Requirements of Law and, in the case of any
acquisition of a Person, the Board of Directors of such acquired Person or its
selling equity-holders shall have approved such purchase or other acquisition,
(c) the business of such Person, or such assets, as the case may be, constitute
a business permitted by Section 6.03(b), (d) with respect to each such purchase
or other acquisition, all actions required to be taken with respect to such
newly created or acquired Restricted Subsidiary (including each subsidiary
thereof) or assets in order to satisfy the requirements set forth in the
definition of the term “Collateral and Guarantee Requirement” to the extent
applicable shall have been taken (or arrangements for the taking of such actions
within 30 days (or by such later date reasonably satisfactory to the
Administrative Agent) shall have been made), (e) after giving effect to any such
purchase or other acquisition, (A) no Event of Default shall have occurred and
be continuing and (B) the Borrower shall be in compliance with the covenants set
forth in Sections 6.10 and 6.11, in each case on a Pro Forma Basis as of the end
of the most recently ended Test Period and (f) the Borrower shall have delivered
to the Administrative Agent a certificate of a Financial Officer certifying that
all the requirements set forth in this definition have been satisfied with
respect to such purchase or other acquisition, together with reasonably detailed
calculations demonstrating satisfaction of the requirement set forth in
clause (e)(B) above.
 
“Permitted Encumbrances” means:
 
(a) Liens for Taxes or assessments that are not overdue for a period of more
than 30 days or that are being contested in good faith and by appropriate action
diligently pursued, if adequate reserves with respect thereto are maintained on
the books of the applicable Person in accordance with GAAP;
 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
construction contractors’ Liens and other similar Liens imposed by law arising
in the ordinary course of business that secure amounts not overdue for a period
of more than 60 days or, if more than 60 days overdue, are unfiled and no other
action has been taken to enforce such Lien or that are being contested in good
faith and by appropriate actions diligently pursued, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(c) Liens incurred or deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit for the benefit of) insurance carriers providing property, casualty or
liability insurance to Holdings, any Intermediate Parent, the Borrower or any
Restricted Subsidiary;
 
(d) Liens incurred or deposits made to secure the performance of bids, trade
contracts, governmental contracts and leases, statutory obligations, surety,
stay, customs and appeal bonds, performance bonds and other obligations of a
like nature (including those to secure health, safety and environmental
obligations) incurred in the ordinary course of business;
 
 
 
32

--------------------------------------------------------------------------------

 
 
(e) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions, covenants, and other similar charges or encumbrances
and minor title defects affecting real property imposed by law or arising in the
ordinary course of business, in each case whether now or hereafter in existence,
that, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of Holdings and its Restricted Subsidiaries,
taken as a whole;
 
(f) Liens securing, or otherwise arising from, judgments not constituting an
Event of Default under Section 7.01(j);
 
(g) Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Borrower or any of the Restricted
Subsidiaries; provided that such Lien secures only the obligations of the
Borrower or such Restricted Subsidiaries in respect of such letter of credit to
the extent such obligations are permitted by Section 6.01; and
 
(h) Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings made in respect of operating leases entered into
by the Borrower or any of the Restricted Subsidiaries;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than Liens referred to in clauses (c) and (d) above
securing obligations under letters of credit and in clause (g) above.
 
“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
issued or incurred by the Borrower in the form of one or more series of Junior
Lien secured notes or loans; provided that (i) such Indebtedness is secured by
the Collateral on a Junior Lien basis (subject to Liens permitted under Section
6.02) with the Secured Obligations and is not secured by any property or assets
of Holdings or any Restricted Subsidiary other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness, (iii) such
Indebtedness does not mature or have scheduled amortization or scheduled
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (other than customary offers to repurchase
or mandatory prepayments upon a change of control, asset sale or other
disposition or casualty event or incurrence of indebtedness that is not
permitted thereunder and customary acceleration rights after an event of
default) prior to the date that is six months following the Latest Maturity
Date, determined at the time such Indebtedness is incurred, (iv) the security
agreements relating to such Indebtedness are substantially the same as the
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (v) such Indebtedness is not guaranteed by any
Subsidiaries other than the Subsidiary Loan Parties and (vi) a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to or otherwise subject to the provisions of the Junior Lien
Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted Junior Secured Refinancing Debt incurred by the Borrower, then
Holdings, the Borrower, the Subsidiary Loan Parties, the Administrative Agent
and the Senior Representative for such Indebtedness shall have executed and
delivered a Junior Lien Intercreditor Agreement.  Permitted Junior Secured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.
 
 
 
33

--------------------------------------------------------------------------------

 
 
“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
issued or incurred by the Borrower in the form of one or more series of senior
secured notes or loans; provided that (i) such Indebtedness is secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Secured Obligations and is not secured by any property or assets of
Holdings or any Restricted Subsidiary other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness, (iii) such
Indebtedness does not mature prior to the Latest Maturity Date (determined at
the time such Indebtedness is incurred) and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of the
applicable Refinanced Term Debt or Refinanced Revolver Debt, as the case may be,
(iv) the security agreements relating to such Indebtedness are substantially the
same as the Security Documents (with such differences as are reasonably
satisfactory to the Administrative Agent), (v) such Indebtedness is not
guaranteed by any Subsidiaries other than the Subsidiary Loan Parties and (vi) a
Senior Representative acting on behalf of the holders of such Indebtedness shall
have become party to or otherwise subject to the provisions of the Pari Passu
Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted Pari Passu Secured Refinancing Debt incurred by the Borrower, then the
Borrower, Holdings, the Subsidiary Loan Parties, the Administrative Agent and
the Senior Representative for such Indebtedness shall have executed and
delivered a Pari Passu Intercreditor Agreement.  Permitted Pari Passu Secured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.
 
“Permitted Holders” means (a) the Sponsor and (b) the Co-Investor.
 
“Permitted Investments” means any of the following, to the extent owned by
Holdings, any Intermediate Parent, the Borrower or any Restricted Subsidiary:
 
(a) dollars or other currencies held by it from time to time in the ordinary
course of business;
 
(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States or (ii) any member nation of the European Union (other than Greece,
Portugal, Ireland or Spain), having average maturities of not more than 12
months from the date of acquisition thereof; provided that the full faith and
credit of the United States or a member nation of the European Union (other than
Greece, Portugal, Ireland or Spain) is pledged in support thereof;
 
(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) has combined
capital and surplus of at least $250,000,000 (any such bank in the foregoing
clauses (i) or (ii) being an “Approved Bank”), in each case with average
maturities of not more than 12 months from the date of acquisition thereof;
 
(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better
by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case
with average maturities of not more than 12 months from the date of acquisition
thereof;
 
(e) repurchase agreements entered into by any Person with an Approved Bank, a
bank or trust company (including any of the Lenders) or recognized securities
dealer, in each case, having capital and surplus in excess of $250,000,000 for
direct obligations issued by or fully guaranteed or insured by the government or
any agency or instrumentality of (i) the United States or (ii) any member nation
of the European Union (other than Greece, Portugal, Ireland or Spain), in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations;
 
(f) marketable short-term money market and similar highly liquid funds either
(i) having assets in excess of $250,000,000 or (ii) having a rating of at least
A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);
 
 
 
34

--------------------------------------------------------------------------------

 
 
(g) securities with average maturities of 12 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory having a rating of at least A from S&P or
A2 from Moody’s (or the equivalent thereof);
 
(h) investments with average maturities of 12 months or less from the date of
acquisition in mutual funds rated AAA- (or the equivalent thereof) or better by
S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;
 
(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and customarily used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Restricted Subsidiary
organized in such jurisdiction; and
 
(j) investments, classified in accordance with GAAP as current assets of
Holdings, any Intermediate Parent, the Borrower or any Restricted Subsidiary, in
money market investment programs that are registered under the Investment
Company Act of 1940 or that are administered by financial institutions having
capital of at least $250,000,000, and, in either case, the portfolios of which
are limited such that substantially all of such investments are of the
character, quality and maturity described in clauses (a) through (i) of this
definition.
 
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof less any original issue discount, if applicable, does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, renewed or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other amounts paid, and
reasonable and customary discounts, commissions, fees and expenses incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 6.01(a)(v), Indebtedness resulting
from such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended, (c) no Event of Default shall have occurred and be
continuing or would result therefrom, (d) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Loan Document Obligations, Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Loan Document Obligations on terms at least as favorable to the Lenders
as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, (e) the terms and
conditions applicable to such Permitted Refinancing (including as to
collateral), when taken as a whole, shall be comparable to, or not materially
less favorable to the Borrower than, either, (x) the terms and conditions of the
Indebtedness being so modified, refinanced, refunded, renewed or extended or (y)
the prevailing market terms and conditions applicable to similar Indebtedness
for similarly-situated issuers at the time of such incurrence; provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five Business Days prior (or such shorter period as the Administrative
Agent may approve in its sole discretion) to such modification, refinancing,
refunding, renewal or extension, together with a reasonably detailed description
of the material terms and conditions of such resulting Indebtedness or drafts of
the material definitive documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirements shall be conclusive unless the Administrative Agent
provides notice to the Borrower of its reasonable objection during such
five-Business Day period (or such shorter period as the Administrative Agent may
approve in its sole discretion) together with a reasonable description of the
basis upon which it objects, and (f) except as otherwise permitted under Section
6.01, such modification, refinancing, refunding, renewal or extension is
incurred by the Person who is the obligor on the Indebtedness being modified,
refinanced, refunded, renewed or extended.  For the avoidance of doubt, it is
understood that a Permitted Refinancing may constitute a portion of an issuance
of Indebtedness in excess of the amount of such Permitted Refinancing; provided
that such excess amount is otherwise permitted to be incurred under
Section 6.01.
 
 
 
35

--------------------------------------------------------------------------------

 
 
“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness issued
or incurred by the Borrower in the form of one or more series of unsecured notes
or loans; provided that (i) such Indebtedness is not secured by any property or
assets of Holdings or any Restricted Subsidiary, (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness, (iii) such Indebtedness
does not mature or have scheduled amortization or scheduled payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligation (other than customary offers to repurchase or mandatory
prepayments upon a change of control, asset sale or other Disposition, casualty
event or incurrence of indebtedness that is not permitted thereunder and
customary acceleration rights after an event of default) prior to the date that
is six months following Latest Maturity Date, determined at the time such
Indebtedness is incurred, and (iv) such Indebtedness is not guaranteed by any
Subsidiaries other than the Subsidiary Loan Parties. Permitted Unsecured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Platform” has the meaning assigned to such term in Section 5.01.
 
“Prepayment Event” means:
 
(a) any sale, transfer or other disposition (including (x) pursuant to a sale
and leaseback transaction, (y) by way of merger or consolidation and (z) any
casualty or other insured damage to, or any taking under power of eminent domain
or by condemnation or similar proceeding of) of any property or asset of
Holdings or any of its Restricted Subsidiaries permitted by Section 6.05(j) or
(q) other than any of the foregoing resulting in aggregate Net Proceeds not
exceeding (A) $5,000,000 in the case of any single transaction or series of
related transactions and (B) $10,000,000 for all such transactions during any
fiscal year of the Borrower; or
 
(b) the incurrence by Holdings or any of its Restricted Subsidiaries of any
Indebtedness, other than Indebtedness permitted under Section 6.01 (other than
Other Term Loans, Permitted Pari Passu Secured Refinancing Debt, Permitted
Junior Secured Refinancing Debt and Permitted Unsecured Refinancing Debt, which
shall in each case constitute a Prepayment Event) or permitted by the Required
Lenders pursuant to Section 9.02.
 
“Prime Rate” means the rate publicly announced from time to time by Royal Bank
of Canada as its prime commercial lending rate for dollar loans in the United
States.  The Prime Rate is based upon various factors including Royal Bank of
Canada’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such rate
announced by Royal Bank of Canada shall take effect at the opening of business
on the day specified in the public announcement of such change.
 
 
 
36

--------------------------------------------------------------------------------

 
 
“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder required by the terms
of this Agreement to be made on a Pro Forma Basis, that all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant:  (i) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (A) in the case of a Disposition of all or substantially
all Equity Interests in any Restricted Subsidiary of Holdings or any division,
product line, or facility used for operations of Holdings, the Borrower or any
of its Restricted Subsidiaries or a designation of a Subsidiary as an
Unrestricted Subsidiary, shall be excluded and (B) in the case of a Permitted
Acquisition or Investment described in the definition of “Specified
Transaction,” shall be included, (ii) any retirement of Indebtedness, and
(iii) any Indebtedness incurred or assumed by Holdings, the Borrower or any of
its Restricted Subsidiaries in connection therewith and if such Indebtedness has
a floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate that is or would be in effect with respect to such Indebtedness as at the
relevant date of determination (taking into account any hedging obligation
applicable to such Indebtedness); provided that the foregoing pro forma
adjustments may be applied to any such test or covenant solely to the extent
that such adjustments are consistent with the definition of Consolidated EBITDA.
 
“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 3.04(c).
 
“Proposed Change” has the meaning assigned to such term in Section 9.02(c).
 
“Public Lender” has the meaning assigned to such term in Section 5.01.
 
“Qualified Equity Interests” means Equity Interests other than Disqualified
Equity Interests.
 
“Qualifying Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).
 
“Refinanced Revolver Debt” has the meaning assigned to such term in the
definition of “Revolver Refinancing Indebtedness.”
 
“Refinanced Term Debt” has the meaning assigned to such term in the definition
of “Term Loan Refinancing Indebtedness.”
 
“Refinancing” means the repayment of all the existing third party Indebtedness
for borrowed money of Holdings, the Target and their respective Restricted
Subsidiaries as of the Effective Date (other than Indebtedness permitted
pursuant to Section 6.01) and the discharge (or the making of arrangements for
discharge) of all Liens on assets of Holdings, the Target and their respective
Restricted Subsidiaries other than Liens permitted pursuant to Section 6.02.
 
“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower and Holdings, (b) the Administrative Agent
and (c) each Additional Lender and Lender that agrees to provide any portion of
the Credit Agreement Refinancing Indebtedness being incurred pursuant thereto,
in accordance with Section 2.21.
 
 
 
37

--------------------------------------------------------------------------------

 
 
“Register” has the meaning assigned to such term in Section 9.04(b).
 
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, trustees, agents,
controlling persons, advisors and other representatives of such Person and of
each of such Person’s Affiliates and permitted successors and assigns.
 
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) and including the environment within any building,
or any occupied structure, facility or fixture.
 
“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments (other than Swingline Commitments) representing
more than 50% of the aggregate Revolving Exposures, outstanding Term Loans and
unused Commitments (other than Swingline Commitments) at such time; provided
that to the extent set forth in Section 9.02, whenever there are one or more
Defaulting Lenders, the total outstanding Term Loans and Revolving Exposures of,
and the unused Revolving Commitments of, each Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
 
“Required Revolving Lenders” means, at any time, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the
aggregate Revolving Exposures and unused Revolving Commitments at such time;
provided that to the extent set forth in Section 9.02, whenever there are one or
more Defaulting Lenders, the total outstanding Revolving Exposures of, and the
unused Revolving Commitments of, each Defaulting Lender shall in each case be
excluded for purposes of making a determination of Required Revolving Lenders.
 
“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
 
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer, or other
similar officer, or manager of a Loan Party and with respect to certain limited
liability companies or partnerships that do not have officers, any manager, sole
member, managing member or general partner thereof.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
any Intermediate Parent, the Borrower or any Restricted Subsidiary, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests in Holdings,
any Intermediate Parent, the Borrower or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in Holdings,
any Intermediate Parent, the Borrower or any Restricted Subsidiary.
 
 
 
38

--------------------------------------------------------------------------------

 
 
“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
 
“Revolver Refinancing Indebtedness” means (a) Indebtedness incurred pursuant to
a Refinancing Amendment, (b) Permitted Pari Passu Secured Refinancing Debt, (c)
Permitted Junior Secured Refinancing Debt and (d) Permitted Unsecured
Refinancing Debt, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, refund, renew, replace or refinance, in whole or
part, existing Revolving Loans or (in the case of Other Revolving Commitments
obtained pursuant to a Refinancing Amendment) Revolving Commitments hereunder
(including any successive Revolver Refinancing Indebtedness (“Refinanced
Revolver Debt”); provided that (i) such extending, renewing or refinancing
Indebtedness (including, if such Indebtedness includes any Other Revolving
Commitments, the unused portion of such Other Revolving Commitments) is in an
original aggregate principal amount (or accreted value, if applicable) not
greater than the aggregate principal amount of the Refinanced Revolver Debt
(and, in the case of Refinanced Debt consisting, in whole or in part, of unused
Revolving Commitments or Other Revolving Commitments, the amount thereof) except
by an amount equal to the unpaid accrued interest and premium (if any) thereon
and other reasonable and customary fees and expenses (including upfront fees and
OID) in connection with such exchange, modification, refinancing, refunding,
renewal or replacement, (ii) such Indebtedness has a later maturity than, and a
Weighted Average Life to Maturity equal to or greater than, the Refinanced
Revolver Debt, (iii) the terms and conditions of such Indebtedness (except as
otherwise provided in clause (ii) above and with respect to pricing and premiums
and optional prepayment or redemption terms) are (taken as a whole) no more
favorable to the lenders or holders providing such Indebtedness, than those
applicable to the Refinanced Revolver Debt (except for covenants or other
provisions applicable only to periods after the Latest Maturity Date) and
(iv) such Refinanced Revolver Debt shall be repaid, defeased or satisfied and
discharged, and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid with 100% of the Net Proceeds of the applicable Revolver
Refinancing Indebtedness, on the date such Revolver Refinancing Indebtedness is
issued, incurred or obtained, and to the extent that such Refinanced Revolver
Debt consists, in whole or in part, of Revolving Commitments or Other Revolving
Commitments (or Revolving Loans, Swingline Loans or Other Revolving Loans
incurred pursuant to any Revolving Commitments or other Revolving Commitments),
such Revolving Commitments or Other Revolving Commitments, as applicable, being
refinanced by the applicable Revolver Refinancing Indebtedness shall be
terminated, and all accrued fees in connection therewith shall be paid, on the
date such Revolver Refinancing Indebtedness is issued, incurred or obtained.
 
“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.
 
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to (i) assignments by or to such Lender pursuant to an Assignment and Assumption
or (ii) a Refinancing Amendment.  The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
Refinancing Amendment pursuant to which such Lender shall have assumed its
Revolving Commitment, as the case may be.  The initial aggregate amount of the
Lenders’ Revolving Commitments is $50,000,000.
 
 
 
39

--------------------------------------------------------------------------------

 
 
“Revolving Commitment Increase” has the meaning assigned to such term in Section
2.20(a)(i).
 
“Revolving Commitment Increase Lender” has the meaning assigned to such term in
Section 2.20(c).
 
“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Revolving Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.
 
“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.
 
“Revolving Loan” means a Loan made pursuant to Section 2.01(c).
 
“Revolving Maturity Date” means March 30, 2017.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.
 
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.
 
“Secured Obligations” has the meaning assigned to such term in the Collateral
Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Security Documents” means the Collateral Agreement, the Mortgages and each
other security agreement or pledge agreement executed and delivered pursuant to
the Collateral and Guarantee Requirement, Section 5.11 or 5.12 to secure any of
the Secured Obligations.
 
“Seller” means GF Consumer Health, LLC.
 
“Senior Representative” means, with respect to any series of Permitted Pari
Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
 
“Senior Secured Leverage Ratio” means, on any date, the ratio of (a)
Consolidated Total Debt as of such date that is secured by a Lien, other than
any such Indebtedness that is secured by a Lien that is expressly subordinated
to the Liens securing the Loans pursuant to an effective written agreement to
(b) Consolidated EBITDA for the most recently ended Test Period.
 
“Sold Entity or Business” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”
 
“Solicited Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).
 
“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).
 
 
 
40

--------------------------------------------------------------------------------

 
 
“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Borrower Solicitation of Discounted Prepayment Offers made pursuant to Section
2.11(a)(ii)(D) substantially in the form of Exhibit G-5.
 
“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Term Lender, substantially in the form of Exhibit G-6, submitted following
the Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.
 
“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(D).
 
“Specified Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).
 
“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).
 
“Specified Discount Prepayment Notice” means an irrevocable written notice of
the Borrower of Specified Discount Prepayment made pursuant to Section
2.11(a)(ii)(B) substantially in the form of Exhibit G-1.
 
“Specified Discount Prepayment Response” means the irrevocable written response
by each Term Lender, substantially in the form of Exhibit G-2, to a Specified
Discount Prepayment Notice.
 
“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(B).
 
“Specified Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).
 
“Specified Representations” means the representations set forth in (i)
Section 3.01 (as it relates to the execution, delivery and performance of the
Loan Documents), Section 3.02 (as it relates to the authorization, execution,
delivery and enforceability of the Loan Documents), Section 3.03(b)(i),
Section 3.08, Section 3.14, Section 3.15, Section 3.16 and, except as permitted
by the proviso to Section 4.01(f), Section 3.18 and (ii) subject to Permitted
Liens and except as permitted by the proviso to Section 4.01(f), Sections
2.03(f) and 3.02(c) of the Collateral Agreement.
 
“Specified Transaction” means, with respect to any period, (i) any purchase or
other acquisition, by merger or otherwise, by Holdings or any Restricted
Subsidiary of all of the Equity Interests in, or all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of) any Person, (ii) the Disposition
of all or substantially all Equity Interests in any Restricted Subsidiary of
Holdings or any division, product line, or facility used for operations of
Holdings, the Borrower or any of its Restricted Subsidiaries, (iii) any
designation of a Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary, (iv) the incurrence or repayment of Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (v) any Restricted
Payment, or (vi) any other event that by the terms of the Loan Documents
requires “Pro Forma Compliance” with a test or covenant hereunder or requires
such test or covenant to be calculated on a Pro Forma Basis.
 
“Sponsor” means TPG Growth, LLC and its Control Investment Affiliates.
 
“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by any
Governmental Authority of the United States or of the jurisdiction of such
currency or any jurisdiction in which Loans in such currency are made to which
banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined.  Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board of Governors.  Eurodollar Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D or any other
applicable law, rule or regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
 
 
 
41

--------------------------------------------------------------------------------

 
 
“Submitted Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).
 
“Submitted Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) the management of which is, as of such date,
otherwise Controlled, directly or indirectly, through one or more
intermediaries, by such Person.
 
“Subsidiary” means any subsidiary of Holdings, or, as the context requires, the
Borrower.
 
“Subsidiary Loan Party” means each Subsidiary of the Borrower that is a party to
the Guarantee Agreement.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement or contract involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, any Intermediate Parent, the Borrower or the other Restricted
Subsidiaries shall be a Swap Agreement.
 
“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans up to an aggregate principal amount not to exceed $10,000,000
(or such higher amount as may be agreed among the Borrower, the Administrative
Agent and the Swingline Lender; provided that the aggregate of all Swingline
Commitments shall not exceed $10,000,000).
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the aggregate
Swingline Exposure at such time.
 
“Swingline Lender” means (a) Royal Bank of Canada, in its capacity as the lender
of Swingline Loans hereunder and (b) each Revolving Lender that shall have
become a Swingline Lender hereunder as provided in Section 2.04(d) (other than
any Person that shall have ceased to be a Swingline Lender as provided in
Section 2.04(e)), each in its capacity as a lender of Swingline Loans hereunder.
 
 
 
42

--------------------------------------------------------------------------------

 
 
“Swingline Loan” means a Loan made pursuant to Section 2.04.
 
“Syndication Agent” means Bank of Montreal, in its capacity as Syndication Agent
and Joint Bookrunner.
 
“Target” means Airborne, Inc.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
 
“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan hereunder on the Effective Date, expressed as an
amount representing the maximum principal amount of the Term Loan to be made by
such Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to an Assignment and
Assumption.  The amount of each Lender’s Term Commitment as of the Effective
Date is set forth on Schedule 2.01 or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Term Commitment, as the case may
be.  The initial aggregate amount of the Lenders’ Term Commitments is
$150,000,000.
 
“Term Commitment Increase” has the meaning assigned to such term in Section
2.20(a).
 
“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.
 
“Term Loan Refinancing Indebtedness” means (a) Indebtedness incurred pursuant to
a Refinancing Amendment, (b) Permitted Pari Passu Secured Refinancing Debt, (c)
Permitted Junior Secured Refinancing Debt and (d) Permitted Unsecured
Refinancing Debt, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, refund, renew, replace or refinance, in whole or
part, existing Term Loans, (including any successive Term Loan Refinancing
Indebtedness) (“Refinanced Term Debt”); provided that (i) such extending,
renewing or refinancing Indebtedness is in an original aggregate principal
amount (or accreted value, if applicable) not greater than the aggregate
principal amount (or accreted value, if applicable) of the Refinanced Term Debt
except by an amount equal to unpaid accrued interest and premium thereon and
reasonable and customary fees and expenses (including upfront fees and OID) in
connection with such exchange, modification, refinancing, refunding, renewal or
replacement, (ii) such Indebtedness has a later maturity than, and a Weighted
Average Life to Maturity equal to or greater than, the Refinanced Term Debt,
(iii) the terms and conditions of such Indebtedness (except as otherwise
provided in clause (ii) above and with respect to pricing and premiums and
optional prepayment or redemption terms) are (taken as a whole) no more
favorable to the lenders or holders providing such Indebtedness, than those
applicable to the Term Loans being refinanced (except for covenants or other
provisions applicable only to periods after the Latest Maturity Date) and
(iv) such Refinanced Term Debt shall be repaid, defeased or satisfied and
discharged, and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid, with 100% of the Net Proceeds of the applicable Term
Loan Refinancing Indebtedness, on the date such Term Loan Refinancing
Indebtedness is issued, incurred or obtained.
 
“Term Loans” means Loans made pursuant to clause (a) of Section 2.01, Other Term
Loans and term loans made pursuant to a Term Commitment Increase, as the context
requires.
 
 
 
43

--------------------------------------------------------------------------------

 
 
“Term Maturity Date” means March 30, 2019.
 
“Test Period” means the most recent period of four consecutive fiscal quarters
of Holdings for which financial statements have been delivered pursuant to
Section 5.01(a) or (b).
 
“Total Leverage Ratio” means, on any date, the ratio of (a) Consolidated Net
Debt as of such date to (b) Consolidated EBITDA for the most recently ended Test
Period.
 
“Transaction Costs” means all fees, costs and expenses incurred or payable by
Holdings, the Borrower or any other Restricted Subsidiary in connection with the
Transactions.
 
“Transactions” means (a) the Financing Transactions, (b) the Acquisition and the
other transactions contemplated by the Acquisition Documents, (c) the
Refinancing and (d) the payment of the Transaction Costs.
 
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Alternate Base
Rate.
 
“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower designated by
the Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided, that the Borrower shall only be permitted to so
designate a Subsidiary as an Unrestricted Subsidiary after the Closing Date and
so long as (i) no Default has occurred and is continuing or would result
therefrom, (ii) immediately after giving effect to such designation, the
Borrower shall be in Pro Forma Compliance with the financial covenants set forth
in Sections 6.10 and 6.11, (iii) such Unrestricted Subsidiary shall be
capitalized (to the extent capitalized by the Borrower or any of its Restricted
Subsidiaries) through Investments as permitted by, and in compliance with
Section 6.04, (iv) without duplication of clause (iii), any assets owned by such
Unrestricted Subsidiary at the time of the initial designation thereof shall be
treated as Investments pursuant to Section 6.04 and (v) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of the Borrower, certifying compliance with the requirements
of preceding clauses (i) through (iv), and containing the calculations and
information required by the proceeding clause (ii), and (b) any subsidiary of an
Unrestricted Subsidiary.  The Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary for purposes of this Agreement (each a “Subsidiary
Redesignation”); provided, that (A) no Default has occurred and is continuing or
would result therefrom, (B) immediately after giving effect to such Subsidiary
Redesignation, the Borrower shall be in Pro Forma Compliance with the financial
covenants set forth in Sections 6.10 and 6.11 and (C) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of the Borrower, certifying compliance with the requirements
of the preceding clauses (A) and (B), and containing the calculations and
information required by the preceding clause (B); provided, further, that no
Unrestricted Subsidiary that has been designated as a Restricted Subsidiary
pursuant to a Subsidiary Redesignation may again be designated as an
Unrestricted Subsidiary.
 
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness; provided, that for purposes of determining the Weighted Average
Life to Maturity of any Refinanced Revolver Debt or Refinanced Term Loan Debt,
as applicable, or any Indebtedness that is being modified, refinanced, refunded,
renewed, replaced or extended (the “Applicable Indebtedness”), the effects of
any amortization of or prepayments made on such Applicable Indebtedness prior to
the date of the applicable modification, refinancing, refunding, renewal,
replacement or extension shall be disregarded.
 
 
 
44

--------------------------------------------------------------------------------

 
 
“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more Wholly Owned Subsidiaries of such Person or
by such Person and one or more Wholly Owned Subsidiaries of such Person.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02 Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”, an
“Incremental Borrowing” or a “Term Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
 
SECTION 1.03 Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (a) any definition of or
reference to any agreement (including this Agreement and the other Loan
Documents), instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
 
SECTION 1.04 Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that if
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definitions) hereof to eliminate the
effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision; provided, the Borrower
and the Administrative Agent shall negotiate in good faith to amend the
financial definitions and related covenants to preserve the original intent
thereof in light of such change (and such amendments to be subject to the
approval of the Required Lender); (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith (provided, that, in
the case of any amendment arising out of an accounting change described in the
Proposed Accounting Standards Update to Leases (Topic 840) dated August 17,
2010, and the Proposed Accounting Standards Update (Revised) to Revenue
Recognition (Topic 605) dated November 14, 2011 and January 4, 2012, there shall
be no amendment fee). Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Accounting
Standards Codification No. 825—Financial Instruments, or any successor thereto
(including pursuant to the Accounting Standards Codification), to value any
Indebtedness of Holdings, the Borrower or any Restricted Subsidiary at “fair
value” as defined therein.
 
 
 
45

--------------------------------------------------------------------------------

 
 
SECTION 1.05 Effectuation of Transactions.  All references herein to Holdings,
the Borrower and the other Subsidiaries shall be deemed to be references to such
Persons, and all the representations and warranties of Holdings, the Borrower
and the other Loan Parties contained in this Agreement and the other Loan
Documents shall be deemed made, in each case, after giving effect to the
Acquisition and the other Transactions to occur on the Effective Date, unless
the context otherwise requires.
 
SECTION 1.06 Currency Translation.  For purposes of any determination under
Article V, Article VI (other than Sections 6.10 and 6.11) or Article VII or any
determination under any other provision of this Agreement expressly requiring
the use of a currency exchange rate, all amounts incurred, outstanding or
proposed to be incurred or outstanding in currencies other than dollars shall be
translated into dollars at currency exchange rates in effect on the date of such
determination; provided, however, that for purposes of determining compliance
with Article VI with respect to the amount of any Indebtedness, Investment,
Disposition or Restricted Payment in a currency other than dollars, no Default
or Event of Default shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred or Disposition or Restricted Payment made.  For purposes
of Sections 6.10 and 6.11, amounts in currencies other than dollars shall be
translated into dollars at the currency exchange rates used in preparing the
most recently delivered financial statements pursuant to Section 5.01(a) or (b).
 
SECTION 1.07 Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, that with respect to
any Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
 
SECTION 1.08 Pro Forma Calculations.  Notwithstanding anything to the contrary
herein, for the purposes of calculating the Interest Coverage Ratio, Senior
Secured Leverage Ratio or Total Leverage Ratio, Specified Transactions that have
been made (i) during the applicable Test Period, or (ii) subsequent to such Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is being made shall be calculated on a Pro Forma Basis;
provided, that for purposes of calculating the Financial Performance Covenants
pursuant to Sections 6.10 and 6.11, any Specified Transactions that occurred
subsequent to the end of the applicable Test Period shall not be given Pro Forma
Effect.
 
 
 
46

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
The Credits
 
SECTION 2.01 Commitments.  Subject to the terms and conditions set forth herein,
(a) each Term Lender agrees to make a Term Loan to the Borrower on the Effective
Date denominated in dollars in a principal amount not exceeding its Term
Commitment, (b) each Incremental Term Lender agrees to make one or more
Incremental Term Loans to the Borrower as specified in this Agreement
denominated in dollars from time to time in an aggregate principal amount not
exceeding its Incremental Term Commitment, and (c) each Revolving Lender agrees
to make Revolving Loans to the Borrower denominated in dollars from time to time
during the Revolving Availability Period in an aggregate principal amount which
will not result in such Lender’s Revolving Exposure exceeding such Lender’s
Revolving Commitment.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.  Amounts repaid or prepaid in respect of Term Loans or
Incremental Term Loans may not be reborrowed.
 
SECTION 2.02 Loans and Borrowings.
 
(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class.  The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the Lenders are several and other than as expressly provided
herein with respect to a Defaulting Lender, no Lender shall be responsible for
any other Lender’s failure to make Loans as required hereby.
 
(b) Subject to Section 2.14, each Revolving Borrowing, Incremental Term
Borrowing and Term Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request in accordance herewith; provided
that Eurodollar Rate Loans shall not be available for 30 days following the
Effective Date, or such earlier date as may be specified by the Administrative
Agent in its sole discretion; and provided further that each Swingline Loan
shall be an ABR Loan.  Each Lender at its option may make any Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
 
(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurodollar Borrowing that results from a continuation of an outstanding
Eurodollar Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing.  At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum.  Each Swingline Loan
shall be in an amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum.  Borrowings of more than one Type and Class
may be outstanding at the same time; provided that there shall not at any time
be more than a total of ten (10) Eurodollar Borrowings
outstanding.  Notwithstanding anything to the contrary herein, an ABR Revolving
Borrowing or a Swingline Loan may be in an aggregate amount which is equal to
the entire unused balance of the aggregate Revolving Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(f).
 
 
 
47

--------------------------------------------------------------------------------

 
 
SECTION 2.03 Requests for Borrowings.  To request a Revolving Borrowing,
Incremental Term Borrowing or Term Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone for a Loan (followed by a
written notice) (a) in the case of a Eurodollar Borrowing, not later than
1:00 p.m., New York time, three Business Days before the date of the proposed
Borrowing (or, in the case of any Eurodollar Borrowing to be made on the
Effective Date, such shorter period of time as may be agreed to by the
Administrative Agent), or (b) in the case of an ABR Borrowing, not later than
1:00 p.m., New York City time, one Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(f) may be given not later than 12:00 p.m., New York City time, on
the date of the proposed Borrowing.  Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile or other electronic transmission to the Administrative Agent of a
written Borrowing Request signed by the Borrower.  Each such telephonic and
written Borrowing Request shall specify the following information:
 
(i) whether the requested Borrowing is to be a Revolving Borrowing, an
Incremental Term Borrowing, a Term Borrowing, or a Borrowing of any other Class
(specifying the Class thereof);
 
(ii) the aggregate amount of such Borrowing;
 
(iii) the date of such Borrowing, which shall be a Business Day;
 
(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
 
(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
 
(vi) the location and number of the Borrower’s account or such other account or
accounts to which funds are to be disbursed, which shall comply with the
requirements of Section 2.06, or, in the case of any ABR Revolving Borrowing or
Swingline Loan requested to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f), the identity of the Issuing Bank that made such LC
Disbursement; and
 
(vii) that as of the date of such Borrowing, except in the case of any Borrowing
to occur on the Effective Date, the conditions set forth in Sections 4.02(a) and
4.02(b) are satisfied.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.
 
SECTION 2.04 Swing Line Loans.
 
(a) Subject to the terms and conditions set forth herein (including Section
2.22), in reliance upon the agreements of the other Lenders set forth in this
Section 2.04, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Revolving Availability Period, denominated
in dollars, in an aggregate principal amount at any time outstanding that will
not result in (i) the outstanding Swingline Loans of the Swingline Lender
exceeding its Swingline Commitment or (ii) the aggregate Revolving Exposures
exceeding the aggregate Revolving Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan (x) to refinance an
outstanding Swingline Loan or (y) if any Lender is at that time a Defaulting
Lender and after giving effect to Section 2.22(a)(iv), any Defaulting Lender
Fronting Exposure remains outstanding.  Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Swingline Loans.
 
 
 
48

--------------------------------------------------------------------------------

 
 
(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent and the Swingline Lender of such request (i) by telephone (confirmed in
writing), not later than 1:00 p.m., New York time, or, if agreed by the
Swingline Lender, 2:00 p.m., New York time (in the case of a Swingline Loan
denominated in dollars) or (ii) by facsimile or other electronic transmission
(confirmed by telephone), not later than 1:00 p.m., New York Time, or, if agreed
by the Swingline Lender, 2:00 p.m., New York Time on the day of such proposed
Swingline Loan.  Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day), the amount of the requested
Swingline Loan and (x) if the funds are not to be credited to a general deposit
account of the Borrower maintained with the Swingline Lender, the location and
number of the Borrower’s account to which funds are to be disbursed, which shall
comply with Section 2.06, or (y) in the case of any ABR Revolving Borrowing or
Swingline Loan requested to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f), the identity of the Issuing Bank that made such LC
Disbursement.  The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit accounts of the
Borrower maintained with the Swingline Lender or such other deposit account
identified by Borrower (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), by
remittance to the applicable Issuing Bank) by 3:00 p.m., New York Time, on the
requested date of such Swingline Loan.
 
(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 1:00 p.m., New York Time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice the
currency and such Lender’s Applicable Percentage of such Swingline Loan or
Swingline Loans.  Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Swingline Loans.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or any reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds in the applicable currency, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (with references to 12:00
noon, New York Time, in such Section being deemed to be references to 3:00 p.m.,
New York Time) (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders pursuant to this paragraph), and the
Administrative Agent shall promptly remit to the Swingline Lender the amounts so
received by it from the Revolving Lenders.  The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline
Lender.  Any amounts received by the Swingline Lender from the Borrower (or
other Person on behalf of the Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted by the Swingline Lender to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear, provided that any such payment so remitted shall be
repaid to the Swingline Lender or the Administrative Agent, as the case may be,
and thereafter to the Borrower, if and to the extent such payment is required to
be refunded to the Borrower for any reason.  The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.
 
 
 
49

--------------------------------------------------------------------------------

 
 
(d) The Borrower may, at any time and from time to time, designate as additional
Swingline Lenders one or more Revolving Lenders that agree to serve in such
capacity as provided below.  The acceptance by a Revolving Lender of an
appointment as a Swingline Lender hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, executed by the Borrower, the
Administrative Agent and such designated Swingline Lender, and, from and after
the effective date of such acceptance, (i) such Revolving Lender shall have all
the rights and obligations of a Swingline Lender under this Agreement and (ii)
references herein to the term “Swingline Lender” shall be deemed to include such
Revolving Lender in its capacity as a lender of Swingline Loans hereunder.
 
(e) The Borrower may terminate the appointment of any Swingline Lender as a
“Swingline Lender” hereunder by providing a written notice thereof to such
Swingline Lender, with a copy to the Administrative Agent.  Any such termination
shall become effective upon the earlier of (i) such Swingline Lender’s
acknowledging receipt of such notice and (ii) the fifth Business Day following
the date of the delivery thereof, provided that no such termination shall become
effective until and unless the Swingline Exposure of such Swingline Lender shall
have been reduced to zero.  Notwithstanding the effectiveness of any such
termination, the terminated Swingline Lender shall remain a party hereto and
shall continue to have all the rights of a Swingline Lender under this Agreement
with respect to Swingline Loans made by it prior to such termination, but shall
not make any additional Swingline Loans.
 
SECTION 2.05 Letters of Credit.
 
(a) General.  Subject to the terms and conditions set forth herein (including
Section 2.22), each Issuing Bank agrees, in reliance upon the agreements of the
Revolving Lenders set forth in this Section 2.05, to issue Letters of Credit
denominated in dollars, for the Borrower’s own account (or for the account of
any other Restricted Subsidiary of the Borrower so long as the Borrower and such
other Restricted Subsidiary are co-applicants in respect of such Letter of
Credit), in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, which shall reflect the standard operating procedures
of such Issuing Bank, at any time and from time to time during the Revolving
Availability Period and prior to the fifth Business Day prior to the Revolving
Maturity Date.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the applicable Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.
 
(b) Issuance, Amendment, Renewal, Extension; Certain Conditions.  To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall deliver in writing by hand
delivery or facsimile (or transmit by electronic communication, if arrangements
for doing so have been approved by the recipient) to the applicable Issuing Bank
and the Administrative Agent (at least five Business Days before the requested
date of issuance, amendment, renewal or extension or such shorter period as the
applicable Issuing Bank and the Administrative Agent may agree) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (d)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a
 
 
 
50

--------------------------------------------------------------------------------

 
 
Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of any
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (i) the
Applicable Fronting Exposure of each Issuing Bank shall not exceed its Revolving
Commitment, (ii) the aggregate Revolving Exposures shall not exceed the
aggregate Revolving Commitments and (iii) the aggregate LC Exposure shall not
exceed the Letter of Credit Sublimit.  No Issuing Bank shall be under any
obligation to issue any Letter of Credit if (i) any order, judgment or decree of
any Governmental Authority or arbitrator shall enjoin or restrain such Issuing
Bank from issuing the Letter of Credit, or any law applicable to such Issuing
Bank any directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon such Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which such Issuing
Bank in good faith deems material to it, (ii) except as otherwise agreed by the
Administrative Agent and the such Issuing Bank, the Letter of Credit is in an
initial stated amount less than $100,000, in the case of a commercial Letter of
Credit, or $500,000, in the case of a standby Letter of Credit , (iii) the
issuance of such Letter of Credit would violate one or more policies of the
Issuing Bank applicable to letters of credit generally or (iv) any Lender is at
that time a Defaulting Lender, if after giving effect to Section 2.22(a)(iv),
any Defaulting Lender Fronting Exposure remains outstanding, unless such Issuing
Bank has entered into arrangements, including the delivery of cash collateral,
reasonably satisfactory to such Issuing Bank with the Borrower or such Lender to
eliminate such Issuing Bank’s Defaulting Lender Fronting Exposure arising from
either the Letter of Credit then proposed to be issued or such Letter of Credit
and all other LC Exposure as to which such Issuing Bank has Defaulting Lender
Fronting Exposure.
 
(c) Notice.  Each Issuing Bank agrees that it shall not permit any issuance,
amendment, renewal, or extension of a Letter of Credit to occur unless it shall
have given to the Administrative Agent written notice thereof required under
paragraph (m) of this Section.
 
(d) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is twelve months after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, twelve months after such renewal or extension) and (ii) the
date that is five Business Days prior to the Revolving Maturity Date; provided
that if such expiry date is not a Business Day, such Letter of Credit shall
expire at or prior to the close of business on the next succeeding Business Day;
provided, further, that any Letter of Credit may, upon the request of the
Borrower, include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of twelve months or less (but
not beyond the date that is five Business Days prior to the Revolving Maturity
Date except to the extent cash collateralized or backstopped pursuant to an
arrangement reasonably acceptable to the Issuing Bank) unless the applicable
Issuing Bank notifies the beneficiary thereof within the time period specified
in such Letter of Credit or, if no such time period is specified, at least 30
days prior to the then-applicable expiration date, that such Letter of Credit
will not be renewed.  If the Borrower decides not to automatically renew any
Letter of Credit, it shall notify the applicable Issuing Bank not less than
fifteen days prior to the time period specified in such Letter of Credit by
which such Issuing Bank must send a notice of non-renewal.
 
 
 
51

--------------------------------------------------------------------------------

 
 
(e) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank that is the issuer thereof or the Lenders, such
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (f) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason.  Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or any reduction or termination of the
Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.
 
(f) Reimbursement.  If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 1:00 p.m., New York time, on the Business Day immediately following
the day that the Borrower receives notice of such LC Disbursement, provided
that, if such LC Disbursement is not reimbursed within such timeframe, the
Borrower, subject to the conditions to borrowing set forth herein, shall be
deemed to have requested in accordance with Section 2.03 that such payment be
financed with an ABR Revolving Borrowing or a Swingline Loan in an equivalent
amount, and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan.  If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Revolving Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders pursuant to this paragraph), and
the Administrative Agent shall promptly remit to the applicable Issuing Bank the
amounts so received by it from the Revolving Lenders.  Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear.  Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse any
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or Swingline Loans as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.
 
(g) Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder.  None
of the Administrative Agent, the Lenders, the Issuing Banks or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder
 
 
 
52

--------------------------------------------------------------------------------

 
 
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Banks; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s gross negligence or willful misconduct in determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof (as determined by a court of competent jurisdiction in a
final, nonappealable judgment).  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit, and any such acceptance or refusal shall be deemed not to
constitute gross negligence or willful misconduct.
 
(h) Disbursement Procedures.  Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by hand delivery
or facsimile or other electronic format) of such demand for payment and whether
such Issuing Bank has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement in accordance with paragraph
(f) of this Section.
 
(i) Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section, then Section 2.13(c) shall apply.  Interest
accrued pursuant to this paragraph shall be paid to the Administrative Agent,
for the account of the applicable Issuing Bank, except that interest accrued on
and after the date of payment by any Revolving Lender pursuant to paragraph (f)
of this Section to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment and shall be payable on demand or, if no
demand has been made, on the date on which the Borrower reimburses the
applicable LC Disbursement in full.
 
(j) Cash Collateralization.  If any Event of Default under paragraph (a), (b),
(h) or (i) of Section 7.01 shall occur and be continuing, on the Business Day on
which the Borrower receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, Revolving
Lenders with LC Exposure representing more than 50% of the aggregate LC Exposure
of all Revolving Lenders) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the portions of the LC Exposure attributable
to Letters of Credit as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in paragraph (h) or (i)
of Section 7.01.  The Borrower also shall deposit cash collateral pursuant to
this paragraph as and to the extent required by Section 2.11(b).  Each such
deposit shall be held by the Administrative Agent as collateral for the
 
 
 
53

--------------------------------------------------------------------------------

 
 
payment and performance of the obligations of the Borrower under this
Agreement.  At any time that there shall exist a Defaulting Lender, if any
Defaulting Lender Fronting Exposure remains outstanding (after giving effect to
Section 2.22(a)(iv)), then promptly upon the request of the Administrative Agent
or the Issuing Bank or the Swingline Lender, the Borrower shall deliver to the
Administrative Agent cash collateral in an amount sufficient to cover such
Defaulting Lender Fronting Exposure (after giving effect to any cash collateral
provided by the Defaulting Lender).  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent in Permitted Investments, such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Banks for LC Disbursements for which they have
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Revolving Lenders with LC Exposure representing more
than 50% of the aggregate LC Exposure of all the Revolving Lenders), be applied
to satisfy other obligations of the Borrower under this Agreement.  If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default or the existence of a Defaulting
Lender, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived or after the termination of Defaulting Lender status, as
applicable.  If the Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.11(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as and to the extent that, after
giving effect to such return, the Borrower would remain in compliance with
Section 2.11(b) and no Event of Default shall have occurred and be continuing.
 
(k) Designation of Additional Issuing Banks.  The Borrower may, at any time and
from time to time, designate as additional Issuing Banks one or more Revolving
Lenders that agree to serve in such capacity as provided below.  The acceptance
by a Revolving Lender of an appointment as an Issuing Bank hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, executed by the
Borrower, the Administrative Agent and such designated Revolving Lender and,
from and after the effective date of such agreement, (i) such Revolving Lender
shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such Revolving Lender in its capacity as an issuer of Letters of
Credit hereunder.
 
(l) Termination of an Issuing Bank.  The Borrower may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent.  Any such
termination shall become effective upon the earlier of (i) such Issuing Bank’s
acknowledging receipt of such notice and (ii) the fifth Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to
zero.  At the time any such termination shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the terminated Issuing Bank
pursuant to Section 2.12(b).  Notwithstanding the effectiveness of any such
termination, the terminated Issuing Bank shall continue to have all the rights
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such termination, but shall not issue any additional Letters of
Credit.
 
 
 
54

--------------------------------------------------------------------------------

 
 
(m) Issuing Bank Reports to the Administrative Agent.  Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) within five Business Days following the time that such
Issuing Bank issues, amends, renews or extends any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the face amount of the
Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount of such
LC Disbursement, (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.
 
(n) Applicability of ISP and UCP.  Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued, (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.
 
SECTION 2.06 Funding of Borrowings.
 
(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds in dollars by 3:00
p.m., New York time (or on the Effective Date, such earlier time as notified to
the Lenders prior to the Effective Date), to the Applicable Account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City or such other account designated by the Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f) shall be
remitted by the Administrative Agent to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to Section 2.05(f) to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear.
 
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption and in its sole discretion, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender agrees to pay to the Administrative Agent an
amount equal to such share on demand of the Administrative Agent.  If such
Lender does not pay such corresponding amount forthwith upon demand of the
Administrative Agent therefor, the Administrative Agent shall promptly notify
the Borrower, and the Borrower agrees to pay such corresponding amount to the
Administrative Agent forthwith on demand.  The Administrative Agent shall also
be entitled to recover from such Lender or the Borrower interest on such
corresponding amount, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to such Borrowing in
accordance with Section 2.13.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
 
 
 
55

--------------------------------------------------------------------------------

 
 
(c) The obligations of the Lenders hereunder to make Term Loans, Incremental
Term Loans and Revolving Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 9.03(c) are several and
not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 9.03(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 9.03(c).
 
SECTION 2.07 Interest Elections.
 
(a) Each Revolving Borrowing, Incremental Term Borrowing and Term Borrowing
initially shall be of the Type specified in the applicable Borrowing Request or
designated by Section 2.03 and, in the case of a Eurodollar Borrowing shall have
an initial Interest Period as specified in such Borrowing Request or designated
by Section 2.03.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Loans, which may
not be converted or continued.
 
(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Revolving
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile or other electronic transmission to the Administrative Agent of a
written Interest Election Request signed by the Borrower.
 
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
 
 
56

--------------------------------------------------------------------------------

 
 
(iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.
 
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing, (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
SECTION 2.08 Termination and Reduction of Commitments.
 
(a) Unless previously terminated, (i) the Term Commitments shall terminate upon
the Borrowing of Term Loans on the Effective Date and (ii) the Revolving
Commitments shall terminate on the Revolving Maturity Date.
 
(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class, provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $500,000 and not
less than $1,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans or Swingline Loans in accordance with Section 2.11, the
aggregate Revolving Exposures would exceed the aggregate Revolving Commitments.
 
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable, provided that a notice of termination
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or the receipt of the proceeds from the
issuance of other Indebtedness or the occurrence of some other identifiable
event or condition, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date
of termination) if such condition is not satisfied.  Any termination or
reduction of the Commitments of any Class shall be permanent.  Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.
 
SECTION 2.09 Repayment of Loans; Evidence of Debt.
 
(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Revolving Maturity Date,
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Term Loan of such Lender as provided in Section 2.10,
(iii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Incremental Term Loan of such Lender on the maturity
date applicable to such Incremental Term Loan and (iv) to the Swingline Lender
the then unpaid principal amount of each Swingline Loan made by the Swingline
Lender on the earlier to occur of (A) the date that is ten (10) Business Days
after such Loan is made and (B) the Revolving Maturity Date; provided that on
each date that a Revolving Borrowing is made, the Borrower shall repay all
Swingline Loans that were outstanding on the date such Borrowing was requested.
 
 
 
57

--------------------------------------------------------------------------------

 
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
 
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein absent manifest error, provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to pay any amounts due hereunder in accordance with the terms of this Agreement.
In the event of any inconsistency between the entries made pursuant to
paragraphs (b) and (c) of this Section, the accounts maintained by the
Administrative Agent pursuant to paragraph (c) of this Section shall
control.  In the event of any conflict between the accounts and records of any
Lender or the Administrative Agent under this Section 2.09, on the one hand, and
the Register, on the other hand, the Register shall control.
 
(e) Any Lender may request through the Administrative Agent that Loans of any
Class made by it be evidenced by a promissory note.  In such event, the Borrower
shall execute and deliver to such Lender a promissory note payable to the order
of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form provided by the Administrative Agent and
approved by the Borrower.
 
SECTION 2.10 Maturity and Amortization of Term Loans.
 
(a) Subject to adjustment pursuant to paragraph (c) of this Section, the
Borrower shall repay Term Borrowings on the days and in the amounts set forth
below:
 
Date
Amount
August 31, 2012
$375,000
November 30, 2012
$375,000
February 28, 2013
$375,000
May 31, 2013
$375,000
August 31, 2013
$375,000
November 30, 2013
$375,000

 
 
 
58

--------------------------------------------------------------------------------

 
 
 
February 28, 2014
$375,000
May 31, 2014
$375,000
August 31, 2014
$375,000
November 30, 2014
$375,000
February 28, 2015
$375,000
May 31, 2015
$375,000
August 31, 2015
$375,000
November 30, 2015
$375,000
February 29, 2016
$375,000
May 31, 2016
$375,000
August 31, 2016
$375,000
November 30, 2016
$375,000
February 28, 2017
$375,000
May 31, 2017
$375,000
August 31, 2017
$375,000
November 30, 2017
$375,000
February 28, 2018
$375,000
May 31, 2018
$375,000
August 31, 2018
$375,000
November 30, 2018
$375,000
February 28, 2019
$375,000
Term Maturity Date
$139,875,000

 
 
provided that if any such date is not a Business Day, such payment shall be due
on the next preceding Business Day.
 
(b) To the extent not previously paid, all Term Loans shall be due and payable
on the Term Maturity Date.
 
 
59

--------------------------------------------------------------------------------

 
 
(c) Any prepayment of a Term Borrowing of any Class (i) pursuant to
Section 2.11(a)(i) shall be applied to reduce the subsequent scheduled and
outstanding repayments of the Term Borrowings of such Class to be made pursuant
to this Section as directed by the Borrower (and absent such direction in direct
order of maturity) and (ii) pursuant to Section 2.11(c) or 2.11(d) shall be
applied to reduce the subsequent scheduled and outstanding repayments of the
Term Borrowings of such Class to be made pursuant to this Section (except as
otherwise provided in any Refinancing Amendment, pursuant to the corresponding
section of such Refinancing Amendment) as follows: (A) to the next eight (8)
quarterly installments in direct order of maturity and (B) to the remaining
quarterly installments on a pro rata basis.
 
(d) Each repayment of a Borrowing shall be applied ratably to the Loans included
in the repaid Borrowing.  Repayments of Term Borrowings shall be accompanied by
accrued interest on the amount repaid.
 
SECTION 2.11 Prepayment of Loans.
 
(a) 
 
(i) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part on a pro rata basis with respect to any
Class, without penalty or premium.
 
(ii) Notwithstanding anything in any Loan Document to the contrary, so long as
no Default or Event of Default has occurred and is continuing, the Borrower may
prepay the outstanding Term Loans on the following basis:
 
(A) The Borrower shall have the right to make a voluntary prepayment of Term
Loans at a discount to par (such prepayment, the “Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment,
Borrower Solicitation of Discount Range Prepayment Offers or Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Section 2.11(a)(ii); provided that (x) the Borrower shall not make any
Borrowing of Revolving Loans to fund any Discounted Term Loan Prepayment and (y)
the Borrower shall not initiate any action under this Section 2.11(a)(ii) in
order to make a Discounted Term Loan Prepayment unless (I) at least ten (10)
Business Days shall have passed since the consummation of the most recent
Discounted Term Loan Prepayment as a result of a prepayment made by the Borrower
on the applicable Discounted Prepayment Effective Date; or (II) at least three
(3) Business Days shall have passed since the date the Borrower was notified
that no Term Lender was willing to accept any prepayment of any Term Loan and/or
Other Term Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of the Borrower’s election not to accept
any Solicited Discounted Prepayment Offers.
 
(B) (1)  Subject to the proviso to subsection (A) above, the Borrower may from
time to time offer to make a Discounted Term Loan Prepayment by providing the
Auction Agent with at least three (3) Business Days’ notice in the form of a
Specified Discount Prepayment Notice; provided that (I) any such offer shall be
made available, (x) at the sole discretion of the Borrower, on an individual
tranche basis, and (y) to each Lender with respect to any Class of Term Loans,
(II) any such offer shall specify the aggregate principal amount offered to be
prepaid (the “Specified Discount Prepayment Amount”) with respect to each
applicable tranche, the tranche or tranches of Term Loans subject to such offer
and the specific percentage discount to par (the “Specified Discount”) of such
Term Loans to be prepaid (it being understood that different Specified Discounts
and/or Specified Discount Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such an event, each such offer will be
treated as a separate offer pursuant to the terms of this Section), (III) the
Specified Discount Prepayment Amount shall be in an aggregate amount not less
than $1,000,000 and whole increments of $500,000 in excess thereof and (IV) each
such offer shall remain outstanding through the Specified Discount Prepayment
Response Date. The Auction Agent will promptly provide each relevant Term Lender
with a copy of such Specified Discount Prepayment Notice and a form of the
Specified Discount Prepayment Response to be completed and returned by each such
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., New
York time, on the third Business Day after the date of delivery of such notice
to the relevant Term Lenders (the “Specified Discount Prepayment Response
Date”).
 
 
 
60

--------------------------------------------------------------------------------

 
 
 
(2) Each relevant Term Lender receiving such offer shall notify the Auction
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting Term
Lender, a “Discount Prepayment Accepting Lender”), the amount and the tranches
of such Lender’s Term Loans to be prepaid at such offered discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable. Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.
 
(3) If there is at least one Discount Prepayment Accepting Lender, the Borrower
will make a prepayment of outstanding Term Loans pursuant to this paragraph (B)
to each Discount Prepayment Accepting Lender in accordance with the respective
outstanding amount and tranches of Term Loans specified in such Lender’s
Specified Discount Prepayment Response given pursuant to subsection (2);
provided that, if the aggregate principal amount of Term Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro-rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with the Borrower and
subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount Proration”).
The Auction Agent shall promptly, and in any case within three (3) Business Days
following the Specified Discount Prepayment Response Date, notify (I) the
Borrower of the respective Term Lenders’ responses to such offer, the Discounted
Prepayment Effective Date and the aggregate principal amount of the Discounted
Term Loan Prepayment and the tranches to be prepaid, (II) each Term Lender of
the Discounted Prepayment Effective Date, and the aggregate principal amount and
the tranches of Term Loans to be prepaid at the Specified Discount on such date
and (III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Loans of such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower and Lenders shall be conclusive and binding for all
purposes absent manifest error. The payment amount specified in such notice to
the Borrower shall be due and payable by the Borrower on the Discounted
Prepayment Effective Date in accordance with subsection (F) below (subject to
subsection (J) below).
 
(C) (1)  Subject to the proviso to subsection (A) above, the Borrower may from
time to time solicit Discount Range Prepayment Offers by providing the Auction
Agent with at least three (3) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, (x) at the sole discretion of the Borrower, on an individual tranche
basis, and (y) to each Lender with respect to any Class of Term Loans, (II) any
such notice shall specify the maximum
 
 
 
61

--------------------------------------------------------------------------------

 
 
aggregate principal amount of the relevant Term Loans (the “Discount Range
Prepayment Amount”), the tranche or tranches of Term Loans subject to such offer
and the maximum and minimum percentage discounts to par (the “Discount Range”)
of the principal amount of such Term Loans with respect to each relevant tranche
of Term Loans willing to be prepaid by the Borrower (it being understood that
different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such an event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section), (III) the Discount Range Prepayment Amount shall be in an
aggregate amount not less than $1,000,000 and whole increments of $500,000 in
excess thereof and (IV) each such solicitation by the Borrower shall remain
outstanding through the Discount Range Prepayment Response Date.  The Auction
Agent will promptly provide each relevant Term Lender with a copy of such
Discount Range Prepayment Notice and a form of the Discount Range Prepayment
Offer to be submitted by a responding relevant Term Lender to the Auction Agent
(or its delegate) by no later than 5:00 p.m., New York time, on the third
Business Day after the date of delivery of such notice to the relevant Term
Lenders (the “Discount Range Prepayment Response Date”).  Each relevant Term
Lender’s Discount Range Prepayment Offer shall be irrevocable and shall specify
a discount to par within the Discount Range (the “Submitted Discount”) at which
such Term Lender is willing to allow prepayment of any or all of its then
outstanding Term Loans of the applicable tranche or tranches and the maximum
aggregate principal amount and tranches of such Lender’s Term Loans (the
“Submitted Amount”) such Lender is willing to have prepaid at the Submitted
Discount.  Any Term Lender whose Discount Range Prepayment Offer is not received
by the Auction Agent by the Discount Range Prepayment Response Date shall be
deemed to have declined to accept a Discounted Term Loan Prepayment of any of
its Term Loans at any discount to their par value within the Discount Range.
 
(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C).  The Borrower agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Auction Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate principal amount equal to the
lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts.  Each Lender that has submitted a Discount Range Prepayment
Offer to accept prepayment at a discount to par that is larger than or equal to
the Applicable Discount shall be deemed to have irrevocably consented to
prepayment of Term Loans equal to its Submitted Amount (subject to any required
proration pursuant to the following subsection (3)) at the Applicable Discount
(each such Lender, a “Participating Lender”).
 
(3) If there is at least one Participating Lender, the Borrower will prepay the
respective outstanding Term Loans of each Participating Lender in the aggregate
principal amount and of the tranches specified in such Lender’s Discount Range
Prepayment Offer at the Applicable Discount; provided that if the Submitted
Amount by all Participating Lenders offered at a discount to par greater than
the Applicable Discount exceeds the Discounted Range Prepayment Amount,
prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro-rata among the Identified Participating
 
 
 
62

--------------------------------------------------------------------------------

 
 
Lenders in accordance with the Submitted Amount of each such Identified
Participating Lender and the Auction Agent (in consultation with the Borrower
and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) will calculate such proration (the “Discount Range
Proration”).  The Auction Agent shall promptly, and in any case within five (5)
Business Days following the Discount Range Prepayment Response Date, notify (I)
the Borrower of the respective Term Lenders’ responses to such solicitation, the
Discounted Prepayment Effective Date, the Applicable Discount, and the aggregate
principal amount of the Discounted Term Loan Prepayment and the tranches to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration.  Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and Lenders shall be conclusive and binding
for all purposes absent manifest error.  The payment amount specified in such
notice to the Borrower shall be due and payable by such Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).
 
(D) (1)  Subject to the proviso to subsection (A) above, the Borrower may from
time to time solicit Solicited Discounted Prepayment Offers by providing the
Auction Agent with three (3) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, (x) at the sole discretion of the Borrower, on an individual tranche
basis, and (y) to each Lender with respect to any Class of Term Loans, (II) any
such notice shall specify the maximum aggregate dollar amount of the Term Loans
(the “Solicited Discounted Prepayment Amount”) and the tranche or tranches of
Term Loans the Borrower is willing to prepay at a discount (it being understood
that different Solicited Discount Prepayment Amounts may be offered with respect
to different tranches of Term Loans and, in such an event, each such offer will
be treated as a separate offer pursuant to the terms of this Section), (III) the
Solicited Discounted Prepayment Amount shall be in an aggregate amount not less
than $1,000,000 and whole increments of $500,000 in excess thereof and (IV) each
such solicitation by the Borrower shall remain outstanding through the Solicited
Discounted Prepayment Response Date.  The Auction Agent will promptly provide
each relevant Term Lender with a copy of such Solicited Discounted Prepayment
Notice and a form of the Solicited Discounted Prepayment Offer to be submitted
by a responding Term Lender to the Auction Agent (or its delegate) by no later
than 5:00 p.m., New York time on the third Business Day after the date of
delivery of such notice to the relevant Term Lenders (the “Solicited Discounted
Prepayment Response Date”).  Each Term Lender’s Solicited Discounted Prepayment
Offer shall (x) be irrevocable, (y) remain outstanding until the Acceptance
Date, and (z) specify both a discount to par (the “Offered Discount”) at which
such Term Lender is willing to allow prepayment of its then outstanding Term
Loan and the maximum aggregate principal amount and tranches of such Term Loans
(the “Offered Amount”) such Lender is willing to have prepaid at the Offered
Discount.  Any Term Lender whose Solicited Discounted Prepayment Offer is not
received by the Auction Agent by the Solicited Discounted Prepayment Response
Date shall be deemed to have declined prepayment of any of its Term Loans at any
discount.
 
(2) The Auction Agent shall promptly provide the Borrower with a copy of all
Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date.  The Borrower shall review all such
Solicited Discounted Prepayment Offers and select the largest of the Offered
Discounts specified by the relevant responding Term Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower (the “Acceptable
Discount”), if any.  If the Borrower elects to accept any Offered Discount as
the Acceptable Discount, then as soon as practicable after the determination of
the Acceptable Discount, but in no event later than by the third Business Day
after the date of receipt by the Borrower from the Auction Agent of a copy of
all Solicited Discounted Prepayment Offers pursuant to the first sentence of
this subsection (2) (the “Acceptance Date”), the Borrower shall submit an
Acceptance and Prepayment Notice to the Auction Agent setting forth the
Acceptable Discount.  If the Auction Agent shall fail to receive an Acceptance
and Prepayment Notice from the Borrower by the Acceptance Date, the Borrower
shall be deemed to have rejected all Solicited Discounted Prepayment Offers.
 
 
 
63

--------------------------------------------------------------------------------

 
 
(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount and the tranches of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by the Borrower at the Acceptable Discount in
accordance with this Section 2.11(a)(ii)(D).  If the Borrower elects to accept
any Acceptable Discount, then the Borrower agrees to accept all Solicited
Discounted Prepayment Offers received by Auction Agent by the Solicited
Discounted Prepayment Response Date, in the order from largest Offered Discount
to smallest Offered Discount, up to and including the Acceptable Discount.  Each
Lender that has submitted a Solicited Discounted Prepayment Offer with an
Offered Discount that is greater than or equal to the Acceptable Discount shall
be deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required pro-rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”).  The Borrower will prepay outstanding Term Loans pursuant to this
subsection (D) to each Qualifying Lender in the aggregate principal amount and
of the tranches specified in such Lender’s Solicited Discounted Prepayment Offer
at the Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro-rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”).  On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify (I) the Borrower of the Discounted
Prepayment Effective Date and Acceptable Prepayment Amount comprising the
Discounted Term Loan Prepayment and the tranches to be prepaid, (II) each Term
Lender of the Discounted Prepayment Effective Date, the Acceptable Discount, and
the Acceptable Prepayment Amount of all Term Loans and the tranches to be
prepaid at the Applicable Discount on such date, (III) each Qualifying Lender of
the aggregate principal amount and the tranches of such Lender to be prepaid at
the Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration.  Each determination by
the Auction Agent of the amounts stated in the foregoing notices to such
Borrower and Lenders shall be conclusive and binding for all purposes absent
manifest error.  The payment amount specified in such notice to such Borrower
shall be due and payable by such Borrower on the Discounted Prepayment Effective
Date in accordance with subsection (F) below (subject to subsection (J) below).
 
 
 
64

--------------------------------------------------------------------------------

 
 
(E) In connection with any Discounted Term Loan Prepayment, the Borrower and the
Lenders acknowledge and agree that the Auction Agent may require as a condition
to any Discounted Term Loan Prepayment, the payment of customary fees and
expenses from the Borrower in connection therewith.
 
(F) If any Term Loan is prepaid in accordance with paragraphs (B) through (D)
above, the Borrower shall prepay such Term Loans on the Discounted Prepayment
Effective Date.  The Borrower shall make such prepayment to the Auction Agent,
for the account of the Discount Prepayment Accepting Lenders, Participating
Lenders, or Qualifying Lenders, as applicable, at the Administrative Agent’s
Office in dollars and in immediately available funds not later than 11:00 a.m.
(New York time) on the Discounted Prepayment Effective Date and all such
prepayments shall be applied to the remaining principal installments of the
relevant tranche of Term Loans on a pro rata basis across such
installments.  The Term Loans so prepaid shall be accompanied by all accrued and
unpaid interest on the par principal amount so prepaid up to, but not including,
the Discounted Prepayment Effective Date.  Each prepayment of the outstanding
Term Loans pursuant to this Section 2.11(a)(ii) shall be paid to the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable.  The aggregate principal amount of the tranches and installments of
the relevant Term Loans outstanding shall be deemed reduced by the full par
value of the aggregate principal amount of the tranches of Term Loans prepaid on
the Discounted Prepayment Effective Date in any Discounted Term Loan
Prepayment.  In connection with each prepayment pursuant to this clause (ii),
the Borrower shall make a representation to the Lenders that it does not possess
material non-public information with respect to Holdings and its Restricted
Subsidiaries or the securities of any of them that has not been disclosed to the
Lenders generally (other than Lenders who elect not to receive such
information).
 
(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.11(a)(ii), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.
 
(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.11(a)(ii), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.
 
(I) Each of the Borrower and the Lenders acknowledges and agrees that the
Auction Agent may perform any and all of its duties under this
Section 2.11(a)(ii) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate.  The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.11(a)(ii) as well
as activities of the Auction Agent.
 
(J) The Borrower shall have the right, by written notice to the Auction Agent,
to revoke in full (but not in part) its offer to make a Discounted Term Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Borrower to make any prepayment to a Term
Lender, as applicable, pursuant to this Section 2.11(a)(ii) shall not constitute
a Default or Event of Default under Section 7.01 or otherwise).
 
 
 
65

--------------------------------------------------------------------------------

 
 
(b) In the event and on each occasion that (i) the aggregate Revolving Exposures
exceed the aggregate Revolving Commitments or (ii) the aggregate amount of the
Swingline Loans exceeds the Swingline Commitment, the Borrower shall prepay
Revolving Borrowings or Swingline Loans (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with the Administrative Agent
pursuant to Section 2.05(j)) in an aggregate amount necessary to eliminate such
excess.
 
(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Holdings, any Intermediate Parent, the Borrower or any of its
Restricted Subsidiaries in respect of any Prepayment Event, the Borrower shall,
within three Business Days after such Net Proceeds are received (or, in the case
of a Prepayment Event described in clause (b) of the definition of the term
“Prepayment Event,” on the date of such Prepayment Event), prepay Term
Borrowings and Incremental Term Borrowings in an aggregate amount equal to 100%
of such Net Proceeds; provided that, in the case of any event described in
clause (a) of the definition of the term “Prepayment Event”, if at the time that
any such prepayment would be required, the Borrower is required to offer to
repurchase Permitted Pari Passu Secured Refinancing Debt (or any Permitted
Refinancing thereof that is secured on a pari passu basis with the Secured
Obligations) pursuant to the terms of the documentation governing such
Indebtedness with the net proceeds of such Prepayment Event (such Permitted Pari
Passu Secured Refinancing Debt (or Permitted Refinancing thereof) required to be
offered to be so repurchased, “Other Applicable Indebtedness”), then the
Borrower may apply such Net Proceeds on a pro rata basis (determined on the
basis of the aggregate outstanding principal amount of the Term Borrowings,
Incremental Term Borrowings and Other Applicable Indebtedness at such time;
provided that the portion of such net proceeds allocated to the Other Applicable
Indebtedness shall not exceed the amount of such net proceeds required to be
allocated to the Other Applicable Indebtedness pursuant to the terms thereof,
and the remaining amount, if any, of such net proceeds shall be allocated to the
Term Borrowings and Incremental Term Borrowings in accordance with the terms
hereof) to the prepayment of Term Borrowings and the Incremental Term Borrowings
and to the repurchase or prepayment of Other Applicable Indebtedness, and the
amount of prepayment of Term Borrowings and Incremental Term Borrowings that
would have otherwise been required pursuant to this Section 2.11(c) shall be
reduced accordingly; provided, further, that to the extent the holders of Other
Applicable Indebtedness decline to have such indebtedness repurchased or
prepaid, the declined amount shall promptly (and in any event within ten (10)
Business Days after the date of such rejection) be applied to prepay Term
Borrowings and Incremental Term Borrowings in accordance with the terms hereof;
and provided further, that in the case of any event described in clause (a) of
the definition of the term “Prepayment Event”, if Holdings and its Restricted
Subsidiaries invest (or commit to invest) the Net Proceeds from such event (or a
portion thereof) within 12 months after receipt of such Net Proceeds in assets
useful in the business of the Borrower and the other Restricted Subsidiaries
(including any acquisitions permitted under Section 6.04), then no prepayment
shall be required pursuant to this paragraph in respect of such Net Proceeds in
respect of such event (or the applicable portion of such Net Proceeds, if
applicable) except to the extent of any such Net Proceeds therefrom that have
not been so invested (or committed to be invested) by the end of such 12-month
period (or if committed to be so invested within such 12-month period, have not
been so invested within 18 months after receipt thereof), at which time a
prepayment shall be required in an amount equal to such Net Proceeds that have
not been so invested (or committed to be invested).
 
 
 
66

--------------------------------------------------------------------------------

 
 
(d) Following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending May 31, 2013, the Borrower shall, within five (5) Business
Days of the date on which financial statements are required to be delivered
pursuant to Section 5.01 with respect to the fiscal year for which Excess Cash
Flow is being calculated, prepay Term Borrowings and Incremental Term Borrowings
in an aggregate amount equal to the ECF Percentage of Excess Cash Flow for such
fiscal year; provided that such amount in any fiscal year shall be reduced by
the aggregate amount of prepayments of Term Loans and Incremental Term Loans
(and, to the extent the Revolving Commitments are reduced in a corresponding
amount pursuant to Section 2.08, Revolving Loans) made pursuant to
Section 2.11(a).
 
(e) Prior to any optional prepayment of Borrowings pursuant to Section 2.11(a),
the Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
paragraph (f) of this Section.  In the event of any mandatory prepayment of Term
Borrowings or Incremental Term Borrowings made at a time when Term Borrowings or
Incremental Term Borrowings of more than one Class remain outstanding, the
Borrower shall select Term Borrowings or Incremental Term Borrowings to be
prepaid so that the aggregate amount of such prepayment is allocated between
Term Borrowings and Incremental Term Borrowings (and, to the extent provided in
the Refinancing Amendment for any Class of Other Term Loans, the Borrowings of
such Class) pro rata based on the aggregate principal amount of outstanding
Borrowings of each such Class (provided, that any prepayment of Term Borrowings
and Incremental Term Borrowings with the Net Proceeds of Credit Agreement
Refinancing Indebtedness shall be applied solely to each applicable Class of
Refinanced Term Debt).  Optional prepayments of Term Borrowings and Incremental
Term Borrowings shall be allocated among the Classes of Term Borrowings and
Incremental Term Borrowings as directed by the Borrower.  In the absence of a
designation by the Borrower as described in the preceding provisions of this
paragraph of the Type of Borrowing of any Class, the Administrative Agent shall
make such designation in its reasonable discretion with a view, but no
obligation, to minimize breakage costs owing under Section 2.16.
 
(f) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
facsimile or other electronic transmission) of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment, (ii) in the
case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York Time, on the
date of prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that a notice of optional
prepayment may state that such notice is conditional upon the effectiveness of
other credit facilities or the receipt of the proceeds from the issuance of
other Indebtedness or the occurrence of some other identifiable event or
condition, in which case such notice of prepayment may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
date of prepayment) if such condition is not satisfied.  Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13 and
amounts required pursuant to Section 2.16.
 
 
 
67

--------------------------------------------------------------------------------

 
 
SECTION 2.12 Fees.
 
(a) The Borrower agrees to pay to the Administrative Agent in dollars for the
account of each Revolving Lender a commitment fee, which shall accrue at the
rate of 0.75% per annum on the average daily unused amount of the Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Revolving Commitments terminate;
provided that following the delivery of the financial statements for the fiscal
quarter ended August 31, 2012 such fee shall reduce to (x) 0.50% per annum for
each fiscal quarter after the delivery of such financial statements showing that
the Senior Secured Leverage Ratio is less than or equal to 2.25 to 1.00 and (y)
0.375% per annum for each fiscal quarter after the delivery of such financial
statements showing that the Senior Secured Leverage Ratio is less than or equal
to 1.75 to 1.00.  Accrued commitment fees shall be payable in arrears on the
first Business Day following the last day of February, May, August and November
of each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof.  All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  For purposes of computing commitment fees, a Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose).
 
(b) The Borrower agrees to pay (i) to the Administrative Agent in dollars for
the account of each Revolving Lender (other than any Defaulting Lender) a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the Applicable Rate used to determine the interest rate
applicable to Eurodollar Revolving Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to and
including the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure and
(ii) to each Issuing Bank in dollars a fronting fee for each Letter of Credit
equal to the greater of (x) $500 per annum and (y) 0.125% per annum on the
average daily amount of the LC Exposure attributable to Letters of Credit issued
by such Issuing Bank (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to and
including the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees for standby Letters of Credit
accrued through and including the last day of February, May, August, and
November of each year shall be payable on the first Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand.  Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
days after demand.  All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
 
(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
 
(d) Notwithstanding the foregoing, and subject to Section 2.22, the Borrower
shall not be obligated to pay any amounts to any Defaulting Lender pursuant to
this Section 2.12.
 
SECTION 2.13 Interest.
 
 
 
68

--------------------------------------------------------------------------------

 
 
(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.
 
(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted Eurodollar Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
 
(c) Notwithstanding the foregoing, commencing, upon the occurrence of and during
the continuation of an Event of Default under Section 7.01 (a), (b), (h), or
(i), all principal of or interest on any Loan or any fee or other amount payable
by the Borrower hereunder shall bear interest, after as well as before judgment,
at a rate per annum equal to (i) in the case of principal of any Loan, 2.00% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.00% per annum plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section; provided that no amount shall be payable pursuant
to this Section 2.13(c) to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender; provided further that no amounts shall accrue pursuant to
this Section 2.13(c) on any amount, reimbursement obligation in respect of any
LC Disbursement or other amount payable to a Defaulting Lender so long as such
Lender shall be a Defaulting Lender.
 
(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments, provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate or
Adjusted Eurodollar Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.
 
SECTION 2.14 Alternate Rate of Interest.  If at least two Business Days prior to
the commencement of any Interest Period for a Eurodollar Borrowing:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurodollar Rate for such Interest Period; or
 
(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurodollar Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
 
the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, then such
Borrowing shall be made as an ABR Borrowing; provided, however, that, in each
case, the Borrower may revoke any Borrowing Request that is pending when such
notice is received.
 
 
 
69

--------------------------------------------------------------------------------

 
 
SECTION 2.15 Increased Costs.
 
(a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any Issuing Bank
(except any such reserve requirement reflected in the Adjusted Eurodollar Rate);
or
 
(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to materially increase the cost
to such Lender of making or maintaining any Eurodollar Loan (or of maintaining
its obligation to make any such Loan) or to materially increase the cost to such
Lender or Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or issue any Letter
of Credit) or to materially reduce the amount of any sum received or receivable
by such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), then, from time to time upon request of such Lender or Issuing Bank,
the Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
the case may be, for such increased costs actually incurred or reduction
actually suffered.  Notwithstanding the foregoing, this Section 2.15 will not
apply to any such increased costs or reductions resulting from Indemnified Taxes
covered by Section 2.17 and the imposition of, or any change in the rate of, any
Excluded Taxes payable by such Lender or such Issuing Bank.
 
(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has the effect of materially reducing the rate of return on
such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital
adequacy), then, from time to time upon request of such Lender or Issuing Bank,
the Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction actually
suffered.
 
(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company in reasonable detail, as the case may be, as specified in paragraph (a)
or (b) of this Section delivered to the Borrower shall be presumptively correct
absent manifest error.  The Borrower shall pay such Lender or Issuing Bank, as
the case may be, the amount shown as due on any such certificate within 15 days
after receipt thereof.
 
(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs incurred or reductions suffered more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
 
 
 
70

--------------------------------------------------------------------------------

 
 
SECTION 2.16 Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan prior to the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Revolving Loan, Term Loan or Incremental Term Loan on the date
specified in any notice delivered pursuant hereto or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19 or
Section 9.02(c), then, in any such event, the Borrower shall, after receipt of a
written request by any Lender affected by any such event (which request shall
set forth in reasonable detail the basis for requesting such amount), compensate
each Lender for the loss, cost and expense attributable to such event.  For
purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 2.16, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Adjusted Eurodollar Rate, as applicable, for such Loan by
a matching deposit or other borrowing in the applicable interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
Eurodollar Loan was in fact so funded.  A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section delivered to the Borrower shall be presumptively correct absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 15 days after receipt of such demand.
 
SECTION 2.17 Taxes.
 
(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes, provided that if the Borrower or the
Administrative Agent (as the case may be) shall be required by applicable
Requirements of Law (as determined in the good faith discretion of the Borrower
or the Administrative Agent (as the case may be)) to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the amount payable by the
applicable Loan Party shall be increased as necessary so that after all required
deductions have been made (including deductions applicable to additional amounts
payable under this Section) the Administrative Agent, Lender or Issuing Bank (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower or the Administrative Agent (as
the case may be) shall make such deductions and (iii) the Borrower or the
Administrative Agent (as the case may be) shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
Requirements of Law.
 
(b) Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes (without duplication of Section 2.17(a)) to the
relevant Governmental Authority in accordance with Requirements of Law.
 
(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 30 days after written demand therefor, for the full amount
of any Indemnified Taxes paid by the Administrative Agent, such Lender or such
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of any Loan Party under any Loan Document and any
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.
 
 
 
71

--------------------------------------------------------------------------------

 
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any properly completed and executed documentation prescribed by Law, or
reasonably requested by the Borrower or the Administrative Agent, certifying as
to any entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents (including any documentation necessary to establish an exemption
from, or reduction of, any Taxes that may be imposed under FATCA).  Each such
Lender shall, whenever a lapse in time or change in circumstances renders such
documentation expired, obsolete or inaccurate in any respect, deliver promptly
to the Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
applicable withholding agent) or promptly notify the Borrower and the
Administrative Agent of its inability to do so.  In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(e)(i) and (ii) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
 
Without limiting the generality of the foregoing:
 
(i) Each Lender that is a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent) two properly completed and duly signed copies of IRS Form
W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal backup withholding.
 
(ii) Each Lender that is not a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter when required by Law or upon the reasonable request
of the Borrower or the Administrative Agent) whichever of the following is
applicable:
 
(A) two properly completed and duly signed copies of IRS Form W-8BEN (or any
successor forms) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,
 
 
 
72

--------------------------------------------------------------------------------

 
 
(B) two properly completed and duly signed copies of IRS Form W-8ECI (or any
successor forms),
 
(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a properly completed and duly
signed certificate, in substantially the form of Exhibit H (any such certificate
a “United States Tax Compliance Certificate”), or any other form approved by the
Administrative Agent and the Borrower, establishing that such Lender is not (1)
a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or (3) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and that no payments in connection with the Loan
Documents are effectively connected with such Lender’s conduct of a U.S. trade
or business and (y) two properly completed and duly signed original copies of
IRS Form W-8BEN (or any successor forms), and/or
 
(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership), IRS Form W-8IMY (or any successor forms) of the
Lender, accompanied, to the extent required to obtain an exemption from or
reduction of Tax, by a Form W-8ECI, W-8BEN, United States Tax Compliance
Certificate, Form W-9, Form W-8IMY, (or other successor forms) or any other
required information from each beneficial owner, as applicable (provided that,
if the Lender is a partnership and one or more beneficial owners are claiming
the portfolio interest exemption, the United States Tax Compliance Certificate
shall be provided by such Lender on behalf of such beneficial owners).
 
(iii) The Administrative Agent shall deliver to Borrower, on or prior to the
Closing Date (or on or prior to the date of an assignment pursuant to which it
becomes the Administrative Agent), and at such other times as may be necessary
in the reasonable determination of Borrower, two duly executed copies of IRS
Form W-9 or the relevant IRS Form W-8, as applicable.
 
Notwithstanding any other provision of this clause (e), neither the
Administrative Agent, nor any Lender, shall be required to deliver any form
pursuant to this clause (e) that the Administrative Agent or such Lender is not
legally eligible to deliver.
 
(f) If the Administrative Agent, an Issuing Bank or a Lender determines, in its
reasonable discretion, that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional amounts pursuant to this Section, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
2.17 with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent, such Issuing Bank or such Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, such Issuing Bank or such Lender, agrees promptly to repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Issuing Bank or such Lender in the event the Administrative Agent,
such Issuing Bank or such Lender is required to repay such refund to such
Governmental Authority.  The Administrative Agent, such Lender or such Issuing
Bank, as the case may be, shall, at the Borrower’s request, provide the Borrower
with a copy of any notice of assessment or other evidence of the requirement to
repay such refund received from the relevant Governmental Authority (provided
that the Administrative Agent, such Lender or such Issuing Bank may delete any
information therein that the Administrative Agent, such Lender or such Issuing
Bank deems confidential).  If the Borrower pays any additional amounts under
this Section 2.17 with respect to the Indemnified Taxes or Other Taxes and the
Borrower reasonably believes that such additional amounts or portion thereof are
attributable to Taxes that were not correctly or legally asserted, the Lender
and Administrative Agent shall use reasonable efforts to cooperate with Borrower
to obtain a refund of such Taxes so long as such efforts would not, in the
reasonable determination of such Lender or the Administrative Agent result in
any non-reimbursable additional costs, expenses or risks or any other adverse
effects for such Lender or the Administrative Agent.  Notwithstanding anything
to the contrary, this Section shall not be construed to require the
Administrative Agent, any Lender or any Issuing Bank to make available its Tax
returns (or any other information relating to Taxes which it deems
confidential).
 
 
 
73

--------------------------------------------------------------------------------

 
 
(g) For purposes of this Section 2.17, the term “Lender” shall include each
Issuing Bank and the Swingline Lender.
 
SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
 
(a) The Borrower shall make each payment required to be made by it under any
Loan Document (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 2:00 p.m., New York City time), on the date when due, in immediately
available funds, without condition or deduction for any counterclaim, recoupment
or setoff.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to such account as may be specified by the
Administrative Agent, except payments to be made directly to any Issuing Bank or
the Swingline Lender shall be made as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
(other than payments on the Eurodollar Loans) under any Loan Document shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day.  If any payment on a Eurodollar Loan
becomes due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.  In
the case of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate for the period of
such extension.  All payments under each Loan Document shall be made in dollars
except as otherwise expressly provided herein.
 
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Incremental Term Loans, Term Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans, Incremental
Term Loans, Term Loans and participations in LC Disbursements and Swingline
Loans and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Revolving Loans, Incremental Term
Loans and Term Loans and participations in LC Disbursements and Swingline Loans
of
 
 
 
74

--------------------------------------------------------------------------------

 
 
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans,
Incremental Term Loans, Term Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest and (ii) the provisions of this paragraph
shall not be construed to apply to (A) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender) or
(B) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements or Swingline Loans to any assignee or participant.  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption and in its sole discretion, distribute to the Lenders or Issuing
Banks, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or Issuing Banks, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
SECTION 2.19 Mitigation Obligations; Replacement of Lenders.
 
(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or any event
gives rise to the operation of Section 2.23, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or its participation in any Letter of Credit
affected by such event, or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17 or mitigate
the applicability of Section 2.23, as the case may be, and (ii) would not
subject such Lender to any unreimbursed cost or expense reasonably deemed by
such Lender to be material and would not be inconsistent with the internal
policies of, or otherwise be disadvantageous in any material economic, legal or
regulatory respect to, such Lender.
 
(b) If (i) any Lender requests compensation under Section 2.15 or gives notice
under Section 2.23, (ii) the Borrower is required to pay any additional amount
to any Lender or to any Governmental Authority for the account of any Lender
pursuant to Section 2.17 or (iii) any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions
 
 
 
75

--------------------------------------------------------------------------------

 
 
contained in Section 9.04), all its interests, rights and obligations under this
Agreement and the other Loan Documents to an Eligible Assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Borrower shall have received
the prior written consent of the Administrative Agent to the extent such consent
would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable (and if a Revolving Commitment is being assigned and
delegated, each Issuing Bank and Swingline Lender), which consents, in each
case, shall not unreasonably be withheld or delayed, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and unreimbursed participations in LC Disbursements and Swingline Loans, accrued
but unpaid interest thereon, accrued but unpaid fees and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (C) the Borrower or such assignee shall have paid (unless
waived) to the Administrative Agent the processing and recordation fee specified
in Section 9.04(b)(ii) and (D) in the case of any such assignment resulting from
a claim for compensation under Section 2.15,  or payments required to be made
pursuant to Section 2.17 or a notice given under Section 2.23, such assignment
will result in a material reduction in such compensation or payments.  A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise (including as a
result of any action taken by such Lender under paragraph (a) above), the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each party hereto agrees that an assignment required pursuant
to this paragraph may be effected pursuant to an Assignment and Assumption
executed by the Borrower, the Administrative Agent and the assignee and that the
Lender required to make such assignment need not be a party thereto.
 
SECTION 2.20 Incremental Credit Extensions.
 
(a) At any time and from time to time after the Effective Date, subject to the
terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly make
available to each of the Lenders), request to effect one or more  increases in
the aggregate amount of the Revolving Commitments (each such increase, a
“Revolving Commitment Increase”) from Additional Revolving Lenders; provided
that at the time of each such request and upon the effectiveness of each
Incremental Revolving Facility Amendment, (A) the conditions set forth in
Section 4.02 shall be satisfied, (B) the Borrower shall be in compliance on a
Pro Forma Basis (before and after giving effect to any such Revolving Commitment
Increase and assuming that such Revolving Commitment Increase is fully drawn)
with (x) the covenants contained in Sections 6.10 and 6.11 and (y) a Senior
Secured Leverage Ratio not to exceed 3.25 to 1.00, in each case as of the last
day of the most recently ended Test Period, (C) the Borrower shall have
delivered a certificate of a Financial Officer to the effect set forth in
clauses (A) and (B) above, together with reasonably detailed calculations
demonstrating compliance with clause (B) above and (D) the maturity date of such
Revolving Commitment Increase shall be the Revolving Maturity Date, such
Revolving Commitment Increase shall require no scheduled amortization or
mandatory commitment reduction prior to the Revolving Maturity Date and such
Revolving Commitment Increase shall be on the same terms governing the Revolving
Commitments pursuant to this Agreement.  Notwithstanding anything to contrary
herein, the sum of (i) the aggregate principal amount of the Revolving
Commitment Increases and (ii) the aggregate principal amount of all Term
Commitment Increases incurred after the Effective Date shall not exceed the
Incremental Cap.  Each Revolving Commitment Increase shall be in a minimum
principal amount of $5,000,000 and integral multiples of $1,000,000 in excess
thereof; provided that such amount may be less than $5,000,000 if such amount
represents all the remaining availability under the Incremental Cap.
 
(b) At any time and from time to time after the Effective Date, subject to the
terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly make
such notice available to each of the Lenders), request to effect one or more
additional tranches of terms loans hereunder or increases in the aggregate
amount of the Term Commitments which shall take the form of an additional
tranche of term loans hereunder (each such increase, a “Term Commitment
Increase”, and the term loans made thereunder, “Incremental Term Loans”) from
one or more Additional Term Lenders; provided that at the time of each such
request and upon the effectiveness of each Incremental Term Facility Amendment,
(A) the
 
 
 
76

--------------------------------------------------------------------------------

 
 
conditions set forth in Section 4.02 shall be satisfied, (B) the Borrower shall
be in compliance on a Pro Forma Basis (before and after giving effect to any
Incremental Term Loans made pursuant to such Term Commitment Increase) with the
covenants contained in Sections 6.10 and 6.11, in each case as of the last day
of the most-recently ended Test Period, (C) the Senior Secured Leverage Ratio,
calculated on a Pro Forma Basis before and after giving effect to any
Incremental Term Loans made pursuant to such Term Commitment Increase as of the
last day of the most recently ended Test Period, shall not exceed 3.25 to 1.00,
(D) the Borrower shall have delivered a certificate of a Financial Officer to
the effect set forth in clauses (A) and (B) above, together with reasonably
detailed calculations demonstrating compliance with clause (B) above, (E) the
maturity date of any term loans incurred pursuant to such Term Commitment
Increase shall not be earlier than the Latest Maturity Date then in effect and
the Weighted Average Life to Maturity of any term loans incurred pursuant to
such Term Commitment Increase shall be no shorter than the Weighted Average Life
to Maturity of the Term Loans, (F) the interest rate margins and, subject to
clause (E), the amortization schedule for any term loans incurred pursuant to
such Term Commitment Increase shall be determined by the Borrower and the
Additional Term Lenders with the applicable Term Commitment Increases; provided
that in the event that the All-In Yield of any Term Commitment Increase exceeds
the All-In Yield of the existing Term Loans by more than 50 basis points, then
the interest rate margins for the existing Term Loans shall be increased to the
extent necessary so that the All-In Yield of the Term Loans is equal to the
All-In Yield of such term loans incurred pursuant to such Term Commitment
Increase minus 50 basis points, and (G) any Incremental Term Facility Amendment
shall be on the terms and pursuant to documentation to be determined by the
Borrower and the Additional Term Lenders with the applicable Term Commitment
Increases; provided that to the extent such terms and documentation are not
consistent with this Agreement (except to the extent permitted by clauses (E) or
(F) above), they shall be reasonably satisfactory to the Administrative
Agent.  Notwithstanding anything to contrary herein, the sum of (i) the
aggregate principal amount of the Term Commitment Increases and (ii) the
aggregate principal amount of all Revolving Commitment Increases after the
Effective Date shall not exceed (x) the Incremental Cap plus (y) an additional
amount of Term Commitment Increases to the extent that, on a Pro Forma Basis
before and after giving effect to any Incremental Term Loans made pursuant to
any such Term Commitment Increase, as of the last day of the most recently ended
Test Period, the Senior Secured Leverage Ratio shall not exceed 2.50 to
1.00.  Each Term Commitment Increase shall be in a minimum principal amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof; provided that
such amount may be less than $5,000,000 if such amount represents all the
remaining availability under the Incremental Cap.
 
(c) (i)  Each notice from the Borrower pursuant to this Section shall set forth
the requested amount of the relevant Revolving Commitment Increase or Term
Commitment Increase.
 
(ii) Commitments in respect of any Revolving Commitment Increase shall become
Commitments (or in the case of any Revolving Commitment Increase to be provided
by an existing Revolving Lender, an increase in such Revolving Lender’s
Revolving Commitment) under this Agreement pursuant to an amendment (an
“Incremental Revolving Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, such Additional
Revolving Lender and the Administrative Agent.  Revolving Commitment Increases
may be provided, subject to the prior written consent of the Borrower (not to be
unreasonably withheld), by any existing Lender (it being understood that no
existing Lender shall have the right to participate in any Incremental Revolving
Facility or, unless it agrees, be obligated to provide any Incremental Revolving
Loan or Revolving Commitment Increase) or by any Additional Revolving
Lender.  An Incremental Revolving Facility Amendment may, without the consent of
any other Lenders, effect such amendments to any Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section.  The effectiveness of any Incremental
Revolving Facility Amendment shall, unless otherwise agreed to by the
Administrative Agent and the Additional Revolving Lenders, be subject to the
satisfaction on the date thereof (each, an “Incremental Revolving Facility
Closing Date”) of each of the conditions set forth in Section 4.02 (it being
understood that all references to “the date of such Borrowing” in Section 4.02
shall be deemed to refer to the Incremental Revolving Facility Closing Date)
and, to the extent reasonably requested by the Administrative Agent, receipt by
the Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Effective Date under Section 4.01 (other than changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent).
 
 
 
77

--------------------------------------------------------------------------------

 
 
(iii) Commitments in respect of any Term Commitment Increase (the “Incremental
Term Commitments”) shall become Commitments under this Agreement pursuant to an
amendment (an “Incremental Term Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents executed by the Borrower, each applicable
Additional Term Lender and the Administrative Agent.  Term Commitment Increases
may be provided, subject to the prior written consent of the Borrower (not to be
unreasonably withheld), by any existing Lender (it being understood that no
existing Lender shall have any right to participate in any Term Commitment
Increase or, unless it agrees, be obligated to provide any Term Commitment
Increases) or by any Additional Term Lender.  An Incremental Term Facility
Amendment may, without the consent of any other Lenders, effect such amendments
to any Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section.  The effectiveness of any Incremental Term Facility Amendment shall,
unless otherwise agreed to by the Administrative Agent and the Additional Term
Lenders, be subject to the satisfaction on the date thereof (each, an
“Incremental Term Facility Closing Date”) of each of the conditions set forth in
Section 4.02 (it being understood that all references to “the date of such
Borrowing” in Section 4.02 shall be deemed to refer to the Incremental Term
Facility Closing Date) and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements
consistent with those delivered on the Effective Date under Section 4.01 (other
than changes to such legal opinions resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent).
 
(d) Upon each Revolving Commitment Increase pursuant to this Section, each
Revolving Lender immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Additional Revolving
Lender providing a portion of such Revolving Commitment Increase (each a
“Revolving Commitment Increase Lender”), and each such Revolving Commitment
Increase Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Lender’s participations hereunder in
outstanding Letters of Credit and Swingline Loans such that, after giving effect
to such Revolving Commitment Increase and each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding (A)
participations hereunder in Letters of Credit and (B) participations hereunder
in Swingline Loans held by each Revolving Lender (including each such Revolving
Commitment Increase Lender) will equal such Revolving Lender’s Applicable
Percentage.  Any Revolving Loans outstanding immediately prior to the date of
such Revolving Commitment Increase that are Eurocurrency Loans will (except to
the extent otherwise repaid in accordance herewith) continue to be held by, and
all interest thereon will continue to accrue for the accounts of, the Revolving
Lenders holding such Loans immediately prior to the date of such Revolving
Commitment Increase, in each case until the last day of the then-current
Interest Period applicable to any such Loan, at which time it will be repaid or
refinanced with new Revolving Loans made pursuant to Section 2.01 in accordance
with the Applicable Percentages of the Revolving Lenders after giving effect to
the Revolving Commitment Increase; provided, however, that upon the occurrence
of any Event of Default, each Revolving Commitment Increase Lender will promptly
purchase (for cash at face value) assignments of portions of such outstanding
Revolving Loans of other Revolving Lenders so that, after giving effect thereto,
all Revolving Loans that are Eurocurrency Loans are held by the Revolving
Lenders in accordance with
 
 
 
78

--------------------------------------------------------------------------------

 
 
their then-current Applicable Percentages.  Any such assignments shall be
effected in accordance with the provisions of Section 9.04; provided that the
parties hereto hereby consent to such assignments and the minimum assignment
amounts and processing and recordation fee set forth in Section 9.04(b) shall
not apply thereto.  If there are any ABR Revolving Loans outstanding on the date
of such Revolving Commitment Increase, such Loans shall either be prepaid by the
Borrower on such date or refinanced on such date (subject to satisfaction of
applicable borrowing conditions) with Revolving Loans made on such date by the
Revolving Lenders (including the Revolving Commitment Increase Lenders) in
accordance with their Applicable Percentages.  In order to effect any such
refinancing, (i) each Revolving Commitment Increase Lender will make ABR
Revolving Loans to the Borrower by transferring funds to the Administrative
Agent in an amount equal to the aggregate outstanding amount of such Loans of
such Type times a percentage obtained by dividing the amount of such Revolving
Commitment Increase Lender’s Revolving Commitment Increase by the aggregate
amount of the Revolving Commitments (after giving effect to the Revolving
Commitment Increase on such date) and (ii) such funds will be applied to the
prepayment of outstanding ABR Revolving Loans held by the Revolving Lenders
other than the Revolving Commitment Increase Lenders, and transferred by the
Administrative Agent to the Revolving Lenders other than the Revolving
Commitment Increase Lenders, in such amounts so that, after giving effect
thereto, all ABR Revolving Loans will be held by the Revolving Lenders in
accordance with their then-current Applicable Percentages.  On the date of such
Revolving Commitment Increase, the Borrower will pay to the Administrative
Agent, for the accounts of the Revolving Lenders receiving such prepayments,
accrued and unpaid interest on the principal amounts of their Revolving Loans
being prepaid.  The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.
 
(e) Upon each Term Commitment Increase pursuant to this Section, each Additional
Term Lender shall make an additional term loan to the Borrower in a principal
amount equal to such Lender’s Term Commitment Increase.  The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each Term
Commitment Increase and Revolving Commitment Increase and shall make available
to the Lenders a copy of any each Incremental Term Facility Amendment and
Incremental Revolving Facility Amendment.
 
(f) This Section 2.20 shall supersede any provisions in Section 2.18 or Section
9.02 to the contrary.
 
SECTION 2.21 Refinancing Amendments.
 
(a) At any time after the Effective Date, the Borrower may obtain, from any
Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness in
the form (a) of Other Term Loans or Other Term Commitments in respect of all or
any portion of the Term Loans then outstanding under this Agreement (which for
purposes of this clause (a) will be deemed to include any then outstanding Other
Term Loans), or (b) Other Revolving Loans or Other Revolving Commitments in
respect of all or any portion of the Revolving Loans (and unused Revolving
Commitments) under this Agreement, in each case pursuant to a Refinancing
Amendment; provided that such Credit Agreement Refinancing Indebtedness (i) will
rank pari passu in right of payment and of security with the other Loans and
 
 
 
79

--------------------------------------------------------------------------------

 
 
 
Commitments hereunder, (ii) will have such pricing and optional prepayment terms
as may be agreed by the Borrower and the Lenders thereof; provided that, with
respect to any Other Term Loans or Other Term Commitments, or any Other
Revolving Loans or Other Revolving Commitments, that do not replace the existing
Term Loans or existing Revolving Loans or Revolving Commitments, as applicable,
in their entirety, in the event that the All-In Yield of such Credit Agreement
Refinancing Indebtedness exceeds the All-In Yield applicable to the existing
Term Loans or Revolving Loans or Revolving Commitments by more than 50 basis
points, then the interest rate margins for the Term Loans or Revolving Loans or
Revolving Commitments shall be increased to the extent necessary so that the
All-In Yield of the Term Loans or Revolving Loans or Revolving Commitments is
equal to the All-In Yield of such term loans incurred pursuant to such Credit
Agreement Refinancing Indebtedness minus 50 basis points, (iii) (x) with respect
to any Other Revolving Loans or Other Revolving Commitments, will have a
maturity date that is not prior to the maturity date of the Revolving Loans (or
unused Revolving Commitments) being refinanced, and (y) with respect to any
Other Term Loans or Other Term Commitments, will have a maturity date that is
not prior to the maturity date of, and will have a Weighted Average Life to
Maturity that is not shorter than, the Term Loans being refinanced, (iv) will
have terms and conditions that are substantially identical to, or less favorable
to the Lenders providing such Credit Agreement Refinancing Indebtedness than,
the Refinanced Term Debt or Refinanced Revolver Debt, as applicable and (vi)
will be offered first, on a pro rata basis, to the applicable Lenders of
Indebtedness subject to such proposed refinancing; provided further that the
terms and conditions applicable to such Credit Agreement Refinancing
Indebtedness may provide for any additional or different financial or other
covenants or other provisions that are agreed between the Borrower and the
Lenders thereof and applicable only during periods after the Latest Maturity
Date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is incurred or obtained.  The effectiveness of any Refinancing
Amendment shall be subject to the satisfaction on the date thereof of each of
the conditions set forth in Section 4.02 and, to the extent reasonably requested
by the Administrative Agent, receipt by the Administrative Agent of legal
opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements consistent with those delivered on the Effective Date under
Section 4.01 (other than changes to such legal opinions resulting from a change
in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent).  Each Class of Credit Agreement
Refinancing Indebtedness incurred under this Section 2.21 shall be in an
aggregate principal amount that is (x) not less than $5,000,000 and (y) an
integral multiple of $1,000,000 in excess thereof.  Any Refinancing Amendment
may provide for the issuance of Letters of Credit for the account of the
Borrower or the provision to the Borrower of Swingline Loans, pursuant to any
Other Revolving Commitments established thereby, in each case on terms
substantially equivalent to the terms applicable to Letters of Credit and
Swingline Loans under the Revolving Commitments.  The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment and shall make available to the Lenders a copy of any such Refinancing
Amendment.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans, Other Revolving Loans, Other
Revolving Commitments and/or Other Term Commitments).  Any Refinancing Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section.  In addition, if so provided in the relevant
Refinancing Amendment and with the consent of each Issuing Bank, participations
in Letters of Credit expiring on or after the Revolving Maturity Date shall be
reallocated from Lenders holding Revolving Commitments to Lenders holding
extended revolving commitments in accordance with the terms of such Refinancing
Amendment; provided, however, that such participation interests shall, upon
receipt thereof by the relevant Lenders holding Revolving Commitments, be deemed
to be participation interests in respect of such Revolving Commitments and the
terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly.
 
 
 
80

--------------------------------------------------------------------------------

 
 
(b) This Section 2.21 shall supersede any provisions in Section 2.18 or Section
9.02 to the contrary.
 
SECTION 2.22 Defaulting Lenders.
 
(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
 
(i) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.
 
(ii) Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 9.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, in the case of a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to each Issuing Bank and the Swingline Lender hereunder;
third, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fourth, in the case of a Revolving
Lender, if so determined by the Administrative Agent and the Borrower, to be
held in a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; fifth,
to the payment of any amounts owing to the Lenders, the Issuing Banks or the
Swingline Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, such Issuing Bank or such Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and seventh, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is a payment of the principal amount of any Loans or LC
Disbursements and such Lender is a Defaulting Lender under clause (a) of the
definition thereof, such payment shall be applied solely to pay the relevant
Loans of, and LC Disbursements owed to, the relevant  non-Defaulting Lenders on
a pro rata basis prior to being applied pursuant to Section 2.05(j).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to Section 2.05(j) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
 
(iii) Certain Fees.  That Defaulting Lender (x) shall not be entitled to receive
or accrue any commitment fee pursuant to Section 2.12(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.12(b).
 
 
 
81

--------------------------------------------------------------------------------

 
 
(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure.  During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to Sections
2.04 and 2.05, the “Applicable Percentage” of each non-Defaulting Lender shall
be computed without giving effect to the Revolving Commitment of that Defaulting
Lender; provided that the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swingline
Loans shall not exceed the positive difference, if any, of (1) the Revolving
Commitment of that non-Defaulting Lender minus (2) the aggregate principal
amount of the Revolving Loans of that Lender.
 
(b) Defaulting Lender Cure.  If the Borrower, the Administrative Agent, the
Swingline Lender and each Issuing Bank agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash Collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.22(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
 
SECTION 2.23 Illegality.  If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund Loans whose interest is determined by
reference to the Adjusted Eurodollar Rate, or to determine or charge interest
rates based upon the Adjusted Eurodollar Rate, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent, (i) any obligation of
such Lender to make or continue Eurodollar Loans or to convert ABR Loans to
Eurodollar Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining ABR Loans the interest rate on
which is determined by reference to the Adjusted Eurodollar Rate component of
the Alternate Base Rate, the interest rate on such ABR Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Alternate Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (x) the Borrower
shall, upon three Business Days’ notice from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Loans of
such Lender to ABR Loans (the interest rate on which ABR Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Alternate Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans, and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Adjusted
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Alternate Base Rate applicable to such Lender without
reference to the Adjusted Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal  for such Lender to determine or charge interest rates based upon the
Adjusted Eurodollar Rate.  Each Lender agrees to notify the Administrative Agent
and the Borrower in writing promptly upon becoming aware that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Adjusted Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
 
 
 
82

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
Representations and Warranties
 
Each of Holdings and the Borrower represents and warrants to the Lenders that:
 
SECTION 3.01 Organization; Powers.  Each of Holdings, the Borrower and the
Restricted Subsidiaries are duly organized, validly existing and in good
standing (to the extent such concept exists in the relevant jurisdictions) under
the laws of the jurisdiction of its organization, has the corporate or other
organizational power and authority to, except as would not reasonably be
expected to have a Material Adverse Effect, carry on its business as now
conducted and as proposed to be conducted and to execute, deliver and perform
its obligations under each Loan Document to which it is a party and to effect
the Transactions and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
 
SECTION 3.02 Authorization; Enforceability.  The Transactions to be entered into
by each Loan Party have been duly authorized by all necessary corporate or other
organizational action and, if required, action by the holders of such Loan
Party’s Equity Interests.  This Agreement has been duly executed and delivered
by each of Holdings and the Borrower and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
Holdings, the Borrower or such Loan Party, as the case may be, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and
implied covenants of good faith and fair dealing.
 
SECTION 3.03 Governmental Approvals; No Conflicts.  The Transactions (a) except
as described on Schedule 3.03, do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except filings necessary to perfect Liens created under the Loan Documents,
(b) will not violate (i) the Organizational Documents of, or (ii) any
Requirements of Law applicable to, Holdings, the Borrower or any Restricted
Subsidiary, (c) will not violate or result in a default under any indenture or
other material agreement or instrument binding upon Holdings, the Borrower or
any Restricted Subsidiary or their respective assets, or give rise to a right
thereunder to require any payment, repurchase or redemption to be made by
Holdings, the Borrower or any Restricted Subsidiary, or give rise to a right of,
or result in, termination, cancellation or acceleration of any obligation
thereunder and (d) will not result in the creation or imposition of any Lien on
any asset of Holdings, the Borrower or any Restricted Subsidiary, except Liens
created under the Loan Documents, except (in the case of each of clauses (a),
(b) and (c)) to the extent that the failure to obtain or make such consent,
approval, registration, filing or action, or such violation, as the case may be,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
SECTION 3.04 Financial Condition; No Material Adverse Effect.
 
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present in all material respects the
financial condition of Holdings and the Target as of the date thereof and its
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.
 
 
 
83

--------------------------------------------------------------------------------

 
 
(b) The unaudited consolidated balance sheet of Holdings dated November 30, 2011
and the related consolidated statements of earnings and cash flows of Holdings
for the six- month period ended November 30, 2011 (A) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (B) fairly present in all
material respects the financial condition of Holdings as of the date thereof and
its results of operations for the period covered thereby, subject to the absence
of footnotes and to normal year-end audit adjustments.
 
(c) Holdings has heretofore furnished to Administrative Agent (for distribution
to the Lenders) the consolidated pro forma balance sheet of Holdings and its
Restricted Subsidiaries as at February 29, 2012, and the related consolidated
pro forma statement of earnings of Holdings and its Restricted Subsidiaries for
the twelve-month period then ended (such pro forma balance sheet and statement
of earnings, the “Pro Forma Financial Statements”), which have been prepared
giving effect to the Transactions (excluding the impact of purchase accounting
effects required by GAAP) as if such transactions had occurred on such date or
at the beginning of such twelve-month period, as the case may be.  The Pro Forma
Financial Statements have been prepared in good faith, based on assumptions
believed by Holdings to be reasonable as of the date of delivery thereof, and
present fairly in all material respects on a pro forma basis and in accordance
with GAAP the estimated financial position of Holdings and its Restricted
Subsidiaries as at February 29, 2012, and their estimated results of operations
for the periods covered thereby, assuming that the Transactions had actually
occurred at such date or at the beginning of such period (excluding the impact
of purchase accounting effects required by GAAP).
 
(d) Since May 31, 2011, there has been no Material Adverse Effect.
 
SECTION 3.05 Properties.
 
(a) Each of Holdings, the Borrower and the Restricted Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, if any (including the Mortgaged Properties), (i) free
and clear of all Liens except for Liens permitted by Section 6.02 and
(ii) except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or as proposed to be conducted or to
utilize such properties for their intended purposes, except, in the case of
clause (ii), where the failure to do so could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
 
(b) As of the Effective Date after giving effect to the Transactions, except as
set forth on Schedule 3.05, none of Holdings, the Borrower or any Restricted
Subsidiary owns any real property.
 
SECTION 3.06 Litigation and Environmental Matters.
 
(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of Holdings or the
Borrower, threatened in writing against or affecting Holdings, the Borrower or
any Restricted Subsidiary that could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.
 
(b) Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, none of Holdings, the Borrower
or any Restricted Subsidiary (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has, to the knowledge of Holdings or
the Borrower, become subject to any Environmental Liability, (iii)  has received
written notice of any claim with respect to any Environmental Liability or (iv)
has, to the knowledge of Holdings or the Borrower, any basis to reasonably
expect that Holdings, the Borrower or any Restricted Subsidiary will become
subject to any Environmental Liability.
 
 
 
84

--------------------------------------------------------------------------------

 
 
SECTION 3.07 Compliance with Laws and Agreements.  Each of Holdings and its
Restricted Subsidiaries is in compliance with (a) its Organizational Documents,
(b) all Requirements of Law applicable to it or its property and (c) all
indentures and other agreements and instruments binding upon it or its property,
except, in the case of clauses (a) (other than as it relates to the Borrower),
(b) and (c) of this Section, where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.08 Investment Company Status.  None of Holdings, the Borrower or any
Restricted Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended from time to
time.
 
SECTION 3.09 Taxes.  Holdings, the Borrower and each Restricted Subsidiary
(a) have timely filed or caused to be filed all material Tax returns and reports
required to have been filed and (b) have paid or caused to be paid all material
Taxes required to have been paid (whether or not shown on a material Tax return)
including in their capacity as Tax withholding agents, except any Taxes that are
being contested in good faith by appropriate actions, provided that Holdings or
such Subsidiary, as the case may be, has set aside on its books adequate
reserves therefore in accordance with GAAP.
 
SECTION 3.10 ERISA; Labor Matters.
 
(a) Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state laws.
 
(b) Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred or, to the knowledge of Holdings or the Borrower is reasonably expected
to occur, (ii) neither a Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Plan (other than premiums due and not delinquent under Section 4007 of
ERISA), (iii) neither a Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan and (iv) neither a Loan Party nor any ERISA Affiliate has engaged in a
transaction that could reasonably be expected to be subject to Section 4069 or
4212(c) of ERISA.
 
(c) There are no collective bargaining agreements covering the employees of
Holdings, the Borrower or any of the Restricted Subsidiaries and, except as
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect, neither any Loan Party nor any Restricted Subsidiary
has suffered any strikes, walk-outs, work stoppages or other labor difficulty
within the last five years.
 
SECTION 3.11 Disclosure.  No reports, financial statements, certificates or
other written information (other than information of a general economic or
industry nature) furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with any Loan Document or
delivered thereunder (as modified or supplemented by other information so
furnished) when taken as a whole contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information,
Holdings and the Borrower represent only that such information was prepared in
good faith based upon assumptions believed by them to be reasonable at the time
delivered and, if such projected financial information was delivered prior to
the Effective Date, as of the Effective Date, it being understood that any such
projected financial information may vary from actual results and such variations
could be material.
 
 
 
85

--------------------------------------------------------------------------------

 
 
SECTION 3.12 Subsidiaries.  As of the Effective Date, Schedule 3.12 sets forth
the name of, and the ownership interest of Holdings and each Subsidiary in, each
Subsidiary.
 
SECTION 3.13 Intellectual Property; Licenses, Etc.  Except, in each case, as
could not reasonably be expected to have a Material Adverse Effect: Holdings,
the Borrower and the Restricted Subsidiaries own, license or possess the right
to use, all of the trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, licenses, technology, software, know-how
database rights, design rights and other rights to Intellectual Property that
are reasonably necessary for the operation of their businesses as currently
conducted, and, without conflict with the rights of any Person.  No Intellectual
Property, advertising, product, process, method, substance, part or other
material used by Holdings, the Borrower or any Restricted Subsidiary in the
operation of its business as currently conducted infringes upon any rights held
by any Person except for such infringements, individually or in the aggregate,
which could not reasonably be expected to have a Material Adverse Effect.  No
claim or litigation regarding any of the Intellectual Property is pending or, to
the knowledge of Holdings, the Borrower, and the Restricted Subsidiaries,
threatened against Holdings, the Borrower or any Restricted Subsidiary, which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
SECTION 3.14 Solvency.  From and after the consummation of the Transactions to
occur on the Effective Date, after taking into account all applicable rights of
indemnity and contribution, (a) the fair value of the assets of Holdings and its
Restricted Subsidiaries, on a consolidated basis, exceeds their debts and
liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the property of Holdings and its Restricted Subsidiaries, on a
consolidated basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) Holdings and its Restricted
Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such liabilities become
absolute and matured, and (d) Holdings and its Restricted Subsidiaries, on a
consolidated basis, are not engaged in, and are not about to engage in, business
for which they have unreasonably small capital.  For purposes of this
Section 3.14, the amount of any contingent liability at any time shall be
computed as the amount that would reasonably be expected to become an actual or
matured liability.
 
SECTION 3.15 Federal Reserve Regulations.  None of Holdings, the Borrower or any
other Restricted Subsidiary is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors), or extending
credit for the purpose of purchasing or carrying margin stock.  No part of the
proceeds of the Loans will be used, directly or indirectly, to purchase or carry
any margin stock or to refinance any Indebtedness originally incurred for such
purpose, or for any other purpose that entails a violation (including on the
part of any Lender) of the provisions of Regulations U or X of the Board of
Governors.
 
SECTION 3.16 PATRIOT ACT.
 
(a) To the extent applicable, each of Holdings and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (ii) the
PATRIOT Act.  No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
 
 
 
86

--------------------------------------------------------------------------------

 
 
(b) The use of the proceeds of the Loans and the Letters of Credit will not
violate the Trading with the Enemy Act, as amended or any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R. Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.
 
(c) None of Holdings or any of its respective Subsidiaries is (i) a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
AntiTerrorism Order or (ii) engages with any such Person in any dealings or
transactions that violate U.S. law.
 
SECTION 3.17 Use of Proceeds.  The proceeds of the Loans have been used and
shall be used in accordance with Section 5.10.
 
SECTION 3.18 Security Interests.  Each of the Security Documents creates, as
security for the Secured Obligations purported to be secured thereby, a valid
and enforceable (and, to the extent perfection thereof can be accomplished
pursuant to the filings or other actions required by the Security Documents and
such filings or other actions are required to have been made or taken,
perfected) security interest in and Lien on all of the Collateral subject
thereto, superior to and prior to the rights of all third Persons and subject to
no other Liens (except that the Collateral may be subject to Liens permitted by
Section 6.02), in favor of the Administrative Agent for the benefit of the
Lenders.  No filings or recordings are required in order to perfect the security
interests created under any Security Document that are required by the Security
Documents to be perfected except for filings or recordings which shall have been
made, or for which satisfactory arrangements have been made or which are not yet
required to have been made, upon or prior to the execution and delivery thereof.
 
ARTICLE IV
 
Conditions
 
SECTION 4.01 Effective Date.  The obligations of the Lenders to make Loans and
of each Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 9.02):
 
(a) The Administrative Agent (or its counsel) shall have received from the
Borrower and Holdings either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include facsimile or other electronic transmission of a signed
counterpart of this Agreement) that such party has signed a counterpart of this
Agreement.
 
(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent, the Lenders and the Issuing Banks and dated the
Effective Date) of (i) Latham & Watkins LLP, New York counsel for the Loan
Parties and (ii) Stoel Rives LLP, Utah counsel for the Loan Parties, in each
case in customary form and substance.
 
 
 
87

--------------------------------------------------------------------------------

 
 
(c) The Administrative Agent shall have received a certificate of each Loan
Party, dated the Effective Date, substantially in the form of Exhibit E-1 or
such other form acceptable to the Administrative Agent with appropriate
insertions, executed by any Responsible Officer of such Loan Party, and
including or attaching the documents referred to in paragraph (d) of this
Section.
 
(d) The Administrative Agent shall have received a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) resolutions of the Board of
Directors of each Loan Party approving and authorizing the execution, delivery
and performance of Loan Documents to which it is a party, certified as of the
Effective Date by its secretary, an assistant secretary or a Responsible Officer
as being in full force and effect without modification or amendment, and (iv) a
good standing certificate (to the extent such concept exists) from the
applicable Governmental Authority of each Loan Party’s jurisdiction of
incorporation, organization or formation.
 
(e) The Administrative Agent shall have received all fees and other amounts
previously agreed in writing by the Lead Arranger and the Borrower to be due and
payable on or prior to the Effective Date (including, to the extent estimated or
invoiced at least two Business Days prior to the Effective Date, reimbursement
or payment of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel) required to be reimbursed or paid by any Loan Party
under any Loan Document), which amounts may be offset against the proceeds of
the initial Loans made on the Effective Date.
 
(f) The Collateral and Guarantee Requirement shall have been satisfied; provided
that if, notwithstanding the use by Holdings and the Borrower of commercially
reasonable efforts, without undue burden or expense, to cause the Collateral and
Guarantee Requirement to be satisfied on the Effective Date, the requirements
thereof (other than (a) the execution and delivery of the Guarantee Agreement by
Holdings and the Collateral Agreement by the Loan Parties, (b) delivery to the
Administrative Agent of certificates (if any) representing the Equity Interests
of (i) the Borrower, (ii) the Target and (iii) all other Restricted Subsidiaries
of Holdings and (c) delivery of Uniform Commercial Code financing statements
with respect to perfection of security interests in other assets of the Loan
Parties that may be perfected by the filing of a financing statement under the
Uniform Commercial Code) are not satisfied as of the Effective Date, the
satisfaction of such requirements shall not be a condition to the availability
of the initial Loans on the Effective Date, but shall be required to be
satisfied within the period specified therefor in Schedule 5.13 or such later
date as the Administrative Agent may reasonably agree.
 
(g) Certificates of insurance shall be delivered to the Administrative Agent
evidencing the existence of insurance maintained by Holdings and its Restricted
Subsidiaries pursuant to Section 5.07 and, if applicable, the Administrative
Agent shall be designated as an additional insured and loss payee as its
interest may appear thereunder, or solely as the additional insured, as the case
may be, thereunder (provided that if such endorsement as additional insured
cannot be delivered by the Effective Date, such endorsement may be delivered at
such later date as is set forth on Schedule 5.13).
 
(h) The Lead Arranger shall have received (i) the Audited Financial Statements
and (ii) the unaudited consolidated and combined balance sheet of Holdings as at
November 30, 2011 and the related consolidated statements of earnings and cash
flows of Holdings for the six-month period ended November 30, 2011.
 
 
 
88

--------------------------------------------------------------------------------

 
 
(i) The Lead Arranger shall have received the Pro Forma Financial Statements.
 
(j) (i) The Specified Representations shall be true and correct in all material
respects (or if qualified by “materiality”, “Material Adverse Effect” or similar
language, in all respects) and (ii) the Acquisition Agreement Representations
shall be true and correct, in each case on and as of the Effective Date.
 
(k) The Acquisition shall have been consummated or shall be consummated
substantially simultaneously with the initial funding of Loans on the Effective
Date in accordance with the Acquisition Agreement.
 
(l) The Refinancing shall have been consummated or shall be consummated
simultaneously with the initial funding of Loans on the Effective Date.
 
(m) The Lenders shall have received a certificate, substantially in the form of
Exhibit E-2, from the chief financial officer or chief accounting officer or
other officer with equivalent duties of the Borrower certifying as to the
solvency of the Borrower and its Subsidiaries on a consolidated basis after
giving effect to the Transactions.
 
(n) The Administrative Agent and the Lead Arranger shall have received all
documentation and other information about the Loan Parties as shall have been
reasonably requested in writing at least 5 days prior to the Effective Date by
the Administrative Agent or the Lead Arranger required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the USA Patriot Act.
 
SECTION 4.02 Each Credit Event.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:
 
(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as the case may be (except on the Effective Date with
respect to the Target and its subsidiaries and their respective businesses, in
which case Section 4.01(j) shall apply); provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided
further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the date of such credit extension or on such earlier
date, as the case may be.
 
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as the case
may be, no Default or Event of Default shall have occurred and be continuing.
 
Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by Holdings and the Borrower on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.
 
 
 
89

--------------------------------------------------------------------------------

 
 
ARTICLE V 
 
Affirmative Covenants
 
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent indemnification obligations as to which no claim has been made)
payable under any Loan Document shall have been paid in full and all Letters of
Credit shall have expired or been terminated (or cash collateralized or
backstopped pursuant to arrangements reasonably satisfactory to the relevant
Issuing Bank) and all LC Disbursements shall have been reimbursed, each of
Holdings and the Borrower covenants and agrees with the Lenders that:
 
SECTION 5.01 Financial Statements and Other Information.  Holdings will furnish
to the Administrative Agent (for distribution to each Lender through the
Administrative Agent):
 
(a) on or before the date that is 90 days after the end of each fiscal year of
Holdings or, in the case of the fiscal year of Holdings ending May 31, 2012, no
later than 120 days after such fiscal year (or in each case such earlier date on
which Holdings has filed such financial statements with the SEC), an audited
consolidated balance sheet and audited consolidated statements of operations and
comprehensive income and cash flows of Holdings and its Subsidiaries as of the
end of and for such fiscal year, in each case with all consolidating information
regarding Holdings and its Restricted Subsidiaries required of a registrant
under Regulation S-X, together with related notes thereto and customary
management’s discussion and analysis describing results of operations, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception, or any exception as to the scope of such audit, in each case other
than a qualification related solely to the maturity of Loans and Commitments at
the Revolving Maturity Date, the Term Maturity Date or the Latest Maturity Date,
as applicable), to the effect that such consolidated financial statements
present fairly in all material respects the financial condition as of the end of
and for such year and results of operations and cash flows of Holdings and its
Subsidiaries (as applicable) on a consolidated basis (as applicable) in
accordance with GAAP consistently applied;
 
(b) with respect to each of the first three fiscal quarters of each fiscal year,
on or before the date that is 45 days after the end of each such fiscal quarter
(or such earlier date on which Holdings has filed such financial statements with
the SEC), an unaudited consolidated balance sheet and unaudited consolidated
statements of operations and comprehensive income and cash flows of Holdings and
its Subsidiaries as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, in each case with all consolidating
information regarding Holdings and its Restricted Subsidiaries required of a
registrant under Regulation S-X, setting forth in each case in comparative form
the figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year; all certified by a
Financial Officer as presenting fairly in all material respects, as applicable,
the financial condition as of the end of and for such fiscal quarter and such
portion of the fiscal year and results of operations and cash flows of Holdings
and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; together with customary management’s discussion and
analysis describing results of operations;
 
 
 
90

--------------------------------------------------------------------------------

 
 
(c) not later than five days after any delivery of financial statements under
paragraph (a) or (b) above or, in the case of delivery of the financial
statements under paragraph (a) above for the fiscal year ending May 31, 2012, no
later than thirty days after such delivery, a certificate of a Financial Officer
(i) certifying as to whether a Default has occurred and, if a Default has
occurred and is continuing, specifying the details thereof and any action taken
or proposed to be taken with respect thereto and (ii) setting forth reasonably
detailed calculations (A) demonstrating compliance with the covenants contained
in Sections 6.10 and 6.11 and (B) in the case of financial statements delivered
under paragraph (a) above, beginning with the financial statements for the
fiscal year of the Borrower ending May 31, 2013, of Excess Cash Flow for such
fiscal year;
 
(d) not later than 90 days after the commencement of each fiscal year of the
Borrower, a detailed consolidated quarterly budget for Holdings and its
Subsidiaries for such fiscal year (including a projected consolidated balance
sheet and consolidated statements of projected operations, comprehensive income
and cash flows as of the end of and for such fiscal year and setting forth the
material assumptions used for purposes of preparing such budget);
 
(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and registration statements (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) filed by Holdings or any of the Restricted
Subsidiaries with the SEC or with any national securities exchange, or
distributed by Holdings or any of the Restricted Subsidiaries to the holders of
its Equity Interests generally, as the case may be; and
 
(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings, any
Intermediate Parent, the Borrower or any of the Restricted Subsidiaries, or
compliance with the terms of any Loan Document, as the Administrative Agent on
its own behalf or on behalf of any Lender may reasonably request in writing.
 
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 (including with respect to management’s discussion and analysis)
may be satisfied with respect to financial information of Holdings and its
Subsidiaries by furnishing the Form 10-K or 10-Q (or the equivalent), as
applicable, of the Borrower (or a parent company thereof) filed with the SEC;
provided that (i) to the extent such information relates to a parent of the
Borrower, such information is accompanied by consolidating information, which
may be unaudited, that explains in reasonable detail the differences between the
information relating to such parent, on the one hand, and the information
relating to Holdings and its Restricted Subsidiaries on a standalone basis, on
the other hand, and (ii) to the extent such information is in lieu of
information required to be provided under Section 5.01(a), such materials are
accompanied by a report and opinion of KPMG LLP or any other independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, in each case other than a qualification related solely to the
maturity of Loans and Commitments at the Revolving Maturity Date, the Term
Maturity Date or the Latest Maturity Date, as applicable.
 
Documents required to be delivered pursuant to Section 5.01(a), (b), (d) or (e)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 9.01 (or otherwise notified pursuant to Section
9.01(d)); or (ii) on which such documents are posted on the Borrower’s behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent upon
its
 
 
 
91

--------------------------------------------------------------------------------

 
 
reasonable request until a written notice to cease delivering paper copies is
given by the Administrative Agent and (ii) the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and upon its reasonable request, provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  The Administrative Agent shall have no obligation to request the
delivery of or maintain paper copies of the documents referred to above, and
each Lender shall be solely responsible for timely accessing posted documents
and maintaining its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arranger will make available to the Lenders and the Issuing Banks materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Lead Arranger, the Issuing Banks and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
9.12); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Lead Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”  Notwithstanding the foregoing, the Borrower shall be under
no obligation to mark any Borrower Materials “PUBLIC.”
 
SECTION 5.02 Notices of Material Events.  Promptly after any Responsible Officer
of Holdings or the Borrower obtains actual knowledge thereof and, if applicable,
after notifying the appropriate Governmental Authority, Holdings or the Borrower
will furnish to the Administrative Agent (for distribution to each Lender
through the Administrative Agent) written notice of the following:
 
(a) the occurrence of any Default;
 
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against Holdings, any Intermediate
Parent, the Borrower or any Restricted Subsidiary or the receipt of a notice of
an Environmental Liability, in each case that an adverse determination (as
applicable) is reasonably probable and, if adversely determined (as applicable),
could reasonably be expected to result in a Material Adverse Effect; and
 
(c) the occurrence of any event that is not a matter of general public knowledge
that could reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.
 
 
 
92

--------------------------------------------------------------------------------

 
 
Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of Holdings or the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
SECTION 5.03 Information Regarding Collateral.
 
(a) Holdings or the Borrower will furnish to the Administrative Agent prompt
(and in any event within 30 days or such longer period as reasonably agreed to
by the Administrative Agent) written notice of any change (i) in any Loan
Party’s legal name (as set forth in its certificate of organization or like
document), (ii) in the jurisdiction of incorporation or organization of any Loan
Party or in the form of its organization or (iii) in any Loan Party’s
organizational identification number.
 
(b) Not later than five days after delivery of financial statements pursuant to
Section 5.01(a), Holdings or the Borrower shall deliver to the Administrative
Agent a certificate executed by a Responsible Officer of Holdings or the
Borrower (i) setting forth the information required pursuant to Sections 1(a),
1(b), 2 and 6 of the Perfection Certificate or confirming that there has been no
change in such information since the date of the Perfection Certificate
delivered on the Effective Date or the date of the most recent certificate
delivered pursuant to this Section, (ii) identifying any Restricted Subsidiary
of the Borrower that has become, or ceased to be, a Material Subsidiary during
the most recently ended fiscal quarter and (iii) certifying that all notices
required to be given prior to the date of such certificate by this Section 5.03
have been given.
 
SECTION 5.04 Existence; Conduct of Business.  Each of Holdings and the Borrower
will, and will cause each Restricted Subsidiary to, do or cause to be done all
things necessary to obtain, preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, amalgamation, liquidation or dissolution
permitted under Section 6.03 or any Disposition permitted by Section 6.05.
 
SECTION 5.05 Payment of Taxes, etc.  Each of Holdings and the Borrower will, and
will cause each Restricted Subsidiary to, pay its obligations in respect of
material Taxes before the same shall become delinquent or in default, provided
that neither Holdings nor any Restricted Subsidiary shall be required to pay any
such Tax which is being contested in good faith and by proper proceedings if it
has maintained adequate reserves (in the good faith judgment of the management
of Holdings) with respect thereto in accordance with GAAP.
 
SECTION 5.06 Maintenance of Properties.  Each of Holdings and the Borrower will,
and will cause each Restricted Subsidiary to, keep and maintain all material
property necessary to the conduct of its business in good working order and
condition, ordinary wear and tear excepted and fire, casualty or condemnation
excepted.
 
SECTION 5.07 Insurance.  Each of Holdings and the Borrower will, and will cause
each Restricted Subsidiary to, maintain, with insurance companies that Holdings
believes (in the good faith judgment of the management of Holdings) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts (after giving effect to any
self-insurance which Holdings believes (in the good faith judgment of management
of Holdings) is reasonable and prudent in light of the size and nature of its
business) and against at least such risks (and with such risk retentions) as
Holdings believes (in the good faith judgment or the management of Holdings) are
reasonable and prudent in light of the size and nature of its business, and will
furnish to the Administrative Agent, upon written request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried.  Each such policy of insurance shall (i) name the
Administrative Agent, on behalf of the Lenders, as an additional insured
thereunder as its interests may appear and (ii) in the case of each casualty
insurance policy, name the Administrative Agent, on behalf of the Lenders as the
loss payee thereunder.
 
 
 
93

--------------------------------------------------------------------------------

 
 
SECTION 5.08 Books and Records; Inspection and Audit Rights.  Each of Holdings
and the Borrower will, and will cause each Restricted Subsidiary to, maintain
proper books of record and account in which entries that are full, true and
correct in all material respects and are in conformity with GAAP consistently
applied shall be made of all material financial transactions and matters
involving the assets and business of Holdings, the Borrower or their Restricted
Subsidiaries, as the case may be. Each of Holdings and the Borrower will, and
will cause each Restricted Subsidiary to, permit any representatives designated
by the Administrative Agent or any Lender, upon reasonable prior notice, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested; provided that, excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise visitation and
inspection rights of the Administrative Agent and the Lenders under this
Section 5.08 and the Administrative Agent shall not exercise such rights more
often than two times during any calendar year absent the existence of an Event
of Default and only one such time shall be at the Borrower’s expense; provided
further that (a) when an Event of Default exists, the Administrative Agent or
any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and upon reasonable advance notice and (b) the
Administrative Agent and the Lenders shall give Holdings and the Borrower the
opportunity to participate in any discussions with Holdings’ or the Borrower’s
independent public accountants.  Notwithstanding anything to the contrary in
this Section 5.08, none of Holdings, the Borrower or any Restricted Subsidiary
shall be required to disclose, permit the inspection, examination or making
copies or abstracts of, or discussion of, any document, information or other
matter in respect of which disclosure to the Administrative Agent or any Lender
(or their respective representatives or contractors) is prohibited by applicable
law.
 
SECTION 5.09 Compliance with Laws.  ii)  Each of Holdings and the Borrower will,
and will cause each Restricted Subsidiary to, comply with its Organizational
Documents and all Requirements of Law with respect to it, its property and
operations, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
 
(a) Without limitation of clause (a) above, Holdings and Borrower will, and will
cause each Restricted Subsidiary to: (i) comply with all applicable
Environmental Laws and Environmental Permits except, in each case, to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect; (ii) obtain and renew all Environmental Permits necessary for
its operations and properties; and (iii) to the extent required under
Environmental Laws, conduct any investigation, mitigation, study, sampling and
testing, and undertake any clean-up, removal or remedial, corrective or other
action necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws,
except, in the case of clauses (ii) and (iii), to the extent that the failure to
do so could not reasonably be expected to have a Material Adverse Effect.
 
SECTION 5.10 Use of Proceeds and Letters of Credit.  The Borrower will use the
proceeds of the Term Loans, together with cash on hand of the Borrower, on the
Effective Date to finance a portion of the Transactions and up to $5,000,000 of
Revolving Loans (excluding, for the avoidance of doubt, the face amount of any
Letters of Credit issued on the Effective Date) drawn on the Effective Date for
working capital purposes.  The proceeds of the Revolving Loans and Swingline
Loans drawn after the Effective Date will be used only for general corporate
purposes (including Permitted Acquisitions).  Letters of Credit will be used
only for general corporate purposes.
 
 
 
94

--------------------------------------------------------------------------------

 
 
SECTION 5.11 Additional Restricted Subsidiaries.
 
(a) If (i) any additional Subsidiary (other than an Excluded Subsidiary) or
Intermediate Parent is formed or acquired after the Effective Date or (ii) if
any Subsidiary ceases to be an Excluded Subsidiary or an Immaterial Subsidiary,
Holdings or the Borrower will, within 30 days (or such longer period as the
Administrative Agent shall reasonably agree) after such newly formed or acquired
Subsidiary or Intermediate Parent is formed or acquired or such Subsidiary
ceases to be an Excluded Subsidiary or ceases to be an Immaterial Subsidiary,
notify the Administrative Agent thereof (unless such Subsidiary is an Excluded
Subsidiary), and will cause such Subsidiary (unless such Subsidiary is an
Excluded Subsidiary) or Intermediate Parent to satisfy the Collateral and
Guarantee Requirement with respect to such Subsidiary or Intermediate Parent and
with respect to any Equity Interest in or Indebtedness of such Subsidiary or
Intermediate Parent owned by any Loan Party within 30 days after such notice (or
such longer period as the Administrative Agent shall reasonably agree and the
Administrative Agent shall have received a completed Perfection Certificate with
respect to such Subsidiary or Intermediate Parent signed by a Responsible
Officer, together with all attachments contemplated thereby).  Notwithstanding
anything contained in this Section 5.11 or any other Loan Document to the
contrary, absent a change in law permitting such pledge or guarantee without Tax
consequences to the Borrower, as reasonably determined by the Borrower in good
faith consultation with the Administrative Agent, (i) no more than 65% of the
total combined voting power of all classes of Equity Interests entitled to vote
in or of any Foreign Subsidiary shall be pledged or similarly hypothecated to
guarantee or support any Obligation herein, (ii) no Foreign Subsidiary shall
guarantee or support any Obligation herein and (iii) no security or similar
interest shall be granted in the assets of any Foreign Subsidiary, which
security or similar guarantees or supports any Obligation herein.
 
(b) Within 30 days (or such longer period as the Administrative Agent may
reasonably agree) after Holdings or the Borrower identifies any new Material
Subsidiary pursuant to Section 5.03(b), all actions (if any) required to be
taken with respect to such Subsidiary in order to satisfy the Collateral and
Guarantee Requirement shall have been taken with respect to such Subsidiary.
 
SECTION 5.12 Further Assurances.
 
(a) Each of Holdings and the Borrower will, and will cause each Loan Party to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), that may be required under any applicable law and that the
Administrative Agent or the Required Lenders may reasonably request, to cause
the Collateral and Guarantee Requirement to be and remain satisfied, all at the
expense of the Loan Parties.
 
(b) If, after the Effective Date, any owned (but not leased) real property with
a fair market value in excess of $5,000,000 (“Material Real Property”) is
acquired by the Borrower or any other Loan Party or is owned by any Restricted
Subsidiary on or after the time it becomes a Loan Party pursuant to Section 5.11
(other than assets constituting Collateral under a Security Document that become
subject to the Lien created by such Security Document upon acquisition thereof
or constituting Excluded Assets), the Borrower will notify the Administrative
Agent thereof, and, if requested by the Administrative Agent, the Borrower will
cause such assets to be subjected to a Lien securing the Secured Obligations and
will take and cause the other Loan Parties to take, such actions as shall be
necessary and reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this
Section, all at the expense of the Loan Parties and subject to the last
paragraph of the definition of the term “Collateral and Guarantee Requirement.”
 
 
 
95

--------------------------------------------------------------------------------

 
 
 
SECTION 5.13 Certain Post-Closing Obligations.  As promptly as practicable, and
in any event within the time periods after the Effective Date specified in
Schedule 5.13 or such later date as the Administrative Agent agrees to in
writing, including to reasonably accommodate circumstances unforeseen on the
Effective Date, Holdings, the Borrower and each other Loan Party shall deliver
the documents or take the actions specified on Schedule 5.13, in each case
except to the extent otherwise agreed by the Administrative Agent pursuant to
its authority as set forth in the definition of the term “Collateral and
Guarantee Requirement”.
 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable (other
than contingent indemnification obligations as to which no claim has been made)
under any Loan Document have been paid in full and all Letters of Credit have
expired or been terminated and all LC Disbursements shall have been reimbursed
(or cash collateralized or backstopped pursuant to arrangements reasonably
acceptable to the Issuing Bank), each of Holdings and the Borrower covenants and
agrees with the Lenders that:
 
SECTION 6.01 Indebtedness; Certain Equity Securities.
 
(a) Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary or Intermediate Parent to, create, incur, assume or permit to exist
any Indebtedness, except:
 
(i) (A) Indebtedness of Holdings, any Intermediate Parent, the Borrower and any
of the Restricted Subsidiaries under the Loan Documents (including any
Indebtedness incurred pursuant to Section 2.20 or 2.21), (B) subject to the
prepayment of the Secured Obligations with the Net Proceeds thereof in
accordance with Section 2.11(c), Credit Agreement Refinancing Indebtedness in
respect of Indebtedness under the Loan Documents and (C) any Permitted
Refinancing of any Indebtedness set forth in the immediately preceding clause
(B);
 
(ii) Indebtedness outstanding on the date hereof and listed on Schedule 6.01 and
any Permitted Refinancing thereof;
 
(iii) Guarantees by Holdings, any Intermediate Parent, the Borrower and the
Restricted Subsidiaries in respect of Indebtedness of the Borrower or any
Restricted Subsidiary otherwise permitted hereunder; provided that such
Guarantee is otherwise permitted by Section 6.04; provided further that (A) no
Guarantee by any Restricted Subsidiary (other than the Borrower) of any Junior
Financing shall be permitted unless such Restricted Subsidiary shall have also
provided a Guarantee of the Loan Document Obligations pursuant to the Guarantee
Agreement and (B) if the Indebtedness being Guaranteed is subordinated to the
Loan Document Obligations, such Guarantee shall be subordinated to the Guarantee
of the Loan Document Obligations on terms at least as favorable to the Lenders
as those contained in the subordination of such Indebtedness;
 
(iv) Indebtedness of Holdings, the Intermediate Parent or the Borrower owing to
any Restricted Subsidiary or of any Restricted Subsidiary owing to any other
Restricted Subsidiary or the Borrower, Holdings or any Intermediate Parent to
the extent permitted by Section 6.04; provided that (A) all such Indebtedness of
any Loan Party owing to any Subsidiary that is not a Loan Party shall be
subordinated to the Loan Document Obligations on terms (i) at least as favorable
to the Lenders as those set forth in the form of intercompany note attached as
Exhibit F or (ii) otherwise reasonably satisfactory to the Administrative Agent,
and (B) all such Indebtedness in excess of $5,000,000 owing by a Subsidiary that
is not a Loan Party to any Loan Party shall be evidenced by a note and pledged
as Collateral for the Secured Obligations;
 
 
 
96

--------------------------------------------------------------------------------

 
 
(v) (A)  Indebtedness (including Capitalized Lease Obligations) of the Borrower
or any Restricted Subsidiaries financing the acquisition, construction, repair,
replacement or improvement of fixed or capital assets, other than software;
provided that such Indebtedness is incurred concurrently with or within 270 days
after the applicable acquisition, construction, repair, replacement or
improvement, and (B) any Permitted Refinancing of any Indebtedness set forth in
the immediately preceding clause (A); provided further that the aggregate
principal amount of Indebtedness that is outstanding in reliance on this clause
(v) shall not, at any time outstanding, exceed the greater of (x) $10,000,000
and (y) 2.5% of Consolidated Total Assets (as determined at the time of
incurrence thereof);
 
(vi) Indebtedness in respect of Swap Agreements entered into in the ordinary
course of business in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of Holdings, any Intermediate Parent, the Borrower or any Restricted Subsidiary;
 
(vii) Indebtedness of any Person that becomes a Restricted Subsidiary (or of any
Person not previously a Restricted Subsidiary that is merged, amalgamated or
consolidated with or into the Borrower or a Restricted Subsidiary) after the
date hereof as a result of a Permitted Acquisition, or Indebtedness of any
Person that is assumed by the Borrower or any Restricted Subsidiary in
connection with an acquisition of assets by the Borrower or such Restricted
Subsidiary in a Permitted Acquisition, and Permitted Refinancings thereof;
provided that (A) such Indebtedness is not incurred in contemplation of such
Permitted Acquisition, (B) provided further that the aggregate principal amount
of Indebtedness that is outstanding in reliance on this clause (vii) shall not,
at any time outstanding, exceed the greater of (x) $25,000,000 and (y) 7.5% of
Consolidated Total Assets (as determined at the time of incurrence thereof);
 
(viii) Indebtedness of the Borrower and any Restricted Subsidiary consisting of
notes or loans under credit agreements, indentures or other similar instruments
or agreements and any Permitted Refinancing thereof; provided that (A) any
issuer of such Indebtedness shall be the Borrower, Holdings, an Intermediate
Parent, or a Foreign Subsidiary, (B) such Indebtedness is unsecured, (C) such
Indebtedness does not mature prior to the date that is 180 days after the Latest
Maturity Date in effect at the time of incurrence thereof, (D) such Indebtedness
has no mandatory (other than customary provisions relating to asset sales or a
change of control, so long as the rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior payment in full in cash of the Obligations and the termination of the
Commitments) or scheduled amortization or payments, repurchases or redemptions
of principal prior to the date that is 91 days after the Latest Maturity Date in
effect at the time of incurrence thereof, (E) immediately after giving effect
thereto and the use of the proceeds thereof, (1) no Event of Default shall exist
or result therefrom and (2) Holdings and its Restricted Subsidiaries will be in
Pro Forma Compliance with the covenants set forth in Sections 6.10 and 6.11 as
of the last day of the most recently ended Test Period, (F) if such Indebtedness
is subordinated, the Loan Document Obligations shall have been, and while the
Loan Document Obligations remain outstanding, no other Indebtedness is or is
permitted to be, designated as “Senior Indebtedness” or its equivalent in
respect of such Indebtedness, and (G) such Indebtedness has terms and conditions
(other than interest rate, redemption premiums and subordination terms),
 
 
 
97

--------------------------------------------------------------------------------

 
 
 
taken as a whole, that are not materially less favorable to the Borrower, the
Restricted Subsidiaries and the Lenders as the terms and conditions of this
Agreement; provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirements shall be conclusive
unless the Administrative Agent provides notice to the Borrower of its objection
during such five Business Day period; provided, further, that the aggregate
principal amount of Indebtedness outstanding in reliance on this clause (viii)
in respect of which the primary obligor or a guarantor is a Subsidiary that is
not a Loan Party, together with the then outstanding principal amount of any
Indebtedness incurred pursuant to clause (xiv) below, shall not exceed at any
time outstanding, the greater of (x) $25,000,000 and (y) 7.5% of Consolidated
Total Assets (as determined at the time of incurrence thereof);
 
(ix) Indebtedness representing deferred compensation or stock-based compensation
to employees of Holdings and its Restricted Subsidiaries incurred in the
ordinary course of business;
 
(x) Indebtedness consisting of unsecured promissory notes issued by any Loan
Party to current or former officers, directors and employees or their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests of Holdings or any direct or indirect parent thereof permitted
by Section 6.06(a);
 
(xi) Indebtedness constituting indemnification obligations or obligations in
respect of purchase price or other similar adjustments incurred in a Permitted
Acquisition, any other Investment or any Disposition, in each case permitted
under this Agreement;
 
(xii) Indebtedness consisting of obligations under deferred consideration
(earn-outs, indemnifications, incentive non-competes and other contingent
obligations) or other similar arrangements incurred in connection with the
Transactions or any Permitted Acquisition or other Investment permitted
hereunder;
 
(xiii) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements, in each case, in
connection with deposit accounts in the ordinary course of business;
 
(xiv) Indebtedness of the Foreign Subsidiaries; provided that the aggregate
principal amount of Indebtedness outstanding in reliance on Section
6.01(a)(viii) in respect of which the primary obligor or a guarantor is a
Subsidiary that is not a Loan Party, together with any Indebtedness incurred
pursuant to this clause (xiv) shall not exceed at any time outstanding, the
greater of (x) $25,000,000 and (y) 7.5% Consolidated Total Assets (as determined
at the time of incurrence thereof);
 
(xv) Indebtedness consisting of (A) the financing of insurance premiums or
 
(B) take-or-pay obligations contained in supply arrangements, in each case in
the ordinary course of business;
 
(xvi) Indebtedness incurred by the Borrower or any of the Restricted
Subsidiaries in respect of bankers’ acceptances or similar instruments (other
than letters of credit) issued or created in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other reimbursement-type obligations (other than obligations in respect of
letters of credit) regarding workers compensation claims; provided that the
reimbursement obligations in respect thereof are reimbursed within 30 days
following the date thereof;
 
 
98

--------------------------------------------------------------------------------

 
 
(xvii) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of the other Restricted Subsidiaries, in each case in the
ordinary course of business or consistent with past practice;
 
(xviii) Indebtedness supported by a Letter of Credit, in a principal amount not
to exceed the face amount of such Letter of Credit;
 
(xix) other Indebtedness of Holdings and its Restricted Subsidiaries not to
exceed $15,000,000 at any time outstanding; and
 
(xx) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xix) above.
 
(b) Holdings and any Intermediate Parent will not create, incur, assume or
permit to exist any Indebtedness in respect of which Holdings or any
Intermediate Parent is the primary obligor or a guarantor except Indebtedness
created under Sections 6.01(a)(i), (ii), (iii), (iv), (vi), (viii), (ix), (x),
(xii), (xiii), (xiv), (xv)(A), (xvi), (xvii) and (xix), and all premiums (if
any), interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in the foregoing
clauses.
 
SECTION 6.02 Liens.  Neither Holdings nor the Borrower will, nor will they
permit any Restricted Subsidiary or Intermediate Parent to, create, incur,
assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, except:
 
(i) (A) Liens created under the Loan Documents and (B) Liens in the Collateral
securing Credit Agreement Refinancing Indebtedness or any Permitted Refinancing
thereof; provided that (1) any such Liens that are Junior Liens shall be subject
to the Junior Lien Intercreditor Agreement and (2) any such Liens that are pari
passu with the Liens of the Secured Parties shall be subject to the Pari Passu
Intercreditor Agreement;
 
(ii) Permitted Encumbrances;
 
(iii) Liens existing on the date hereof and set forth on Schedule 6.02 and any
modifications, replacements, renewals or extensions thereof (or to the extent
not listed on Schedule 6.02, where the fair market value of all properties to
which such Liens apply under this clause (iii) is less than $1,000,000 in the
aggregate); provided that (A) such modified, replacement, renewal or extension
Lien does not extend to any additional property other than (1) after-acquired
property that is affixed or incorporated into the property covered by such Lien
and (2) proceeds and products thereof, and (B) the obligations secured or
benefited by such modified, replacement, renewal or extension Lien are permitted
by Section 6.01;
 
(iv) Liens securing Indebtedness permitted under Section 6.01(a)(v); provided
that (A) such Liens attach concurrently with or within 270 days after the
acquisition, repair, replacement, construction or improvement (as applicable) of
the property subject to such Liens, (B) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness except for
accessions to such property and the proceeds and the products thereof and
(C) with respect to Capitalized Lease Obligations, such Liens do not at any time
extend to or cover any assets (except for accessions to or proceeds of such
assets) other than the assets subject to such Capitalized Lease Obligations;
provided further that individual financings of equipment provided by one lender
may be cross collateralized to other financings of equipment provided by
such lender;
 
 
99

--------------------------------------------------------------------------------

 
 
(v) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business that do not (A) interfere in any material respect with the
business of Holdings and its Restricted Subsidiaries, taken as a whole, or
(B) secure any Indebtedness;
 
(vi) Liens (A) in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (B) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;
 
(vii) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
 
(viii) Liens (A) on cash advances or escrow deposits in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 6.04
to be applied against the purchase price for such Investment or otherwise in
connection with any escrow arrangements with respect to any such Investment or
any Disposition permitted under Section 6.05 (including any letter of intent or
purchase agreement with respect to such Investment or Disposition), or
(B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;
 
(ix) Liens on property of any Subsidiary that is not a Loan Party, which Liens
secure Indebtedness of such Subsidiary permitted under Section 6.01;
 
(x) Liens granted by a Subsidiary that is not a Loan Party in favor of any Loan
Party and Liens granted by a Loan Party in favor of any other Loan Party;
 
(xi) Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary, in each case after the date hereof (other than Liens on the Equity
Interests of any Person that becomes a Restricted Subsidiary); provided that
(A) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary, (B) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and other than after-acquired property subject to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require or include, pursuant to
their terms at such time, a pledge of after-acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition), and
(C) the Indebtedness secured thereby is permitted under Section 6.01(a)(vii);
 
(xii) any interest, lien, or title of a lessor or sublessor under leases or
subleases (other than leases constituting Capital Lease Obligations) entered
into by any of the Borrower or any Restricted Subsidiaries in the ordinary
course of business and covering the assets so leased;
 
 
100

--------------------------------------------------------------------------------

 
 
(xiii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods by any of the Borrower or any Restricted
Subsidiaries in the ordinary course of business;
 
(xiv) Liens deemed to exist in connection with Investments in repurchase
agreements under clause (e) of the definition of the term “Permitted
Investments”;
 
(xv) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;
 
(xvi) Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness, (B) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of the Restricted Subsidiaries or (C) relating to
purchase orders and other agreements entered into with customers of the Borrower
or any Restricted Subsidiary in the ordinary course of business;
 
(xvii) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of the Restricted Subsidiaries are located;
 
(xviii) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto and deposits made in the ordinary
course of business to secure liability to insurance carriers;
 
(xix) (A) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (B) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower or any of its Restricted Subsidiaries;
 
(xx) Liens on Equity Interests of a joint venture or an Unrestricted Subsidiary
securing obligations of such joint venture or Unrestricted Subsidiary;
 
(xxi) so long as no Default or Event of Default has occurred and is continuing
at the time of granting such Liens, Liens on cash deposits securing any Swap
Agreement permitted hereunder in an aggregate amount for all such cash deposits
not to exceed $10,000,000 at any time outstanding;
 
(xxii) Liens on cash or Permitted Investments used to defease or to satisfy and
discharge Indebtedness, provided that such defeasance or satisfaction and
discharge is permitted hereunder; and
 
(xxiii) other Liens; provided that the aggregate principal amount of obligations
secured by Liens existing in reliance on this clause (xix) shall not exceed
$15,000,000 at any time outstanding.
 
SECTION 6.03 Fundamental Changes; Sale-Leasebacks.
 
(a) Neither Holdings nor the Borrower will, nor will they permit any other
Restricted Subsidiary or Intermediate Parent to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or liquidate or dissolve, or Dispose of all or substantially all of the
assets of Holdings and its Restricted Subsidiaries, except that:
 
 
101

--------------------------------------------------------------------------------

 
 
(i) any Restricted Subsidiary or Intermediate Parent may merge with (A) the
Borrower; provided that the Borrower shall be the continuing or surviving
Person, or (B) in the case of any Restricted Subsidiary (other than the
Borrower), any one or more other Restricted Subsidiaries; provided that when any
Subsidiary Loan Party is merging with another Subsidiary (1) the continuing or
surviving Person shall be a Subsidiary Loan Party or (2) if the continuing or
surviving Person is not a Subsidiary Loan Party, the acquisition of such
Subsidiary Loan Party by such surviving Restricted Subsidiary is otherwise
permitted under Section 6.04;
 
(ii) (A)  any Restricted Subsidiary that is not a Loan Party may merge,
amalgamate or consolidate with or into any other Restricted Subsidiary that is
not a Loan Party and (B) any Restricted Subsidiary (other than the Borrower) may
liquidate or dissolve or change its legal form if Holdings determines in good
faith that such action is in the best interests of Holding and the Restricted
Subsidiaries and is not materially disadvantageous to the Lenders;
 
(iii) any Restricted Subsidiary (other than the Borrower) may make a Disposition
of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to another Restricted Subsidiary; provided that if the transferor in
such a transaction is a Loan Party, then (A) the transferee must be a Loan
Party, (B) to the extent constituting an Investment, such Investment must be a
permitted Investment in a Restricted Subsidiary that is not a Loan Party in
accordance with Section 6.04 or (C) to the extent constituting a Disposition to
a Restricted Subsidiary that is not a Loan Party, such Disposition is for fair
value and any promissory note or other non-cash consideration received in
respect thereof is a permitted Investment in a Restricted Subsidiary that is not
a Loan Party in accordance with Section 6.04;
 
(iv) the Borrower may merge, amalgamate or consolidate with any other Person;
provided that (A) the Borrower shall be the continuing or surviving Person, (B)
any Investment in connection therewith is permitted under Section 6.04 and (C)
no Default or Event of Default shall have occurred and be continuing;
 
(v) any Restricted Subsidiary (other than the Borrower) may merge, consolidate
or amalgamate with any other Person in order to effect an Investment permitted
pursuant to Section 6.04; provided that the continuing or surviving Person shall
be a Restricted Subsidiary, which together with each of its Restricted
Subsidiaries, shall have complied with the requirements of Sections 5.11 and
5.12 (or arrangements for the compliance with such requirements within 30 days
(or by such later date reasonably satisfactory to the Administrative Agent)
shall have been made) and if the other party to such transaction is not a Loan
Party, no Default exists after giving effect to such transaction;
 
(vi) Holdings and its Restricted Subsidiaries may consummate the Transactions;
and
 
(vii) any Restricted Subsidiary (other than the Borrower) may effect a merger,
dissolution, liquidation consolidation or amalgamation to effect a Disposition
permitted pursuant to Section 6.05; provided that if the other party to such
transaction is not a Loan Party, no Default exists after giving effect to the
transaction.
 
(b) The Borrower will not, and Holdings and the Borrower will not permit any
Restricted Subsidiary or Intermediate Parent to, engage to any material extent
in any business other than businesses of the type conducted by the Borrower and
the Restricted Subsidiaries on the Effective Date and businesses reasonably
related, ancillary thereto, complementary, synergistic or reasonable extensions
thereof.
 
 
102

--------------------------------------------------------------------------------

 
 
(c) Holdings and any Intermediate Parent will not conduct, transact or otherwise
engage in any business or operations other than (i) the ownership and/or
acquisition of the Equity Interests of the Borrower and any Intermediate Parent,
(ii) the maintenance of its legal existence, including the ability to incur
fees, costs and expenses relating to such maintenance, (iii) participating in
tax, accounting and other administrative matters as a member of the consolidated
group of Holdings, any Intermediate Parent and the Borrower, (iv) the incurrence
of any Indebtedness or Guarantees permitted to be created, incurred, assumed or
made by it under Article VI, and the performance of its obligations under and in
connection with the Loan Documents, any documentation governing any Indebtedness
or Guarantee permitted to be incurred or made by it under Article VI, the
Acquisition Agreement, the other agreements contemplated by the Acquisition
Agreement and the other agreements contemplated hereby and thereby, (v) any
public offering of its common stock or any other issuance or registration of its
Equity Interests for sale or resale not prohibited by this Agreement, including
the costs, fees and expenses related thereto, (vi) any transaction that Holdings
or any Intermediate Parent is permitted to enter into or consummate under
Article VI (including, but not limited to, the making of any Restricted Payment
permitted by Section 6.06 or holding of any cash or Permitted Investments
received in connection with Restricted Payments made in accordance with Section
6.06 pending application thereof in the manner contemplated by Section 6.04, the
incurrence of any Indebtedness permitted to be incurred by it under Section 6.01
and the making of any Investment permitted to be made by it under Section 6.04),
(vii) incurring fees, costs and expenses relating to overhead and general
operating including professional fees for legal, tax and accounting issues and
paying Taxes, (viii) providing indemnification to officers and directors and as
otherwise permitted in Section 6.07, (ix) activities incidental to the
consummation of the Transactions and (x) activities incidental to the businesses
or activities described in clauses (i) to (ix) of this paragraph.
 
(d) Holdings and any Intermediate Parent will not own or acquire any assets
(other than Equity Interests as referred to in paragraph (c)(i) above, cash,
Permitted Investments, loans and advances made by Holdings or any Intermediate
Parent under Section 6.04(b), intercompany Investments consisting of
Indebtedness permitted to be made by it under Section 6.04) or incur any
liabilities (other than liabilities as referred to in paragraph (c) above,
liabilities imposed by law, including Tax liabilities, and other liabilities
incidental to its existence and business and activities permitted by this
Agreement).
 
(e) Holdings will not, and will not permit any Restricted Subsidiary to, enter
into any arrangement with any Person providing for the leasing by any Loan Party
of real or personal property that has been or is to be sold or transferred by
such Loan Party to such Person or to any other Person to whom funds have been or
are to be advanced by such Person on the security of such property or rental
obligations of such Loan Party, other than any such arrangement entered into in
connection with the financing of the acquisition of such property with the
proceeds of purchase money Indebtedness incurred as permitted by Section
6.01(a)(v), any such arrangement involving the sale of property within 90 days
after the purchase thereof if sold for consideration not less than the cost of
the purchase thereof  and the lease of which (if a Capitalized Lease) is
permitted by Section 6.01(a)(v).
 
SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions.  Neither
Holdings nor the Borrower will, nor will they permit any Restricted Subsidiary
or Intermediate Parent to, make or hold any Investment, except:
 
(a) Permitted Investments;
 
 
103

--------------------------------------------------------------------------------

 
 
(b) loans or advances to officers, directors and employees of Holdings and its
Restricted Subsidiaries (i) for reasonable and customary business-related
travel, entertainment, relocation and analogous ordinary business purposes,
(ii) in connection with such Person’s purchase of Equity Interests of Holdings
(provided that the amount of such loans and advances made in cash to such Person
shall be contributed to the Borrower in cash as common equity) and (iii) for
purposes not described in the foregoing clauses (i) and (ii), in an aggregate
principal amount outstanding at any time not to exceed $5,000,000;
 
(c) Investments (i) by Holdings, any Intermediate Parent, the Borrower or any
Restricted Subsidiary in any Loan Party (excluding any new Restricted Subsidiary
that becomes a Loan Party pursuant to such Investment), (ii) by any Restricted
Subsidiary that is not a Loan Party in any other Restricted Subsidiary that is
also not a Loan Party, (iii) by Holdings, any Intermediate Parent, the Borrower
or any Restricted Subsidiary (A) in any Restricted Subsidiary; provided that the
aggregate amount of such Investments made by Loan Parties after the Effective
Date in Restricted Subsidiaries that are not Loan Parties in reliance on this
clause (iii)(A) (together with the amount of Investments made in Restricted
Subsidiaries that are not Loan Parties pursuant to Sections 6.04(h) and 6.04(p))
shall not exceed the Non-Loan Party Investment Amount at the time of any such
Investment, (B) in any Restricted Subsidiary that is not a Loan Party,
constituting an exchange of Equity Interests of such Restricted Subsidiary for
Indebtedness of such Restricted Subsidiary or (C) constituting Guarantees of
Indebtedness or other monetary obligations of Restricted Subsidiaries that are
not Loan Parties owing to any Loan Party, (iv) by Holdings, any Intermediate
Parent, the Borrower or any Restricted Subsidiary in Restricted Subsidiaries
that are not Loan Parties so long as such Investment is part of a series of
simultaneous Investments that result in the proceeds of the initial Investment
being invested in one or more Loan Parties and (v) by Holdings, any Intermediate
Parent, the Borrower or any Restricted Subsidiary in any Restricted Subsidiary
that is not a Loan Party, consisting of the contribution of Equity Interests of
any other Restricted Subsidiary that is not a Loan Party so long as the Equity
Interests of the transferee Restricted Subsidiary is pledged to secure the
Secured Obligations;
 
(d) Investments consisting of extensions of trade credit in the ordinary course
of business;
 
(e) Investments existing or contemplated on the date hereof and set forth on
Schedule 6.04(e) and any modification, replacement, renewal, reinvestment or
extension thereof; provided that the amount of the original Investment is not
increased except by the terms of such Investment to the extent as set forth on
Schedule 6.04(e) or as otherwise permitted by this Section 6.04;
 
(f) Investments in Swap Agreements permitted under Section 6.01(a)(vi);
 
(g) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 6.05;
 
(h) Permitted Acquisitions; provided that the aggregate amount of cash and
non-cash consideration paid or provided by the Borrower or any other Loan Party
or any Restricted Subsidiary after the Effective Date in reliance on this
Section 6.04(h) (together with any Investments made in Restricted Subsidiaries
that are not Loan Parties pursuant to Sections 6.04(c)(iii)(A) and 6.04(p)) for
Permitted Acquisitions (including the aggregate principal amount of all
Indebtedness assumed in connection with Permitted Acquisitions) for any
Restricted Subsidiary that shall not be or, after giving effect to such
Permitted Acquisition, shall not become a Loan Party, shall not exceed the
Non-Loan Party Investment Amount at such time;
 
(i) the Transactions;
 
 
104

--------------------------------------------------------------------------------

 
 
(j) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;
 
(k) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;
 
(l) loans and advances to Holdings (or any direct or indirect parent thereof) or
any Intermediate Parent in lieu of, and not in excess of the amount of (after
giving effect to any other loans, advances or Restricted Payments in respect
thereof), Restricted Payments to the extent permitted to be made to Holdings (or
such parent) in accordance with Section 6.06(a)(iv), (v), (vii), or (ix);
 
(m) so long as immediately after giving effect to any such Investment Holdings
is in compliance with the covenants set forth in Sections 6.10 and 6.11 on a Pro
Forma Basis as of the last day of the most recently ended Test Period, other
Investments by the Borrower or any Restricted Subsidiary; provided that at the
time any such Investment is made, the aggregate outstanding amount of all
Investments made in reliance on this clause (m) shall not exceed the Available
Amount at such time;
 
(n) advances of payroll payments to employees in the ordinary course
of business;
 
(o) Investments of a Restricted Subsidiary acquired after the Effective Date or
of a Person merged, amalgamated or consolidated with any Restricted Subsidiary
in accordance with this Section and Section 6.03 after the Effective Date (other
than existing Investments in Restricted Subsidiaries of such Restricted
Subsidiary or Person, which must comply with the requirements of Section 6.04(h)
or 6.04(m)) to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger, amalgamation or consolidation
and were in existence on the date of such acquisition, merger, amalgamation or
consolidation;
 
(p) acquisitions of, investments in, and loans and advances to, joint ventures
and Unrestricted Subsidiaries by the Borrower and its Restricted Subsidiaries,
so long as the aggregate amount invested, loaned or advanced pursuant to this
Section 6.04(p) (determined without regard to any write-downs or write-offs of
such investments, loans or advances), together with any Investments made in
Restricted Subsidiaries that are not Loan Parties pursuant to Sections
6.04(c)(iii)(A) and 6.04(h), does not exceed the Non-Loan Party Investment
Amount at such time;
 
(q) the licensing, sublicensing or contribution of rights in any Intellectual
Property pursuant to joint marketing arrangements with Persons other than
Holdings and its Restricted Subsidiaries in the ordinary course of business;
 
(r) Investments to the extent that payment for such Investments is made solely
by the issuance of Equity Interests (other than Disqualified Equity Interests)
of Holdings (or any direct or indirect parent of Holdings) to the seller of such
Investments;
 
(s) any Investments in a Subsidiary that is not a Loan Party or in a joint
venture, in each case, to the extent such Investment is contemporaneously repaid
in full with a dividend or other distribution from such Subsidiary or joint
venture;
 
 
105

--------------------------------------------------------------------------------

 
 
(t) the forgiveness or conversion to Equity Interests of any Indebtedness owed
by a Loan Party and permitted by Section 6.02;
 
(u) Restricted Subsidiaries of Borrower may be established or created if the
Borrower and such Restricted Subsidiary comply with the requirements of Section
5.11, if applicable; provided that, in each case, to the extent such new
Restricted Subsidiary is created solely for the purpose of consummating an
acquisition permitted by this Section 6.04, and such new Restricted Subsidiary
at no time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such transactions, such
new Restricted Subsidiary shall not be required to take the actions set forth in
Section 5.11, as applicable, until the respective acquisition is consummated (at
which time the surviving entity of the respective transaction shall be required
to so comply in accordance with the provisions thereof);
 
(v) to the extent that they constitute Investments, purchases and acquisitions
of inventory, supplies, materials and equipment or purchases of contract rights
or licenses or leases of intellectual property, in each case in the ordinary
course of business; and
 
(w) other Investments by Holdings or any Restricted Subsidiary not to exceed, in
the aggregate, at any time outstanding, the greater of (x) $10,000,000 and (y)
2.5% of Consolidated Total Assets (as determined at the time of such
Investment).
 
SECTION 6.05 Asset Sales.  Neither Holdings nor the Borrower will, nor will they
permit any Restricted Subsidiary or Intermediate Parent to, sell, transfer,
lease or otherwise dispose of any asset, including any Equity Interest owned by
it, nor will Holdings or the Borrower permit any Restricted Subsidiary to issue
any additional Equity Interest in such Restricted Subsidiary (other than issuing
directors’ qualifying shares, nominal shares issued to foreign nationals to the
extent required by applicable Requirements of Law and other than issuing Equity
Interests to Holdings, the Borrower or a Restricted Subsidiary in compliance
with Section 6.04(c)) (each, a “Disposition”), except:
 
(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, and Dispositions of property no longer used or useful in the
conduct of the business of Holdings and its Restricted Subsidiaries in each case
in the ordinary course of business;
 
(b) Dispositions of inventory and immaterial assets in the ordinary course of
business;
 
(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;
 
(d) Dispositions of property to the Borrower or a Restricted Subsidiary;
provided that (i) if the transferor in such a transaction is a Loan Party, then
the transferee must be a Loan Party, (ii) to the extent constituting an
Investment, such Investment must be a permitted Investment in accordance with
Section 6.04 and (iii) to the extent constituting a Disposition to a Restricted
Subsidiary that is not a Loan Party, such Disposition is for fair value and any
promissory note or other non-cash consideration received in respect thereof is a
permitted Investment in a Restricted Subsidiary that is not a Loan Party in
accordance with Section 6.04;
 
(e) Dispositions permitted by Section 6.03, Investments permitted by
Section 6.04, Restricted Payments permitted by Section 6.06 and Liens permitted
by Section 6.02;
 
 
106

--------------------------------------------------------------------------------

 
 
(f) Dispositions of Permitted Investments;
 
(g) Dispositions of accounts receivable in connection with the collection or
compromise thereof (other than in connection with financing transactions);
 
(h) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and that do not materially interfere with the business of Holdings and
its Restricted Subsidiaries, taken as a whole;
 
(i) transfers of property subject to Casualty Events upon receipt of the Net
Proceeds of such Casualty Event;
 
(j) Dispositions of property to Persons other than Restricted Subsidiaries
(including the sale or issuance of Equity Interests of a Restricted Subsidiary)
not otherwise permitted under this Section 6.05; provided that (i) no Event of
Default shall exist at the time of, or would result from, such Disposition
(other than any such Disposition made pursuant to a legally binding commitment
entered into at a time when no Default existed or would have resulted from such
Disposition), (ii) the aggregate fair market value of all property disposed of
in reliance on this clause (j) shall not exceed the greater of (x) $15,000,000
and (y) 3.5% of Consolidated Total Assets (as determined at the time of such
disposition) in any fiscal year; provided that the limitations set forth in this
clause (ii) shall not apply to any Disposition of assets acquired pursuant to a
Permitted Acquisition, which assets are not used or useful to the core or
principal business of the Borrower and its Restricted Subsidiaries and
(iii) with respect to any Disposition pursuant to this clause (j), Holdings, the
Borrower or a Restricted Subsidiary shall receive not less than 75% of such
consideration in the form of cash or Permitted Investments; provided, however,
that for the purposes of this clause (ii), (A) any liabilities (as shown on the
most recent balance sheet of Holdings provided hereunder or in the footnotes
thereto) of Holdings, the Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated in right of payment to the Loan
Document Obligations, that are assumed by the transferee with respect to the
applicable Disposition and for which Holdings, any Intermediate Parent, the
Borrower and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing, shall be deemed to be cash, and (B) any
securities received by Holdings, any Intermediate Parent, the Borrower or such
Restricted Subsidiary from such transferee that are converted by Holdings any
Intermediate Parent, the Borrower or such Restricted Subsidiary into cash or
Permitted Investments (to the extent of the cash or Permitted Investments
received) within 180 days following the closing of the applicable Disposition,
shall be deemed to be cash; and provided further that (i) Dispositions of the
Equity Interests in the Borrower shall be prohibited and (ii) Dispositions of
the Equity Interests in any Restricted Subsidiary shall be prohibited unless it
is for all of the outstanding Equity Interests of such Restricted Subsidiary
owned (directly or indirectly) by the Borrower, except to the extent
constituting a Permitted Investment in a Restricted Subsidiary under Section
6.04; and
 
(k) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
 
(l) Dispositions made on the Effective Date to consummate the Transactions;
 
(m) the unwinding of Swap Agreements permitted hereunder pursuant to their
terms;
 
 
107

--------------------------------------------------------------------------------

 
 
(n) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property that have been subject to a casualty to
the respective insurer of such real property as part of an insurance settlement;
 
(o) any Disposition of any asset between or among the Borrower and its
Restricted Subsidiaries as a substantially concurrent interim Disposition in
connection with a Disposition otherwise permitted pursuant to this Section 6.05;
 
(p) the transfer for fair value of property (including Equity Interests of
Restricted Subsidiaries) to another Person in connection with a joint venture
arrangement with respect to the transferred property, provided that such
transfer is permitted under Section 6.04(p); and
 
(q) the Disposition of an Unrestricted Subsidiary;
 
provided that any Disposition of any property pursuant to this Section 6.05
(except pursuant to Sections 6.05(e), (g), (i), (o) and (p) and except for
Dispositions by a Loan Party to another Loan Party), shall be for no less than
the fair market value of such property at the time of such Disposition.
 
SECTION 6.06 Restricted Payments; Certain Payments of Indebtedness.
 
(a) Neither Holdings nor the Borrower will, nor will they permit any Restricted
Subsidiary or Intermediate Parent to, declare or make, directly or indirectly,
any Restricted Payment,  except:
 
(i) each Restricted Subsidiary may make Restricted Payments to the Borrower or
any other Restricted Subsidiary of the Borrower;
 
(ii) Holdings, any Intermediate Parent, the Borrower and each Restricted
Subsidiary may declare and make dividend payments or other distributions payable
solely in the Qualified Equity Interests of such Person; provided that in the
case of any such Restricted Payment by a Restricted Subsidiary that is not a
Wholly Owned Subsidiary of the Borrower, such Restricted Payment is made to the
Borrower, any Restricted Subsidiary and to each other owner of Equity Interests
of such Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests;
 
(iii) Restricted Payments made on the Effective Date to consummate the
Transactions;
 
(iv) repurchases of Equity Interests in Holdings (or Restricted Payments by
Holdings to allow repurchases of Equity Interests in any direct or indirect
parent of Holdings) or any Restricted Subsidiary deemed to occur upon exercise
of stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;
 
(v) so long as no Default under Section 7.01(a), (b), (h) or (i) shall have
occurred and be continuing or would result therefrom, Holdings may redeem,
acquire, retire or repurchase its Equity Interests (or any options or warrants
or stock appreciation rights issued with respect to any of such Equity
Interests) (or make Restricted  Payments to allow any of Holdings’ direct or
indirect parent companies to so redeem, retire, acquire or repurchase their
Equity Interests) held by current or former officers, managers, consultants,
directors and employees (or their respective spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees) of
Holdings (or any direct or indirect parent thereof), the Borrower and the
Restricted Subsidiaries, upon the death, disability, retirement or termination
of employment of any such Person or otherwise in accordance with any stock
option or stock appreciation rights plan, any management, director and/or
employee stock ownership or incentive plan,
 
 
108

--------------------------------------------------------------------------------

 
 
stock subscription plan, employment termination agreement or any other
employment agreements or equity holders’ agreement in an aggregate amount after
the Effective Date together with the aggregate amount of loans and advances to
Holdings made pursuant to Section 6.04(l) in lieu of Restricted Payments
permitted by this clause (v) not to exceed $4,000,000 in any fiscal year;
provided that such amount in any calendar year may be increased by an amount not
to exceed the cash proceeds of key man life insurance policies received by the
Borrower or its Restricted Subsidiaries after the Effective Date;
 
(vi) [reserved];
 
(vii) any Intermediate Parent, the Borrower and the Restricted Subsidiaries may
make Restricted Payments in cash to Holdings, any Intermediate Parent, the
Borrower or any Restricted Subsidiary:
 
(A) the proceeds of which shall be used by Holdings, any Intermediate Parent,
the Borrower or any Restricted Subsidiary to pay its Tax liability to the
relevant jurisdiction in respect of consolidated, combined, unitary or
affiliated returns attributable to the income of the Borrower and any of its
Restricted Subsidiaries; provided that Restricted Payments made pursuant to this
clause (a)(vii)(A) shall not exceed the Tax liability that Holdings and/or the
relevant Restricted Subsidiaries (as applicable) would have incurred were such
Taxes determined as if such entity(ies) were a stand alone taxpayer or a
stand-alone group;
 
(B) the proceeds of which shall be used by Holdings, any Intermediate Parent,
the Borrower or any Restricted Subsidiary to pay (1) its operating expenses
incurred in the ordinary course of business and other corporate overhead costs
and expenses (including administrative, legal, accounting and similar expenses
payable to third parties) that are reasonable and customary and incurred in the
ordinary course of business, and customary indemnification claims made by
directors or officers of Holdings (or any parent thereof), in each case to the
extent attributable to the ownership or operations of Holdings and the
Restricted Subsidiaries, (2) fees and expenses (x) due and payable by any of the
Restricted Subsidiaries and (y) otherwise permitted to be paid by such
Restricted Subsidiary under this Agreement and (3) amounts due and payable
pursuant to Section 6.07(iv);
 
(C) the proceeds of which shall be used by Holdings or any Intermediate Parent
to pay franchise Taxes and other fees, Taxes and expenses required to maintain
its corporate existence;
 
(D) the proceeds of which shall be used by Holdings to make Restricted Payments
permitted by Section 6.06(a)(iv) or Section 6.06(a)(v);
 
(E) the proceeds of which shall be used to pay (or to make Restricted Payments
to allow any direct or indirect parent thereof to pay) fees and expenses related
to any unsuccessful equity or debt offering permitted by this Agreement;
 
(F) the proceeds of which shall be used to make payments permitted by clause
(b)(iv) of this Section 6.06; and
 
 
109

--------------------------------------------------------------------------------

 
 
(G) the proceeds of which are applied to the purchase or other acquisition of
all or substantially all of the property and assets or business of any  Person,
or of assets constituting a business unit, a line of business or division of
such Person, or of all the Equity Interests in a Person, provided that such
purchase or other acquisition would have constituted a “Permitted Acquisition”
permitted to be made pursuant to Section 6.04; provided, further, that (A) such
Restricted Payment shall be made concurrently with the closing of such purchase
or other acquisition, (B) the recipient of such Restricted Payment shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to the Borrower or one of
its Restricted Subsidiaries (other than an Excluded Subsidiary) or (2) the
merger (to the extent permitted in Section 6.03) of the Person formed or
acquired into the Borrower or one of its Restricted Subsidiaries (other than an
Excluded Subsidiary) in order to consummate such purchase or other acquisition,
(C) Holdings or such direct or indirect parent company and its Affiliates (other
than the Borrower or a Restricted Subsidiary) receives no consideration or other
payment from Holdings or any of its Restricted Subsidiaries in connection with
such transaction, except to the extent Holdings or a Restricted Subsidiary could
have given such consideration or made such payment in compliance with Section
6.07, (D) any property received by the Borrower shall not increase the Available
Amount and (E) such Investment shall be deemed to be made by the Borrower or
such Restricted Subsidiary pursuant to Section 6.04(h);
 
(viii) so long as no Event of Default shall have occurred and be continuing or
would result therefrom and Holdings would be in compliance with the covenants
set forth in Sections 6.10 and 6.11 and with a Senior Secured Leverage Ratio not
to exceed 2.00 to 1.00, in each case on a Pro Forma Basis as of the end of the
most recently ended Test Period, Restricted Payments in an aggregate amount not
to exceed the Available Amount at such time;
 
(ix) so long as no Event of Default shall have occurred and be continuing, other
Restricted Payments in an aggregate amount, together with all other Restricted
Payments made pursuant to this Section 6.06(a)(ix) and payments on account of
Junior Financings made pursuant to Section 6.06(b)(v), not to exceed $10,000,000
(together with the aggregate amount of loans and advances to Holdings made
pursuant to Section 6.04(l) in lieu of Restricted Payments permitted by this
clause (a)(ix));
 
(x) Holdings and the Borrower may make Restricted Payments to the extent of the
Net Proceeds received by Holdings (and in the case of Restricted Payments by the
Borrower, to the extent contributed to the Borrower as cash common equity) from
any issuance of Equity Interests (other than Disqualified Equity Interests) of
Holdings not otherwise included in the Available Amount, so long as such
Restricted Payment is made within 90 days of the receipt of such Net Proceeds
and, with respect to any such Restricted Payments, no Event of Default shall
have occurred and be continuing or would result therefrom;
 
(xi) to the extent constituting Restricted Payments, Holdings and its Restricted
Subsidiaries may enter into transactions expressly permitted by Sections 6.03
and 6.04;
 
(xii) the Borrower or any of its Restricted Subsidiaries may (i) pay cash in
lieu of fractional shares in connection with any dividend, split or combination
thereof or any Permitted Acquisition and (ii) honor any non-cash conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion;
 
 
110

--------------------------------------------------------------------------------

 
 
(xiii) Restricted Payments in order to effectuate payments that at such time are
permitted to be made pursuant to Section 6.07(iii), (iv), (vii) and (x);
 
(xiv) (iii)  the payment of dividends and distributions within sixty (60) days
after the date of declaration thereof, if at the date of declaration of such
payment, such payment would have complied with the other provisions of this
Section 6.06; and
 
(xv) redemptions in whole or in part of any of its Equity Interests for another
class of its Equity Interests or with proceeds from substantially concurrent
equity contributions or issuances of new Equity Interests; provided that such
new Equity Interests contain terms and provisions at least as advantageous to
the Lenders in all respects material to their interests as those contained in
the Equity Interests redeemed thereby.
 
(b) Neither Holdings nor the Borrower will, nor will they permit any other
Restricted Subsidiary to, make or pay, directly or indirectly, any payment or
other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Junior Financing, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Junior Financing, or
any other payment (including any payment under any Swap Agreement) that has a
substantially similar effect to any of the foregoing, except:
 
(i) payment of regularly scheduled or required interest and principal payments
as, in the form of payment and when due in respect of any Indebtedness to the
extent such payments in respect of any Junior Financing are permitted by the
subordination provisions thereof;
 
(ii) refinancings, refundings, renewals, modifications or exchanges of
Indebtedness to the extent permitted by Section 6.01;
 
(iii) the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of Holdings or any of its direct or indirect
parent companies or any Intermediate Parent;
 
(iv) so long as no Event of Default shall have occurred and be continuing or
would result therefrom and Holdings would be in compliance with the covenants
set forth in Sections 6.10 and 6.11 and with a Senior Secured Leverage Ratio not
to exceed 2.50 to 1.00, in each case on a Pro Forma Basis as of the end of the
most recently ended Test Period, prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings prior to their
scheduled maturity in an aggregate amount not to exceed the Available Amount at
such time; and
 
(v) so long as no Event of Default shall have occurred and be continuing,
prepayments, redemptions, purchases, defeasances and other payments in respect
of Junior Financings prior to their scheduled maturity in an aggregate amount,
together with all other such  prepayments, redemptions, purchases, defeasances
and other payments made pursuant to this Section 6.06(b)(v) and Restricted
Payments made pursuant to Section 6.06(a)(ix), not to exceed $10,000,000.
 
SECTION 6.07 Transactions with Affiliates.  Neither Holdings nor the Borrower
will, nor will they permit any Restricted Subsidiary or any Intermediate Parent
to, sell, lease or otherwise transfer any property or assets to, or purchase,
lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions (other than any transactions or series of related
transactions with respect to which the aggregate consideration paid, or fair
market value of property Disposed of, by Holdings and its Restricted
Subsidiaries is less than $2,000,000) with, any of its Affiliates, except
(i) transactions with Holdings, the Borrower, any Intermediate Parent or any
Restricted Subsidiary (or an entity that becomes a Restricted Subsidiary as a
result of the transaction), (ii) on terms
 
 
111

--------------------------------------------------------------------------------

 
 
substantially as favorable to Holdings, the Borrower, such Intermediate Parent
or such Restricted Subsidiary as would be obtainable by such Person at the time
in a comparable arm’s-length transaction with a Person other than an Affiliate,
(iii) the payment of fees and expenses related to the Transactions, (iv) the
payment of management and monitoring fees and termination fees to the Sponsor
and the Co-Investor (or any Affiliates or management companies of the Sponsor or
the Co-Investor) in an aggregate amount in any fiscal year not to exceed
$2,500,000, and in each case related indemnities and reasonable expenses,
(v) issuances of Equity Interests of Holdings to the extent otherwise permitted
by this Agreement, (vi) employment and severance arrangements between Holdings,
the Borrower, any Intermediate Parent and the Restricted Subsidiaries and their
respective officers and employees in the ordinary course of business or
otherwise in connection with the Transactions (including loans and advances
pursuant to Sections 6.04(b) and 6.04(n), (vii) the payment of customary fees
and reasonable out-of-pocket costs to, and indemnities provided on behalf of,
directors, officers and employees of Holdings, the Borrower, any Intermediate
Parent and the Restricted Subsidiaries in the ordinary course of business to the
extent attributable to the ownership or operation of Holdings, any Intermediate
Parent, the Borrower and the Restricted Subsidiaries, (viii) transactions
pursuant to permitted agreements in existence or contemplated on the Effective
Date and set forth on Schedule 6.07 or any amendment thereto to the extent such
an amendment is not adverse to the Lenders in any material respect,
(ix) Restricted Payments permitted under Section 6.06, (x) customary payments by
Holdings, any Intermediate Parent, the Borrower and any Restricted Subsidiaries
to the Sponsors and the Co-Investor (or any Affiliates or management companies
of the Sponsor or the Co-Investor) made for any financial advisory, consulting,
financing, underwriting or placement services or in respect of other investment
banking activities (including in connection with acquisitions or divestitures),
which payments are approved by the majority of the members of the board of
directors or a majority of the disinterested members of the board of directors
of Holdings in good faith, (xi) Investments in the Borrower’s Subsidiaries and
joint ventures (to the extent any such Subsidiary is an Excluded Subsidiary or
any such joint venture is only an Affiliate as a result of Investments by
Holdings and its Restricted Subsidiaries in such Subsidiary or joint venture) to
the extent otherwise permitted under Section 6.04 and (xii) transactions between
the Borrower or any Restricted Subsidiary and any Person that is an Affiliate
solely due to the fact that a director of such Person is also a director of the
Borrower, Holdings or any Intermediate Parent, provided, that such director
abstains from voting as a director of the Borrower or Holdings or such
Intermediate Parent, as the case may be, on any matter involving such other
Person.
 
SECTION 6.08 Restrictive Agreements.  Neither Holdings nor the Borrower will,
nor will they permit any Restricted Subsidiary or Intermediate Parent to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon
(a) the ability of Holdings, any Intermediate Parent, the Borrower or any other
Subsidiary Loan Party to create, incur or permit to exist any Lien upon any of
its property or assets to secure the Secured Obligations or (b) the ability of
any Restricted Subsidiary that is not a Loan Party to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to any Restricted Subsidiary or to Guarantee Indebtedness of
any Restricted Subsidiary; provided that the foregoing clauses (a) and (b) shall
not apply to any such restrictions that (i)(x) exist on the date hereof and (to
the extent not otherwise permitted by this Section 6.08) are listed on
Schedule 6.08 and (y) any renewal or extension of a restriction permitted by
clause (i)(x) or any agreement evidencing such restriction so long as such
renewal or extension does not expand the scope of such restrictions, taken as a
whole, in any material respect, (ii)(x) are binding on a Restricted Subsidiary
at the time such Restricted Subsidiary
 
 
112

--------------------------------------------------------------------------------

 
 
first becomes a Restricted Subsidiary, so long as such restrictions were not
entered into solely in contemplation of such Person becoming a Restricted
Subsidiary and (y) any renewal or extension of a restriction permitted by clause
(ii)(x) or any agreement evidencing such restriction so long as such renewal or
extension does not expand the scope of such restrictions, taken as a whole, in
any material respect, (iii) represent Indebtedness of a Restricted Subsidiary
that is not a Loan Party that is permitted by Section 6.01, provided that such
restrictions will not materially affect the Borrower’s ability to pay the Loan
Documentation Obligations as they become due, (iv) are customary restrictions
that arise in connection with any Disposition permitted by Section 6.05
applicable pending such Disposition solely to the assets subject to such
Disposition, (v) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 6.04,
(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 6.01 but solely to the extent any negative
pledge relates to the property financed by or securing such Indebtedness (and
excluding in any event any Indebtedness constituting any Junior Financing),
(vii) are imposed by Requirements of Law, (viii) are customary restrictions
contained in leases, subleases, or licenses otherwise permitted hereby so long
as such restrictions relate only to the assets subject thereto, (ix) are
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest of Holdings, any Intermediate Parent, the Borrower or any
Restricted Subsidiary, (xi) are customary provisions restricting assignment of
any license, lease or other agreement entered into in the ordinary course of
business and otherwise permitted hereunder, (xii) are restrictions on cash (or
Permitted Investments) or deposits imposed by customers under contracts entered
into in the ordinary course of business (or otherwise constituting Permitted
Encumbrances on such cash or Permitted Investments or deposits) or (xiii) are
customary net worth provisions contained in real property leases or licenses of
intellectual property entered into by the Borrower or any Restricted Subsidiary,
so long as the Borrower has determined in good faith that such net worth
provisions could not reasonably be expected to impair the ability of the Loan
Parties and their subsidiaries to meet their ongoing obligations.
 
SECTION 6.09 Amendment of Junior Financing and Organizational
Documents.  Neither Holdings nor the Borrower will, nor will they permit any
Restricted Subsidiary or any Intermediate Parent to, amend, modify, waive,
terminate or release the documentation governing any Junior Financing or any
Organizational Document, in each case if the effect of such amendment,
modification, waiver, termination or release is materially adverse to the
Lenders.
 
SECTION 6.10 Interest Coverage Ratio.  Commencing with the fiscal quarter ending
August 31, 2012, Holdings will not permit the Interest Coverage Ratio, in each
case as of the last day of any fiscal quarter, to be less than 3.50 to 1.00.
 
SECTION 6.11 Total Leverage Ratio.  Commencing with the fiscal quarter ending
August 31, 2012, Holdings will not permit the Total Leverage Ratio, in each case
as of the last day of any fiscal quarter set forth below, to exceed the ratio
set forth below opposite such fiscal quarter:
 
Fiscal Quarter Ending
Total Leverage Ratio
August 31, 2012
4.25 to 1.00
November 30, 2012
4.00 to 1.00
February 28, 2013
3.75 to 1.00
May 31, 2013
3.50 to 1.00
August 31, 2013
3.25 to 1.00
November 30, 2013 through May 31, 2014
3.00 to 1.00
August 31, 2014 and thereafter
2.75 to 1.00

 
 
 
113

--------------------------------------------------------------------------------

 
 
SECTION 6.12 Changes in Fiscal Periods.  Neither Holdings nor the Borrower will
make any change in fiscal year; provided, however, that Holdings and the
Borrower may, upon written notice to the Administrative Agent, change its fiscal
year to any other fiscal year reasonably acceptable to the Administrative Agent,
in which case, Holdings, the Borrower and the Administrative Agent will, and are
hereby authorized by the Lenders to, make any adjustments to this Agreement that
are necessary to reflect such change in fiscal year.
 
ARTICLE VII
 
Events of Default
 
SECTION 7.01 Events of Default.  If any of the following events (any such event,
an “Event of Default”) shall occur:
 
(a) any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Section)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;
 
(c) any representation or warranty made or deemed made by or on behalf of
Holdings or any of its Restricted Subsidiaries in any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
 
(d) Holdings or any of its Restricted Subsidiaries shall fail to observe or
perform any covenant, condition or agreement contained in Sections 5.02, 5.04
(with respect to the existence of Holdings or the Borrower) or 5.10 or in
Article VI; provided that any Event of Default under Sections 6.10 and 6.11 is
subject to cure as provided in Section 7.02;
 
(e) Holdings or any of its Restricted Subsidiaries shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraph (a), (b) or (d) of this Section), and
such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent or the Required Lenders to the Borrower;
 
(f) Holdings or any of its Restricted Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable grace period);
 
(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement) or (ii) termination events
or similar events occurring under any Swap Agreement that constitutes Material
Indebtedness (it being understood that paragraph (f) of this Section will apply
to any failure to make any payment required as a result of any such termination
or similar event);
 
 
114

--------------------------------------------------------------------------------

 
 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, court protection, reorganization or
other relief in respect of Holdings, any Intermediate Parent, the Borrower or
any Material Subsidiary or its debts, or of a material part of its assets, under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, examiner, sequestrator, conservator or similar official for Holdings,
any Intermediate Parent, the Borrower or any Material Subsidiary or for a
material part of its assets, and, in any such case, such proceeding or petition
shall continue undismissed or unstayed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;
 
(i) Holdings, any Intermediate Parent, the Borrower or any other Material
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, court protection, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in paragraph (h) of this Section, (iii) apply for or consent to the appointment
of a receiver, trustee, examiner, custodian, sequestrator, conservator or
similar official for Holdings, the Borrower or any Material Subsidiary or for a
material part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding or (v) make a
general assignment for the benefit of creditors;
 
(j) one or more enforceable judgments for the payment of money in an aggregate
amount in excess of $7,500,000 (to the extent not covered by insurance as to
which the insurer has been notified of such judgment or order and has not denied
coverage) shall be rendered against Holdings or any of its Restricted
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed, or any judgment creditor shall legally attach or levy upon
assets of such Loan Party that are material to the businesses and operations of
Holdings and its Restricted Subsidiaries, taken as a whole, to enforce any such
judgment;
 
(k) an ERISA Event occurs that has resulted or could reasonably be expected to
result in liability of a Loan Party in an aggregate amount that could reasonably
be expected to result in a Material Adverse Effect, or (ii) a Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
that could reasonably be expected to result in a Material Adverse Effect;
 
(l) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any material portion of the Collateral, with the priority required by the
applicable Security Document, except (i) as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents, (ii) as a result of the Administrative Agent’s failure to (A)
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Security Documents or (B) file Uniform
Commercial Code continuation statements, (iii) as to Collateral consisting of
Material Real Property to the extent that such losses are covered by a lender’s
title insurance policy or (iv) as a result of acts or omissions of the
Administrative Agent or any Lender;
 
 
115

--------------------------------------------------------------------------------

 
 
(m) any material provision of any Loan Document or any Guarantee of the Loan
Document Obligations shall for any reason be asserted by any Loan Party not to
be a legal, valid and binding obligation of any Loan Party thereto other than as
expressly permitted hereunder or thereunder;
 
(n) any of the Guarantees of the Loan Document Obligations by any Loan Party
pursuant to the Guarantee Agreement shall cease to be in full force and effect
(in each case, other than in accordance with the terms of the Loan Documents);
 
(o) any of the Loan Document Obligations for any reason shall cease to be
“Senior Indebtedness” (or any comparable term) under, and as defined in, any
documentation relating to any subordinated Junior Financing, or the
subordination provisions set forth in any documentation relating to Junior
Financing shall cease to be effective or cease to be legally valid, binding and
enforceable against the holders of any Junior Financing, or in each case any
Loan Party shall assert any of the foregoing; or
 
(p) a Change in Control shall occur;
 
then, and in every such event (other than an event with respect to Holdings, any
Intermediate Parent or the Borrower described in paragraph (h) or (i) of this
Article), and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower, take any or all of the following actions, at the same or
different times:  (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, (ii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to
Holdings, the Intermediate Parents or the Borrower described in paragraph (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower and
(iii) exercise any and all rights and remedies available to it under the Loan
Documents and applicable law.
 
SECTION 7.02 Right to Cure.
 
(a) Notwithstanding anything to the contrary contained in Section 7.01, in the
event that Holdings and the Restricted Subsidiaries fail to comply with the
requirements of either Financial Performance Covenant as of the last day of any
fiscal quarter of Holdings, at any time after the beginning of such fiscal
quarter until the expiration of the 10th day subsequent to the date on which a
Compliance Certificate with respect to such fiscal quarter (or the fiscal year
ended on the last day of such fiscal quarter) is required to be delivered in
accordance with Section 5.01(c), Holdings shall have the right to issue
Qualified Equity Interests for cash or otherwise receive cash contributions to
the capital of Holdings as cash common equity or other Qualified Equity
Interests (which Holdings shall contribute through its Restricted Subsidiaries
of which the Borrower is a Restricted Subsidiary to the Borrower as cash common
equity) (collectively, the “Cure Right”), and upon the receipt by the Borrower
of the Net Proceeds of such issuance (the “Cure Amount”) pursuant to the
exercise by Holdings of such Cure Right the Financial Performance Covenants
shall be recalculated giving effect to the following pro forma adjustment:
 
 
116

--------------------------------------------------------------------------------

 
 
(i) Consolidated EBITDA shall be increased with respect to such applicable
fiscal quarter and any four fiscal quarter period that contains such fiscal
quarter, solely for the purpose of measuring the Financial Performance Covenants
and not for any other purpose under this Agreement, by an amount equal to the
Cure Amount; and
 
(ii) if, after giving effect to the foregoing pro forma adjustment (without
giving effect to any repayment of any Indebtedness with any portion of the Cure
Amount or any portion of the Cure Amount on the balance sheet of Holdings and
its Restricted Subsidiaries, in each case, with respect to such fiscal quarter
only), Holdings and its Restricted Subsidiaries shall then be in compliance with
the requirements of the Financial Performance Covenants, Holdings and its
Restricted Subsidiaries shall be deemed to have satisfied the requirements of
the Financial Performance Covenants as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of the Financial Performance
Covenants that had occurred shall be deemed cured for the purposes of this
Agreement;
 
provided that the Borrower shall have notified the Administrative Agent of the
exercise of such Cure Right within five (5) Business Days of the issuance of the
relevant Qualified Equity Interests for cash or the receipt of the cash
contributions by Holdings.
 
(b) Notwithstanding anything herein to the contrary, (i) in each four
consecutive fiscal quarter period of the Borrower there shall be at least two
fiscal quarters in which the Cure Right is not exercised, (ii) during the term
of this Agreement, the Cure Right shall not be exercised more than four times
and (iii) for purposes of this Section 7.02, the Cure Amount shall be no greater
than the amount required for purposes of complying with the Financial
Performance Covenants and any amounts in excess thereof shall not be deemed to
be a Cure Amount.  Notwithstanding any other provision in this Agreement to the
contrary, the Cure Amount received pursuant to any exercise of the Cure Right
shall be disregarded for purposes of determining any available basket under
Article VI of this Agreement or the amount of any commitment fee pursuant to
Section 2.12(a) or any other financial-ratio based conditions other than
compliance with the Financial Performance Covenants.
 
ARTICLE VIII
 
Administrative Agent
 
SECTION 8.01 Appointment and Authority.
 
(a) Each of the Lenders, the Swingline Lender and the Issuing Banks hereby
irrevocably appoints Royal Bank of Canada to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and the Borrower shall
not have rights as a third party beneficiary of, or any obligations under, any
of such provisions except for its consent rights set forth in Section 8.06.
 
(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders, the Swingline Lender and the Issuing
Banks hereby irrevocably appoints and authorizes the Administrative Agent to act
as the agent of such Lender and Issuing Bank for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 8.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article VIII and Article IX
(including Section 9.03 as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
 
 
117

--------------------------------------------------------------------------------

 
 
SECTION 8.02 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
SECTION 8.03 Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law;
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;
 
(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 9.02 and in the last paragraph of Section 7.01) or (ii) in
the absence of its own gross negligence or willful misconduct; provided that the
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or an Issuing Bank; and
 
(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity,
 
 
118

--------------------------------------------------------------------------------

 
 
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
SECTION 8.04 Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or such Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
SECTION 8.05 Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
SECTION 8.06 Resignation of Administrative Agent.  The Administrative Agent may
resign at any time upon 30 days’ notice to the Lenders, the Issuing Banks and
the Borrower, subject to the appointment of a successor administrative agent in
accordance with this Section 8.06.  If the Administrative Agent (or an Affiliate
thereof) becomes a Defaulting Lender and is not performing its role hereunder as
Administrative Agent, the Administrative Agent may be removed as the
Administrative Agent hereunder at the request of the Borrower or the Required
Lenders upon 10 days’ notice to the Administrative Agent, subject to the
appointment of a successor administrative agent in accordance with this Section
8.06.  Upon receipt of any such notice of resignation or upon any such removal,
the Required Lenders shall have the right, with the Borrower’s consent (such
consent not to be unreasonably withheld or delayed) (provided that no consent of
the Borrower shall be required if an Event of Default under Section 7.01(a),
(b), (h) or (i) has occurred and is continuing), to appoint a successor.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent, which shall be an Approved Bank with an office in the
United States, or any Affiliate of any such Approved Bank; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the
 
 
119

--------------------------------------------------------------------------------

 
 
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the Issuing Banks under any
of the Loan Documents, the retiring Administrative Agent may in its discretion
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Banks directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
SECTION 8.08 No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, neither the Lead Arranger nor any person named on the cover
page hereof as a Bookrunner or Syndication Agent shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Bank hereunder.
 
SECTION 8.09 Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or outstanding Letter of Credit shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letters of Credit outstanding and all
other Secured Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Banks and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Banks and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Banks and
the Administrative Agent under Sections 2.12 and 9.03) allowed in such judicial
proceeding; and
 
 
120

--------------------------------------------------------------------------------

 
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Banks, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.12 and 9.03.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank or in any such proceeding.
 
SECTION 8.10 No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, any Issuing Bank or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VII for the benefit of all the
Lenders and the Issuing Banks; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Banks or the Swingline Lender from exercising the rights and remedies
that inure to their benefit hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 9.08
(subject to the terms of Section 2.18), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Article VII and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.18,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
 
To the extent required by any applicable law, the Administrative Agent may
deduct or withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax.  If the IRS or any other authority of the United
States or other jurisdiction asserts a claim that the Administrative Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
for any reason (including, without limitation, because the appropriate form was
not delivered or not property executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective, or for any other reason),
such Lender shall indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Borrower pursuant to Section 2.17 and without limiting any obligation of the
Borrower to do so pursuant to such Sections) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as
 
 
121

--------------------------------------------------------------------------------

 
 
Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other out-of-pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Article VIII.  The agreements in this Article
VIII shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of this Agreement and the repayment, satisfaction or discharge of
all other obligations.  For the avoidance of doubt, the term “Lender” in this
Article VIII shall include each Issuing Bank and Swingline Lender.
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01 Notices.
 
(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax or other
electronic transmission, as follows:
 
(i) if to Holdings, the Borrower, the Administrative Agent, or Royal Bank of
Canada, in its capacity as Issuing Bank or Swingline Lender, to the address, fax
number, e-mail address or telephone number specified for such Person on Schedule
9.01; and
 
(ii) if to any other Lender or Issuing Bank, to it at its address (or fax
number, telephone number or e-mail address) set forth in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
 
(b) Electronic Communications.  Notices and other communications to the Lenders
and Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures reasonably approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or Issuing Bank pursuant to
Article II if such Lender or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.
 
 
122

--------------------------------------------------------------------------------

 
 
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Holdings, the Borrower, any Lender, any
Issuing Bank or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to Holdings, the Borrower, any Lender,
any Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
 
(d) Change of Address, Etc.  Each of Holdings, the Borrower, the Administrative
Agent, the Swingline Lender and each Issuing Bank may change its address,
electronic mail address, fax or telephone number for notices and other
communications or website hereunder by notice to the other parties hereto.  Each
other Lender may change its address, fax or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent.  In addition, each Lender, each Swingline Lender and each Issuing Bank
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and electronic mail address to which notices and
other communications may be sent and (ii) accurate wire instructions for such
Lender.
 
(e) Reliance by Administrative Agent, Issuing Bank and Lenders. The
Administrative Agent, the Issuing Banks, the Swingline Lender and the Lenders
shall be entitled to rely and act upon any notices purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each Issuing Bank, the Swingline Lender, each Lender
and the Related Parties from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower in the absence of gross negligence or willful
misconduct as determined in a final and non-appealable judgment by a court of
competent jurisdiction.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent and each of the parties hereto hereby consents to such
recording.
 
 
123

--------------------------------------------------------------------------------

 
 
SECTION 9.02 Waivers; Amendments.
 
(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power under this Agreement or any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or the issuance, amendment, renewal or extension of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.  No notice or demand on the Borrower or
Holdings in any case shall entitle the Borrower or Holdings to any other or
further notice or demand in similar or other circumstances.
 
(b) Except as provided in Section 2.20 with respect to any Revolving Commitment
Increase or Incremental Term Facility Amendment or Section 2.21 with respect to
any Refinancing Amendment, neither this Agreement, any Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Holdings, the Borrower and the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) or, in the case
of any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders,
provided that no such agreement shall
 
(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that a waiver of any condition precedent set forth
in Section 4.02 or the waiver of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);
 
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly and adversely affected thereby (it being
understood that any change to the definition of Senior Secured Leverage Ratio or
in the component definitions thereof shall not constitute a reduction of
interest or fees), provided that only the consent of the Required Lenders shall
be necessary to waive any obligation of the Borrower to pay default interest
pursuant to Section 2.13(c);
 
(iii) postpone the maturity of any Loan, or the date of any scheduled
amortization payment of the principal amount of any Term Loan under Section 2.10
or the applicable Refinancing Amendment, or the reimbursement date with respect
to any LC Disbursement, or any date for the payment of any interest or fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby;
 
 
124

--------------------------------------------------------------------------------

 
 
(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
directly and adversely affected thereby;
 
(v) change any of the provisions of this Section without the written consent of
each Lender directly and adversely affected thereby;
 
(vi) change the percentage set forth in the definition of “Required Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be);
 
(vii) release all or substantially all the value of the Guarantees under the
Guarantee Agreement (except as expressly provided for in the Guarantee
Agreement) without the written consent of each Lender;
 
(viii) release all or substantially all the Collateral from the Liens of the
Security Documents (except as expressly provided for in the Security Documents),
without the written consent of each Lender; or
 
(ix) change the provisions of Section 4.02 without the written consent of the
Required Revolving Lenders;
 
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Swingline Lender or any
Issuing Bank without the prior written consent of the Administrative Agent, such
Swingline Lender or such Issuing Bank, as the case may be.
 
Notwithstanding anything to the contrary contained in this Section 9.08 or
otherwise in this Agreement or any other Loan Document, (i) this Agreement and
any other Loan Document may be amended, supplemented or otherwise modified to
effect the provisions of Sections 2.20 and 2.21 with the consent of the
Administrative Agent and the Borrower without the need to obtain the consent of
any Lender or Issuing Bank, (ii) this Agreement and any other Loan Document may
be amended, supplemented or otherwise modified, or any provision thereof waived,
with the consent of the Administrative Agent and the Borrower without the need
to obtain the consent of any Lender or Issuing Bank, if such amendment,
supplement, modification or waiver is delivered in order to (A) cure
ambiguities, omissions, mistakes or defects or (B) cause any Security Document
to be consistent with this Agreement and the other Loan Documents, (iii) without
the consent of any Lender or Issuing Bank, the Borrower and the Administrative
Agent or any other collateral agent may enter into any amendment, supplement,
waiver or modification of any Loan Document, or enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest of the Secured Parties in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties
or as required by local law to give effect to, or protect any security interests
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Loan
Document and (iv) the Fee Letter may be amended or modified, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto.  The Administrative Agent shall make available to the Lenders copies of
each amendment or other modification to this Agreement.
 
(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
(and, to the extent any Proposed Change requires the consent of Lenders holding
Loans of any Class, the consent of a Majority in Interest of the outstanding
Loans and unused Commitments of such Class) to such Proposed Change is obtained,
but the consent to such Proposed Change of other
 
 
125

--------------------------------------------------------------------------------

 
 
Lenders whose consent is required is not obtained (any such Lender whose consent
is not obtained as described in paragraph (b) of this Section being referred to
as a “Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower may, at its
sole expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require such Non-Consenting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
(or in respect of any applicable Class of Loans or Commitments only, in the case
of any proposed amendment, modification, waiver or termination requiring the
consent of all directly and adversely affected Lenders) to an Eligible Assignee
that shall assume such obligations (which Eligible Assignee may be another
Lender, if a Lender accepts such assignment), provided that (a) the Borrower
shall have received the prior written consent of the Administrative Agent to the
extent such consent would be required under Section 9.04(b) for an assignment of
Loans or Commitments, as applicable (and, if a Revolving Commitment is being
assigned, each Issuing Bank and Swingline Lender), which consent shall not
unreasonably be withheld, (b) such Non-Consenting Lender shall have received
payment of an amount equal to the outstanding par principal amount of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (including
pursuant to Section 2.11(a)(i)) (or all such amounts in respect of any
applicable Class of Loans or Commitments only, in the case of any proposed
amendment, modification, waiver or termination requiring the consent of all
directly and adversely affected Lenders) from the Eligible Assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (c) unless waived, the Borrower
or such Eligible Assignee shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 9.04(b).
 
(d) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, the Revolving Commitments, Term Loans and Revolving Exposure of
any Lender that is at the time a Defaulting Lender shall not have any voting or
approval rights under the Loan Documents and shall be excluded in determining
whether all Lenders (or all Lenders of a Class), all affected Lenders (or all
affected Lenders of a Class), a Majority in Interest of Lenders of any Class or
the Required Lenders or Required Revolving Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
this Section 9.02); provided that (x) the Commitment of any Defaulting Lender
may not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.
 
SECTION 9.03 Expenses; Indemnity; Damage Waiver.
 
(a) The Borrower shall pay, if the Effective Date occurs, (i) all reasonable and
documented or invoiced out-of-pocket costs and expenses incurred by the
Administrative Agent and its Affiliates (without duplication), the Lead
Arranger, the Swingline Lender and each Issuing Bank including the reasonable
fees, charges and disbursements of one counsel to the Administrative Agent, the
Lead Arranger, the Swingline Lender and each Issuing Bank and to the extent
reasonably deemed necessary by the Administrative Agent, one local counsel in
each relevant jurisdiction and, in the case of any conflict of interest (as
reasonably determined by the Administrative Agent, Issuing Bank, Swingline
Lender or Lead Arranger subject to such conflict), one additional counsel in
each relevant jurisdiction to each
 
 
126

--------------------------------------------------------------------------------

 
 
group of affected persons similarly situated taken as a whole), in connection
with the syndication of the credit facilities provided for herein, and the
preparation, execution, delivery and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions thereof, (ii) all
reasonable and documented or invoiced out-of-pocket costs and expenses incurred
by each Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented or invoiced out-of-pocket expenses incurred
by the Administrative Agent, the Lead Arranger, each Issuing Bank, the Swingline
Lender and each Lender, including the fees, charges and disbursements of counsel
for the Administrative Agent, the Issuing Banks, the Lenders, the Swingline
Lender and the Lead Arranger in connection with the enforcement or protection of
any rights or remedies (A) in connection with the Loan Documents (including all
such costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Laws), including its rights under this
Section or (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket costs and expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit; provided that such counsel shall be limited to one lead counsel and
such local counsel (exclusive of any reasonably necessary special counsel) as
may reasonably be deemed necessary by the Administrative Agent in each relevant
jurisdiction and, in the case of an actual or reasonably perceived conflict of
interest, one additional counsel per affected party.
 
(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank,
the Swingline Lender, each Lender, the Lead Arranger, the Syndication Agent and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and reasonable and documented or
invoiced out-of-pocket fees and expenses of any one counsel for any Indemnitee,
incurred by or asserted against any Indemnitee by any third party or by the
Borrower, Holdings or any Subsidiary arising out of any claims, actions, suits,
inquiries, litigation, investigation or proceeding in connection with, or as a
result of (i) the execution or delivery of this Agreement, any Loan Document or
any other agreement or instrument contemplated hereby or thereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), or (iii) to the extent in any way arising from or relating to any of
the foregoing, any actual or alleged presence or Release of Hazardous Materials
on, at, to or from any Mortgaged Property or any other property currently or
formerly owned or operated by Holdings, the Borrower or any Subsidiary, or any
other Environmental Liability related in any way to Holdings, the Borrower or
any Subsidiary, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, Holdings or any Subsidiary and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities, costs or related expenses (x) resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee or
its Related Parties (as determined by a court of competent jurisdiction in a
final and non-appealable judgment), (y) resulted from a material breach of the
Loan Documents by such Indemnitee or its Related Parties (as determined by a
court of competent jurisdiction in a final and non-appealable judgment) or
(z) arise from disputes between or among Indemnitees that do not involve an act
or omission by Holdings, the Borrower or any Subsidiary (provided that the
Administrative Agent and the Lead Arranger shall be indemnified in their
capacities as such notwithstanding this clause (z)).  For the avoidance of
doubt, this paragraph (b) shall not apply with respect to Taxes that are imposed
with respect to any payments of any obligation of any Loan Party under any Loan
Document, which shall be governed solely by Section 2.17, or with respect to
Other Taxes, which are the subject of, and which shall be governed by, Section
2.17.
 
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or any Issuing Bank under paragraph (a) or (b)
of this Section, each Lender (or, in the case of a payment to an Issuing Bank or
the Swingline Lender, each Revolving Lender) severally agrees to pay to the
Administrative Agent or such Issuing Bank or Swingline Lender, as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is
 
 
127

--------------------------------------------------------------------------------

 
 
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or such Issuing
Bank or Swingline Lender in its capacity as such.  For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of the
aggregate Revolving Exposures, outstanding Term Loans and Incremental Term Loans
and unused Commitments at such time (or, in the case of a payment to an Issuing
Bank or Swingline Lender, its share of the aggregate Revolving Exposures
only).  The obligations of the Lenders under this paragraph (c) are subject to
the last sentence of Section 2.02(a) (which shall apply mutatis mutandis to the
Lenders’ obligations under this paragraph (c)).
 
(d) To the extent permitted by applicable law, neither Holdings nor the Borrower
shall assert, and each hereby waives, any claim against any Indemnitee (i) for
any direct or actual damages arising from the use by unintended recipients of
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems (including the Internet) in connection with this Agreement
or the other Loan Documents or the transactions contemplated hereby or thereby;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such direct or actual damages are determined by a court of
competent jurisdiction by final, non-appealable judgment to have resulted from
the gross negligence or willful misconduct of, or a material breach of the Loan
Documents by, such Indemnitee or its Related Parties or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.  In addition, no Loan Party shall be liable
to an Indemnitee for any indirect, special, consequential or punitive damages
except any such damages incurred or paid by an Indemnitee to a third party.
 
(e) All amounts due under this Section shall be payable not later than ten (10)
Business Days after written demand therefor; provided, however, that any
Indemnitee shall promptly refund an indemnification payment received hereunder
to the extent that there is a final judicial determination that such Indemnitee
was not entitled to indemnification with respect to such payment pursuant to
this Section 9.03.
 
SECTION 9.04 Successors and Assigns.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), (ii) no assignment shall be made
to any Defaulting Lender or any of its Subsidiaries, or any Persons who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (ii) and (iii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section), the Indemnitees and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
each Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
 
 
128

--------------------------------------------------------------------------------

 
 
(b) (i)  Subject to the conditions set forth in paragraphs (b)(ii) and (f)
below, any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent (except with respect to assignments to competitors of the
Borrower) not to be unreasonably withheld or delayed) of (A) the Borrower;
provided that no consent of the Borrower shall be required for an assignment (x)
by a Term Lender (I) to any Lender or an Affiliate of any Lender or to an
Approved Fund or (II) if an Event of Default or a Default under Section 7.01(a),
(b), (h), or (i) has occurred and is continuing, (y) by a Revolving Lender (I)
to any other Revolving Lender or an Affiliate of a Revolving Lender or an
Approved Fund of a Revolving Lender or (II) if an Event of Default or a Default
under Section 7.01(a), (b), (h), or (i) has occurred and is continuing, or (z)
prior to the completion of the Syndication Period (as defined in the Fee
Letter), provided that during such period assignments shall be made in
consultation with the Borrower, (B) the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment (x) by a
Term Lender to any Lender or an Affiliate of any Lender or to an Approved Fund
or (y) by a Revolving Lender to any other Revolving Lender or an Affiliate of a
Revolving Lender or an Approved Fund of a Revolving Lender and (C) solely in the
case of Revolving Loans and Revolving Commitments, each Issuing Bank and
Swingline Lender; provided that, for the avoidance of doubt, no consent of any
Issuing Bank or Swingline Lender shall be required for an assignment of all or
any portion of a Term Loan or Term Commitment.  Notwithstanding anything in this
Section 9.04 to the contrary, if the Borrower has not given the Administrative
Agent written notice of its objection to such assignment within five (5)
Business Days after written notice to the Borrower requesting such consent, the
Borrower shall be deemed to have consented to such assignment.
 
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $1,000,000 (and integral
multiples thereof), unless the Borrower and the Administrative Agent otherwise
consent (such consent not to be unreasonably withheld or delayed); provided that
no such consent of the Borrower shall be required if an Event of Default  has
occurred and is continuing, (B) each partial assignment shall be made as an
assignment of a proportionate part of all the
 
 
129

--------------------------------------------------------------------------------

 
 
assigning Lender’s rights and obligations under this Agreement; provided that
this clause (B) shall not be construed to prohibit assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of one
Class of Commitments or Loans, (C) the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
(unless waived by the Administrative Agent) with a processing and recordation
fee of $3,500; provided that the Administrative Agent, in its sole discretion,
may elect to waive such processing and recordation fee; provided further that
assignments made pursuant to Section 2.19(b) or Section 9.02(c) shall not
require the signature of the assigning Lender to become effective, (D) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
and the Borrower any Tax forms required by Section 2.17(e) and an Administrative
Questionnaire in which the assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrower, the Loan Parties and their Related Parties or
their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws and (E) unless the
Borrower otherwise consents, no assignment of all or any portion of the
Revolving Commitment of a Lender that is also an Issuing Bank or Swingline
Lender may be made unless (1) the assignee shall be or become an Issuing Bank or
Swingline Lender, as applicable, and assume a ratable portion of the rights and
obligations of such assignor in its capacity as Issuing Bank or Swingline
Lender, or (2) the assignor agrees, in its discretion, to retain all of its
rights with respect to and obligations to make or issue Letters of Credit or
Swingline Loans, as applicable, hereunder in which case the Applicable Fronting
Exposure of such assignor may exceed such assignor’s Revolving Commitment for
purposes of Sections 2.04(a) and 2.05(b) by an amount not to exceed the
difference between the assignor’s Revolving Commitment prior to such assignment
and the assignor’s Revolving Commitment following such assignment; provided that
no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing.
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
subject to the obligations and limitations of) Sections 2.15, 2.16, 2.17 and
9.03 and to any fees payable hereunder that have accrued for such Lender’s
account but have not yet been paid).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c)(i) of this Section.
 
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal and interest
amounts of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and Holdings, the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  The Register shall be available for inspection
by the Borrower, the Issuing Banks and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any Tax forms required by Section 2.17(e) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section 9.04 and any written consent to
such assignment required by paragraph (b) of this Section 9.04, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph (v) and paragraph (iv) above.
 
(vi) The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.
 
 
130

--------------------------------------------------------------------------------

 
 
(c) 
 
(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Swingline Lender or the Issuing Banks, sell participations to one or
more banks or other Persons other than a natural person, a Defaulting Lender,
Holdings, the Borrower or any of Holding’s Subsidiaries (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) Holdings, the Borrower,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and any other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement and any other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that directly and adversely affects such
Participant.  Subject to paragraph (c)(iii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 (subject to the obligations and limitations of such Sections, including
such Participant’s compliance with Section 2.17(e)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender.
 
(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”).  The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.
 
(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.
 
(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other “central” bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
 
(e) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 
 
131

--------------------------------------------------------------------------------

 
 
(f) Any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement to any Affiliate Lender (other than Holdings,
the Borrower or any of their respective Subsidiaries) subject to the following
limitations:
 
(i) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in meetings attended solely by the Lenders and the Administrative
Agent, other than the right to receive notices or Borrowings, notices or
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article II;
 
(ii) no Default or Event of Default has occurred and is continuing;
 
(iii) for purposes of any amendment, waiver or modification of any Loan Document
(including such modifications pursuant to Section 9.02), except for any
amendment, waiver or modification that (x) requires the consent of each affected
Lender or (y) requires the consent of each Lender and, in the case of this
clause (y), disproportionately adversely affects such Affiliated Lender in any
material respect as compared to other Lenders, Loans held by Affiliated Lenders
will be excluded from the determination of whether the requisite consent has
been obtained;
 
(iv) for purposes of voting on any chapter 11 plan under the Bankruptcy Code (or
similar plans under other Debtor Relief Laws), Affiliated Lenders will be deemed
to have voted in the same proportion as Lenders that are not Affiliated Lenders
voting on such matter;
 
(v) Affiliated Lenders may not purchase Revolving Loans by assignment pursuant
to this Section 9.04;
 
(vi) each Affiliated Lender that purchases any Loans pursuant to this clause (f)
shall represent and warrant to the seller that it does not possess material
non-public information with respect to Holdings and its Subsidiaries or the
securities of any of them that has not been disclosed to the Lenders generally
(other than Lenders who elect not to receive such information); and
 
(vii) the aggregate principal amount of any Class of Loans purchased by
assignment pursuant to this Section 9.04 and held at any one time by Affiliated
Lenders may not exceed 20% of the original principal amount of all Loans of such
Class at such time outstanding.
 
The provisions of the foregoing Section 9.04(f) shall not apply to any
Affiliated Lender that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course and with respect to which the Sponsor or
the Co-Investor, as applicable, does not, directly or indirectly, possess the
power to direct or cause the direction of the investment policies of such entity
(each such entity, a “Debt Fund Affiliate”); provided that the Loans and
Commitments of Debt Fund Affiliates in excess of 49.9% of the aggregate Loans
and Commitments shall be disregarded for the purposes of any amendment,
modification or waiver of the Loan Documents requiring the consent of the
Required Lenders.
 
 
132

--------------------------------------------------------------------------------

 
 
SECTION 9.05 Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
any Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.  Notwithstanding the foregoing or anything
else to the contrary set forth in this Agreement, in the event that, in
connection with the refinancing or repayment in full of the credit facilities
provided for herein, an Issuing Bank shall have provided to the Administrative
Agent a written consent to the release of the Revolving Lenders from their
obligations hereunder with respect to any Letter of Credit issued by such
Issuing Bank (whether as a result of the obligations of the Borrower (and any
other account party) in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with such Issuing Bank or being
supported by a letter of credit that names such Issuing Bank as the beneficiary
thereunder, or otherwise), then from and after such time such Letter of Credit
shall cease to be a “Letter of Credit” outstanding hereunder for all purposes of
this Agreement and the other Loan Documents, and the Revolving Lenders shall be
deemed to have no participations in such Letter of Credit, and no obligations
with respect thereto, under Section 2.05(e) or (f).
 
SECTION 9.06 Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement.
 
SECTION 9.07 Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other
jurisdiction.  Without limiting the foregoing provisions of this Section 9.07,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, the Swingline Lender or an
Issuing Bank, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
 
 
133

--------------------------------------------------------------------------------

 
 
SECTION 9.08 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, the Administrative Agent, each Lender, each Issuing Bank, the
Swingline Lender and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations in whatever currency at any time owing by the Administrative Agent,
such Lender, any such Issuing Bank, the Swingline Lender or any such Affiliate
to or for the credit or the account of the Borrower against any of and all the
obligations of the Borrower then due and owing under this Agreement held by the
Administrative Agent, such Lender, the Swingline Lender or Issuing Bank,
irrespective of whether or not the Administrative Agent, such Lender or Issuing
Bank shall have made any demand under this Agreement and although (i) such
obligations may be contingent or unmatured and (ii) such obligations are owed to
a branch or office of the Administrative Agent, such Lender, the Swingline
Lender or Issuing Bank different from the branch or office holding such deposit
or obligated on such Indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.22 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Secured Obligations owing to
such Defaulting Lender as to which it exercised such right of setoff.  The
Administrative Agent, the applicable Lender, the Swingline Lender and applicable
Issuing Bank shall notify the Borrower and the Administrative Agent of such
setoff and application; provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such setoff and application
under this Section.  The rights of the Administrative Agent, each Lender, each
Issuing Bank, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that the Administrative Agent, such Lender, such Issuing Bank, the
Swingline Lender and their respective Affiliates may have.
 
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
 
(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.
 
(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in any
Loan Document shall affect any right that the Administrative Agent, any Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to any Loan Document against Holdings or the Borrower or their respective
properties in the courts of any jurisdiction.
 
 
134

--------------------------------------------------------------------------------

 
 
(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
 
SECTION 9.10 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11 Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12 Confidentiality.
 
(a) Each of the Administrative Agent, the Issuing Banks and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (i) to its and its Affiliates’ directors,
officers, employees, trustees and agents, including accountants, legal counsel
and other agents and advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and any failure
of such Persons acting on behalf of the Administrative Agent, any Issuing Bank
or the relevant Lender to comply with this Section 9.12 shall constitute a
breach of this Section 9.12 by the Administrative Agent, such Issuing Bank or
the relevant Lender, as applicable), (ii) to the extent requested by any
regulatory authority or self-regulatory authority, required by applicable law or
by any subpoena or similar legal process; provided that solely to the extent
permitted by law and other than in connection with routine audits and reviews by
regulatory and self-regulatory authorities, each Lender and the Administrative
Agent shall notify the Borrower as promptly as practicable of any such requested
or required disclosure in connection with any legal or regulatory proceeding;
provided further that in no event shall any Lender or the Administrative Agent
be obligated or required to return any materials furnished by the Borrower or
any Subsidiary of Holdings, (iii) to any other party to this Agreement, (iv) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any Loan Document or the enforcement of
rights hereunder or thereunder, (v) subject to an agreement containing
confidentiality undertakings substantially similar to those of this Section, to
(A) any assignee of or
 
 
135

--------------------------------------------------------------------------------

 
 
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (B) any actual or prospective
counterparty (or its advisors) to any Swap Agreement or derivative transaction
relating to any Loan Party or its Subsidiaries and its obligations under the
Loan Documents or (C) any pledgee referred to in Section 9.04(d), (vi) if
required by any rating agency; provided that prior to any such disclosure, such
rating agency shall have agreed in writing to maintain the confidentiality of
such Information or (vii) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Issuing Bank, any Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
Holdings or the Borrower.  For the purposes hereof, “Information” means all
information received from Holdings or the Borrower relating to Holdings, the
Borrower, any other Subsidiary or their business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by Holdings, the
Borrower or any Subsidiary; it being understood that all information received
from Holdings, the Borrower or any Subsidiary after the date hereof shall be
deemed confidential unless such information is clearly identified at the time of
delivery as not being confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING HOLDINGS, THE BORROWER, THE LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
 
(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE BORROWER, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
 
SECTION 9.13 USA Patriot Act.  Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA Patriot Act.
 
 
136

--------------------------------------------------------------------------------

 
 
SECTION 9.14 Judgment Currency.
 
(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.
 
(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of any obligation owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrower under
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.
 
SECTION 9.15 Release of Liens and Guarantees.
 
(a) A Subsidiary Loan Party shall automatically be released from its obligations
under the Loan Documents, and all security interests created by the Security
Documents in Collateral owned by such Subsidiary Loan Party shall be
automatically released, upon the consummation of any transaction permitted by
this Agreement as a result of which such Subsidiary Loan Party ceases to be a
Restricted Subsidiary (including pursuant to a merger with a Subsidiary that is
not a Loan Party); provided that no such release shall occur if such Loan Party
continues to be a guarantor in respect of the any Credit Agreement Refinancing
Indebtedness.  Upon any sale or other transfer by any Loan Party (other than to
Holdings, the Borrower or any Subsidiary Loan Party) of any Collateral in a
transaction permitted under this Agreement, or upon the effectiveness of any
written consent to the release of the security interest created under any
Security Document in any Collateral or the release of Holdings or any Subsidiary
Loan Party from its Guarantee under the Guarantee Agreement pursuant to Section
9.02, the security interests in such Collateral created by the Security
Documents or such Guarantee shall be automatically released.  Upon termination
of the aggregate Commitments and payment in full of all Secured Obligations
(other than (x) contingent indemnification obligations as to which no claim has
been made and (y) Secured Cash Management Obligations and Secured Swap
Obligations (each as defined in the Collateral Agreement) as to which
arrangements reasonably satisfactory to the applicable Secured Party (as defined
in the Collateral Agreement) have been made) and the expiration or termination
of all Letters of Credit (including as a result of obtaining the consent of the
applicable Issuing Bank as described in Section 9.05 of the Credit Agreement, or
as a result of such Letters of Credit being backstopped or cash collateralized),
all obligations under the Loan Documents and all security interests created by
the Security Documents shall be automatically released.  In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release so long as the Borrower or applicable Loan Party shall
have provided the Administrative Agent such certifications or documents as the
Administrative Agent shall reasonably request in order to demonstrate compliance
with this Agreement.
 
(b) The Administrative Agent will, at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to subordinate its Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 6.02(iii), (iv), (vii), (xi), (xii)
or (xiii).
 
 
137

--------------------------------------------------------------------------------

 
 
(c) Each of the Lenders and the Issuing Bank irrevocably authorizes the
Administrative Agent to provide any release or evidence of release, termination
or subordination contemplated by this Section 9.15.  Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Loan Party from its
obligations under any Loan Document, in each case in accordance with the terms
of the Loan Document and this Section 9.15.
 
SECTION 9.16 No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdings acknowledges and agrees that (i)
(A) the arranging and other services regarding this Agreement provided by the
Administrative Agent, the Lenders, the Lead Arranger and the Syndication Agent
are arm’s-length commercial transactions between the Borrower, Holdings and
their respective Affiliates, on the one hand, and the Administrative Agent, the
Lenders, the Lead Arranger and the Syndication Agent, on the other hand, (B)
each of the Borrower and Holdings has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
each of the Borrower and Holdings is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Administrative Agent, the
Lenders, the Lead Arranger and the Syndication Agent is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not and will not be acting as an advisor, agent or
fiduciary for the Borrower, Holdings, any of their respective Affiliates or any
other Person and (B) none of the Administrative Agent, the Lenders, the Lead
Arranger or the Syndication Agent has any obligation to the Borrower, Holdings
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Lenders, the
Lead Arranger and the Syndication Agent and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, Holdings and their respective Affiliates, and none of the
Administrative Agent, the Lenders, the Lead Arranger and the Syndication  Agent
has any obligation to disclose any of such interests to the Borrower, Holdings
or any of their respective Affiliates.  To the fullest extent permitted by law,
each of the Borrower and Holdings hereby waives and releases any claims that it
may have against the Administrative Agent, the Lenders, the Lead Arranger or the
Syndication Agent with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
 
SECTION 9.17 Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”).  If the Administrative Agent,
any Issuing Bank or any Lender shall receive interest in an amount that exceeds
the Maximum Rate, the excess interest shall be applied to the principal of the
Loans or, if it exceeds such unpaid principal, refunded to the Borrower.  In
determining whether the interest contracted for, charged or received by the
Administrative Agent, any Issuing Bank or a Lender exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the obligations
hereunder.
 
 
[Remainder of Page Intentionally Blank]
 

 
138

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

  SCHIFF NUTRITION GROUP, INC.          
 
By:
/s/ Tarang P. Amin       Name:  Tarang P. Amin       Title:  President and Chief
Executive Officer        


 
 

  SCHIFF NUTRITION INTERNATIONAL, INC.          
 
By:
/s/ Tarang P. Amin       Name:  Tarang P. Amin       Title:  President and Chief
Executive Officer        

 

 
 

--------------------------------------------------------------------------------

 

 

  ROYAL BANK OF CANADA, as Administrative Agent          
 
By:
/s/ Yvonne Brazier       Name:  Yvonne Brazier       Title:  Manager, Agency    
   




 
 

--------------------------------------------------------------------------------

 

 
 

 
ROYAL BANK OF CANADA, as a Lender
         
 
By:
/s/ John Flores       Name:  John Flores       Title:  Authorized Signatory    
   

 
 

  ROYAL BANK OF CANADA, as the Swingline Lender          
 
By:
/s/ John Flores       Name:  John Flores       Title:  Authorized Signatory    
   



 

  ROYAL BANK OF CANADA, as an Issuing Bank          
 
By:
/s/ John Flores       Name:  John Flores       Title:  Authorized Signatory    
   


 

 
 

--------------------------------------------------------------------------------

 

 

  BANK OF MONTREAL, as a Lender          
 
By:
/s/ Philip Langheim       Name:  Philip Langheim       Title:  Managing Director
       


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------